81,7('67$7(6',675,&7&2857
                               )257+(',675,&72)&2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
*5(*2560,7+                     
                                    
                  3ODLQWLII       
                                                         
      Y                                                &LYLO$FWLRQ1R$%-
                                    
',675,&72)&2/80%,$et al.      
                                    
                  'HIHQGDQWV      
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                     0(025$1'8023,1,21

       ,Q SODLQWLII*UHJRU\6PLWK ZDV KHOGDWWKH '&MDLOIRUWZHQW\WKUHHGD\VDIWHU D

MXGJHRUGHUHGWKDWKHEHUHOHDVHG7KH'LVWULFWRI&ROXPELDKDVQRWVXJJHVWHGWKDWWKHUHZDVDQ\

OHJDO MXVWLILFDWLRQ IRU WKLV XQGLVSXWHG ³RYHUGHWHQWLRQ´ ZKDW LV DW VWDNH LV ZKHWKHU SODLQWLII KDV

IRXQGHGKLVFODLPVIRUUHGUHVVRQWKHDSSURSULDWHOHJDOWKHRULHVDQGZKHWKHUKHKDVFRPHIRUZDUG

ZLWKVXIILFLHQWHYLGHQFHWRVXSSRUWWKHP

       3ODLQWLIIVXHGWKH'LVWULFWRI&ROXPELDDQGWZRLQGLYLGXDOVZKRZRUNHGIRUWKH'HSDUWPHQW

RI&RUUHFWLRQV³'2&´-HDQHWWH0\ULFNDQG-DFN-RQHV+HEURXJKWFODLPVDJDLQVWDOOWKUHH

GHIHQGDQWVXQGHU86&IRUDOOHJHGYLRODWLRQVRIKLV)LIWK$PHQGPHQWULJKWVDVZHOO

DV FRPPRQ ODZ FODLPV DOOHJLQJ IDOVH LPSULVRQPHQW DQG QHJOLJHQFH  +H DOVR EURXJKW D FODLP

DOOHJLQJQHJOLJHQWVXSHUYLVLRQDQGWUDLQLQJDJDLQVWWKH'LVWULFWRI&ROXPELD'HIHQGDQWVPRYHG

IRUVXPPDU\MXGJPHQWRQDOORIWKHFRXQWVH[FHSWWKHQHJOLJHQFHFODLPsee 'HIV¶0RWIRU3DUWLDO

6XPP->'NW@³'HIV¶0RW´DQGSODLQWLIIILOHGDFURVVPRWLRQIRUVXPPDU\MXGJPHQWRQ

DOOIRXUFRXQWVSee 3O¶V2SSWR'HIV¶0RW	3O¶V&URVV0RWIRU6XPP-RQ/LDELOLW\	(QWU\

RID3HUPDQHQW,QM>'NW@³3O¶V&URVV0RW´
       'HIHQGDQWVPRYHGIRUVXPPDU\MXGJPHQWRQWKHVHFWLRQFODLPVLQ&RXQW,RQWKH

JURXQGVWKDWSODLQWLIIKDVQRWHVWDEOLVKHGWKHQHFHVVDU\SUHGLFDWHYLRODWLRQRIKLVFRQVWLWXWLRQDO

ULJKWVWKHLQGLYLGXDOGHIHQGDQWVDUHHQWLWOHGWRTXDOLILHGLPPXQLW\DQGSODLQWLIIKDVQRW

VDWLVILHG WKH SUHUHTXLVLWHV IRU HVWDEOLVKLQJ PXQLFLSDO OLDELOLW\ XQGHU VHFWLRQ  WKDW LV WKH

H[LVWHQFHRIDSROLF\RUSUDFWLFHWKDWFDXVHGWKHFRQVWLWXWLRQDOGHSULYDWLRQ7KH&RXUWFRQFOXGHV

WKDWWKHUHDUHJHQXLQHGLVSXWHVRIPDWHULDOIDFWRQWKHTXHVWLRQVRIZKHWKHUSODLQWLII¶VFRQVWLWXWLRQDO

ULJKWVZHUHYLRODWHGDQGZKHWKHUWKH'LVWULFWKDGDFXVWRPRUSUDFWLFHFRQFHUQLQJLWVUHFHLSWRI

SDSHUZRUNWKDWFDXVHGSODLQWLII¶VRYHUGHWHQWLRQDQGWKRVHGLVSXWHVSUHFOXGHWKHHQWU\RIVXPPDU\

MXGJPHQW IRU SODLQWLII RU WKH 'LVWULFW RQ&RXQW,+RZHYHUWKHLQGLYLGXDOGHIHQGDQWVDUHERWK

HQWLWOHGWRTXDOLILHGLPPXQLW\VRVXPPDU\MXGJPHQWRQ&RXQW,ZLOOEHJUDQWHGLQWKHLUIDYRUDQG

WKHRWKHUWKHRULHVDGYDQFHGE\SODLQWLIIIRUVHFWLRQOLDELOLW\ZLOOQRWPRYHIRUZDUG

       7KH&RXUWZLOOJUDQWVXPPDU\MXGJPHQWRQWKHIDOVHLPSULVRQPHQWFODLPLQ&RXQW,,LQ

IDYRU RI SODLQWLII EHFDXVH QR UHDVRQDEOH MXURU FRXOG ILQG WKDW KH ZDV ODZIXOO\ GHWDLQHG  6LQFH

SODLQWLII GLG QRW PRYH IRU VXPPDU\ MXGJPHQW RQ KLV QHJOLJHQFH FODLP LQ &RXQW ,,, RQ SURSHU

JURXQGVWKH&RXUWZLOOGHQ\KLVPRWLRQRQWKDWFRXQWZLWKRXWSUHMXGLFH)LQDOO\WKH&RXUWZLOO

JUDQWWKH'LVWULFW¶VPRWLRQIRUVXPPDU\MXGJPHQWRQWKHQHJOLJHQWVXSHUYLVLRQDQGWUDLQLQJFODLP

LQ&RXQW,9EHFDXVHSODLQWLIIKDVQRWFRPHIRUZDUGZLWKH[SHUWWHVWLPRQ\WRHVWDEOLVKWKHH[LVWHQFH

RIDQDWLRQDOVWDQGDUGRIFDUHWKDWZDVEUHDFKHGLQWKLVLQVWDQFH




                                                      

                                                               %$&.*5281'

             7KHIROORZLQJIDFWVUHJDUGLQJSODLQWLII¶VRYHUGHWHQWLRQDUHXQGLVSXWHG

              x 2Q 0DUFK   WKH 'HSDUWPHQW RI &RUUHFWLRQV ³'2&´ UHFHLYHG FRPPLWPHQW
                 RUGHUVLQWZRGLIIHUHQW'&6XSHULRU&RXUWPLVGHPHDQRUFDVHV&0'
                 DQG&0'RUGHULQJWKDWSODLQWLIIEHFRPPLWWHGWRWKHFXVWRG\RIWKH'2&
                 XQWLOIXUWKHURUGHURIWKH&RXUWSee 'HIV¶62)±3O¶V5HVS62)±3O¶V
                 62)   'HIV¶ 5HVS 62)   see also ([  WR 3O¶V &URVV0RW >'NW@
                 ³&RXUW9LHZ&DVH1R&0'´([WR3O¶V&URVV0RW>'NW
                 @³&RXUW9LHZ&DVH1R&0'´

              x 2Q0DUFKSODLQWLIIZDVWUDQVSRUWHGIURP'&MDLOWR6XSHULRU&RXUWDQGD
                 MXGJHRUGHUHGKLPWREHUHOHDVHGLQERWKFDVHV'HIV¶62)3O¶V5HVS62)
                 3O¶V62)'HIV¶5HVS62)see ([WR3O¶V&URVV0RW>'NW@([
                 WR3O¶V&URVV0RW>'NW@DW±WRJHWKHU³5HOHDVH2UGHU&DVH1R
                 &0'´([WR3O¶V&URVV0RW>'NW@([WR3O¶V&URVV0RW
                 >'NW@DWWRJHWKHU³5HOHDVH2UGHU&DVH1R&0'´see
                 also &RXUW 9LHZ &DVH 1R  &0'  &RXUW 9LHZ &DVH 1R  &0'
                 

              x '2&UHFHLYHGDQGSURFHVVHGWKHUHOHDVHRUGHUIRUFDVHQXPEHU&0'RQ
                 WKHVDPHGD\'HIV¶62)3O¶V5HVS62)

              x $OWKRXJKWKH'2&UHFHLYHGWKHUHOHDVHRUGHULQFDVHQXPEHU&0'RQ
                 0DUFKWKHRUGHUZDVQRWSURFHVVHG'HIV¶62)3O¶V5HVS62)
                 3O¶V62)'HIV¶5HVS62)see also 5HOHDVH2UGHU&DVH1R&0'
                 

              x '2&GLGQRWUHOHDVHSODLQWLIIIURPFXVWRG\RQ0DUFK3O¶V62)'HIV¶5HVS
                 62)

              x 3ODLQWLIIZDVKHOGDWWKH'&MDLOXQWLO$SULO'HIV¶62)3O¶V5HVS
                 62)





      ,QVXSSRUWRIWKHLUPRWLRQVDQGRSSRVLWLRQVHDFKSDUW\VXSSOLHGWKH&RXUWZLWKVWDWHPHQWV
RIIDFW'HIV¶6WDWHPHQWRI0DWHULDO)DFWVDVWR:KLFK7KHUHLVQR*HQXLQH'LVSXWH>'NW
@³'HIV¶62)´±3O¶V6WDWHPHQWRI*HQXLQH,VVXHVRI0DWHULDO)DFW3XUVXDQWWR/RFDO
5XOH+LQ5HVSWR'HIV¶62)>'NW@³3O¶V5HVS62)´3O¶V6WDWHPHQWRI0DWHULDO
)DFWVDVWR:KLFK7KHUHLVQR*HQXLQH'LVSXWH3XUVXDQWWR/RFDO5XOH+>'NW@³3O¶V
62)´'HIV¶5HVSWR3O¶V62)>'NW@³'HIV¶5HVS62)´'HIHQGDQWVDOVRSURYLGHG
DUHVSRQVHWRSODLQWLII¶VVWDWHPHQWRIIDFWVLQUHVSRQVHWRGHIHQGDQWV¶VWDWHPHQWRIIDFWVsee 'HIV¶
5HVSWR3O¶V5HVS62)>'NW@EXWVXFKDVWDWHPHQWLVQRWFRQWHPSODWHGE\WKHORFDOUXOHV
DQGLWLVXQFOHDUZK\WKLVGRFXPHQWZDVSURYLGHGSee /&Y5K
                                                                   

             7KHSURFHVVE\ZKLFKSULVRQHUVDUHVXSSRVHGWREHUHOHDVHGLVDOVRODUJHO\XQGLVSXWHG

             $IWHUD6XSHULRU&RXUWMXGJHDXWKRUL]HVDQLQPDWH¶VUHOHDVHGXULQJDFRXUWDSSHDUDQFHWKH

FRXUWURRPFOHUNJHQHUDWHVDUHOHDVHRUGHUDQGSULQWVWZRFRSLHVERWKRIZKLFKDUHVLJQHGE\WKH

MXGJHWKHFOHUNDQGWKH860DUVKDOLQFKDUJHRIWKHSULVRQHU'HIV¶62)±3O¶V5HVS

62)±7KHFOHUNPDLQWDLQVWKHFRXUW¶VFRS\DQGLVUHVSRQVLEOHIRUVXEPLWWLQJLWWRWKH

VFDQQLQJGHSDUWPHQWDWWKH'&6XSHULRU&RXUWZKHUHWKHUHOHDVHRUGHULVWKHQVFDQQHGLQWRD

FRPSXWHUL]HG GDWDEDVH FDOOHG &RXUW 9LHZ  'HIV¶ 62)  3O¶V 5HVS 62)     7KLV

LQIRUPDWLRQLVDOVRUHIOHFWHGLQDQRWKHUFRXUWV\VWHPFDOOHG0\-867,6See 'HIV¶62)3O¶V

5HVS62)7KH0DUVKDOUHWDLQVWKHVHFRQGFRS\DQGWDNHVWKHUHOHDVHRUGHUDQGWKHSULVRQHU

WRWKHPDLQFHOOEORFNLQWKHFRXUWKRXVH'HIV¶62)±3O¶V5HVS62)±

             7KH0DUVKDOKDQGGHOLYHUVWKHUHOHDVHRUGHUWRD/HJDO,QVWUXPHQW([DPLQHU³/,(´RU

/HDG/HJDO,QVWUXPHQW([DPLQHU³//,(´ORFDWHGDWD'HSDUWPHQWRI&RUUHFWLRQVVDWHOOLWHRIILFH

ZLWKLQWKHFRXUWKRXVHDQGWKH'2&HPSOR\HHWKHQXSORDGVWKHGRFXPHQWLQWRDGDWDEDVHFDOOHG

WKH7UDQVDFWLRQ0DQDJHPHQW6\VWHP³706´See'HIV¶62)3O¶V5HVS62)([

WR'HIV¶0RW>'NW@DW±([%WR3O¶V&URVV0RW>'NW@DW±

2QFHWKHUHOHDVHRUGHULVXSORDGHGLQ706D/HJDO,QVWUXPHQW([DPLQHUORFDWHGLQWKH5HFRUGV

2IILFHDWWKH'&MDLOLWVHOIZLOODFFHVVWKHGRFXPHQWLQ706DQGEHJLQSURFHVVLQJWKHLQPDWH¶V




     7KHSDUWLHVFLWHWRYDULRXVSRUWLRQVRI5RELO\Q%URZQ¶VGHSRVLWLRQIURP'HFHPEHU
See([WR'HIV¶0RW>'NW@([(WR3O¶V&URVV0RW>'NW@WRJHWKHU³%URZQ
'HF'HS´7KH&RXUW¶VFLWDWLRQWR%URZQ¶VWHVWLPRQ\HQFRPSDVVHVDOORIWKHSRUWLRQVRI
WKHWUDQVFULSWFLWHGE\WKHSDUWLHV

     7KHSDUWLHVFLWHWRYDULRXVSRUWLRQVRI-HDQHWWH0\ULFN¶VGHSRVLWLRQIURP1RYHPEHU
See([WR'HIV¶0RW>'NW@([%WR3O¶V&URVV0RW>'NW@([WR'HIV¶
5HSO\ >'NW  @ WRJHWKHU ³0\ULFN 1RY  'HS´  7KH &RXUW¶V FLWDWLRQ WR 0\ULFN¶V
WHVWLPRQ\HQFRPSDVVHVDOORIWKHSRUWLRQVRIWKHWUDQVFULSWFLWHGE\WKHSDUWLHV

                                                               

UHOHDVHE\SHUIRUPLQJWKHVHULHVRIDFWLRQVVSHFLILHGE\WKHV\VWHPSee 'HIV¶62)3O¶V

5HVS62)see also %URZQ'HF'HSDW±

             8VXDOO\WKHILUVWVWHSLQYROYHGLQSURFHVVLQJWKHUHOHDVHRUGHULVWRWLPHVWDPSLW3O¶V

62)'HIV¶5HVS62)7KH/,(WKHQSXOOVWKHKDUGFRS\RIWKHLQPDWH¶VLQVWLWXWLRQDO

ILOH WR HQVXUH WKDW WKH UHOHDVH RUGHU PDWFKHV WKH FRPPLWPHQW RUGHU DQG WKDW WKH LQPDWH¶V

LGHQWLI\LQJLQIRUPDWLRQPDWFKHVWKDWRIRWKHUUHFRUGVLQWKHLQVWLWXWLRQDOILOHSee 'HIV¶62)

3O¶V5HVS62)see also %URZQ'HF'HSDW± ([WR'HIV¶0RW>'NW

@DW±,IDOORIWKHLQIRUPDWLRQPDWFKHVWKH/,(WKHQJRHVLQWRDQLQWHUQDOGDWDEDVHFDOOHG

-$&&6DQGPDNHVVXUHWKDWDOORIWKHGRFXPHQWVFRQWDLQHGLQWKHLQPDWH¶VLQVWLWXWLRQDOILOHDUH

DOVR LQ -$&&6 DQG DJDLQ WKDW DOO RI WKH LQIRUPDWLRQ LV FRQVLVWHQW DFURVV WKH FRPPLWPHQW DQG

UHOHDVHRUGHUVSee 'HIV¶62)3O¶V5HVS62)([,WR3O¶V&URVV0RW>'NW

@DW±GHVFULELQJKRZRQFHWKH/,(SXOOVWKHLQVWLWXWLRQDOILOHWKH/,(HQWHUVWKHGDWD

IURPWKHRUGHULQWR-$&&6,IDOORIWKHLQIRUPDWLRQLVFRQVLVWHQWWKH/,(FORVHVRXWWKHFDVHLQ





      :KLOHQHLWKHUVLGHKDVGHVFULEHGWKLVSURFHVVLQPRUHGHWDLODOORIWKHUHFRUGVLQWKHFDVH
WKDW WKH SDUWLHV DJUHH EHDU D ³WLPH VWDPS´ DSSHDU WR KDYH EHHQLQNHG ZLWK YDU\LQJ GHJUHHV RI
VXFFHVVWKURXJKXVHRIDSK\VLFDOWLPHVWDPSPDFKLQHRUKDQGVWDPSQRWGDWHGGLJLWDOO\

      7KHSDUWLHVFLWHWRYDULRXVSRUWLRQVRI-DFN-RQHV¶VGHSRVLWLRQSee([WR'HIV¶0RW
>'NW@ ([ ' WR 3O¶V &URVV0RW >'NW  @ ([  WR 'HIV¶ 5HSO\ >'NW@
WRJHWKHU³-RQHV'HS´7KH&RXUW¶VFLWDWLRQWR-RQHV¶VWHVWLPRQ\HQFRPSDVVHVDOORIWKHSRUWLRQV
RIWKHWUDQVFULSWFLWHGE\WKHSDUWLHV

      7KHSDUWLHVFLWHWRYDULRXVSRUWLRQVRI5RELO\Q%URZQ¶VGHSRVLWLRQIURP0DUFKSee
([,WR3O¶V&URVV0RW>'NW@([WR'HIV¶0RW>'NW@WRJHWKHU³%URZQ
0DU'HS´7KH&RXUW¶VFLWDWLRQWR%URZQ¶VWHVWLPRQ\HQFRPSDVVHVDOORIWKHSRUWLRQVRI
WKHWUDQVFULSWFLWHGE\WKHSDUWLHV

                                                               

-$&&6SULQWVWKHUHOHDVHRUGHUDQGVFDQVLWLQWRDQRWKHU'2&LQWHUQDOV\VWHPFDOOHG3DSHU&OLSV

See 'HIV¶62)±3O¶V5HVS62)±

             ,QRUGHUWRIXUWKHUYHULI\DQLQPDWH¶VSDSHUZRUNWKH/,(PXVWFKHFN0\-867,6DFRXUW

EDVHGV\VWHPWKDWUHIOHFWVLQIRUPDWLRQWKDWZDVHQWHUHGE\WKHFRXUWSee 'HIV¶62)±

3O¶V5HVS62)±7KH/,(FKHFNV0\-867,6WRFRQILUPWKDWDUHOHDVHRUGHUKDVEHHQ

LVVXHGLQWKHUHOHYDQWFDVHDQGWKDWWKHUHLVQRFRPPLWPHQWRUGHUIURPDQRWKHUFDVHIRUWKDWLQPDWH

See 'HIV¶62)±3O¶V5HVS62)±see also -RQHV'HSDW±7KH/,(

PXVW DOVR FKHFN WKH :DVKLQJWRQ $UHD /DZ (QIRUFHPHQW 6\VWHP ³:$/(6´ DOVR NQRZQ DV

H$JHQWDQG1DWLRQDO&ULPH,QIRUPDWLRQ&HQWHU³1&,&´WRPDNHVXUHWKHUHDUHQRRXWVWDQGLQJ

DFWLYHZDUUDQWVIRUWKHLQPDWH'HIV¶62)3O¶V5HVS62)

             2QFH WKLV SURFHVV LV FRPSOHWH D VXSHUYLVRU\ /,( LV UHTXLUHG WR GRXEOH FKHFN DOO RI WKH

/,(¶V ZRUN  'HIV¶ 62)   3O¶V 5HVS 62)    7KHQ WKH VXSHUYLVRU SUHSDUHV D UHOHDVH

DXWKRUL]DWLRQIRUP'HIV¶62)3O¶V5HVS62):KLOHPXFKRIWKLVZRUNWDNHVSODFH

DWWKHMDLOPLVGHPHDQRULQPDWHVDUHVXSSRVHGWREHUHOHDVHGGLUHFWO\IURP'&6XSHULRU&RXUW

3O¶V62)'HIV¶5HVS62)

                                                               352&('85$/+,6725

             3ODLQWLII ILOHG WKLV ODZVXLW LQ '& 6XSHULRU &RXUW RQ 1RYHPEHU   see &RPSO

>'NW@DQGGHIHQGDQWVUHPRYHGLWWRWKLV&RXUWRQ)HEUXDU\See 1RWLFHRI5HPRYDO




      ,QKLVVWDWHPHQWRIIDFWVSODLQWLIIDVVHUWVWKDWWKLVSURFHVVLQFOXGHVSULQWLQJDKDUGFRS\RI
WKHUHOHDVHRUGHUEHIRUHLWFDQEHVFDQQHGLQWR3DSHUFOLSVSee 3O¶V62):KLOHLWLVWUXHWKDW
%URZQGLGQRWVSHFLILFDOO\WHVWLI\WKDWWKHGRFXPHQWJHWVSULQWHGDQGGHIHQGDQWVDUHTXLFNWRSRLQW
WKDWRXWLQWKHLUUHVSRQVHWRSODLQWLII¶VVWDWHPHQWRIIDFWVsee 'HIV¶5HVS62)³7KHUHLVQR
HYLGHQFHWKDWDKDUGFRS\RIWKHUHOHDVHRUGHUJHWVSULQWHGEHIRUHLWLVVFDQQHGLQWR>3@DSHUFOLSV´
LWLVXQOLNHO\WKDWVRPHWKLQJFDQEHUHFHLYHGRQWKHFRPSXWHUDQGWKHQODWHUscannedLQWRDQRWKHU
GRFXPHQWV\VWHPZLWKRXWILUVWEHLQJSULQWHG

                                                                       

>'NW@3ODLQWLIIDPHQGHGKLVFRPSODLQWRQ$SULODIWHUWKH&RXUWJUDQWHGGHIHQGDQW

:LOOLDP6PLWK¶VPRWLRQWRGLVPLVVXQGHU)HGHUDO5XOHRI&LYLO3URFHGXUHESee Smith v.

District of Columbia)6XSSG''&see also $P&RPSO>'NW@

             2Q'HFHPEHUGHIHQGDQWVILOHGWKHLUILUVWPRWLRQIRUVXPPDU\MXGJPHQW'HIV¶

0RW IRU 6XPP->'NW@'HIV¶ 0HPRI3	$LQ 6XSSRI 'HIV¶0RW IRU 6XPP -

>'NW@,QVXSSRUWRIWKHLUPRWLRQGHIHQGDQWVDVVHUWHGWKDWWKH'HSDUWPHQWRI&RUUHFWLRQVGLG

QRWUHFHLYHDUHOHDVHRUGHULQFDVHQXPEHU&0'XQWLO$SULOId.DW±

             +RZHYHURQ)HEUXDU\GHIHQGDQWVQRWLILHGWKH&RXUWWKDW'2&KDGGLVFRYHUHGWKDW

LWKDGLQGHHGUHFHLYHGDFRS\RIWKHUHOHDVHRUGHUIRUFDVHQXPEHU&0'RQ0DUFK

DQGWKDWLWZDVWLPHVWDPSHGRQ0DUFKDW301RWLFHRI)LOLQJ>'NW@,Q

OLJKWRIWKLVUHYHODWLRQWKH&RXUWDOORZHGWKHSDUWLHVWRXQGHUWDNHDGGLWLRQDOOLPLWHGGLVFRYHU\DQG

WKH&RXUWGHQLHGWKHSHQGLQJFURVVPRWLRQVIRUVXPPDU\MXGJPHQWDVPRRWSee 0LQ2UGHU)HE



             2Q0DUFKGHIHQGDQWVILOHGWKHSHQGLQJPRWLRQIRUSDUWLDOVXPPDU\MXGJPHQWRQ

&RXQWV,,,DQG,9See 'HIV¶0RW0HPRI3	$LQ6XSSRI'HIV¶0RW>'NW@³'HIV¶

0HP´3ODLQWLIIRSSRVHGWKHPRWLRQDQGILOHGDFURVVPRWLRQIRUVXPPDU\MXGJPHQWRQDOOIRXU

FRXQWVSee 3O¶V&URVV0RW3O¶V0HPRI3	$LQ6XSSRI3O¶V0RW>'NW@³3O¶V

&URVV0HP´7KHPRWLRQVDUHIXOO\EULHIHG





     'HIV¶2SSWR3O¶V&URVV0RW>'NW±@³'HIV¶5HSO\´3O¶V%ULHILQ6XSSRI
3O¶V&URVV0RW>'NW@³3O¶V&URVV5HSO\´
                                                               

                  )$&765(/$7('723/$,17,))¶629(5'(7(17,21

       $OWKRXJK WKH SDUWLHV DJUHH RQ WKH JHQHUDO SURFHGXUH IRU SURFHVVLQJ D UHOHDVH RUGHU WKH

FLUFXPVWDQFHV VXUURXQGLQJ WKH SURFHVVLQJ RI WKH WZR UHOHDVH RUGHUV LQ WKLV FDVH KDYH QRW EHHQ

GHILQLWLYHO\HVWDEOLVKHG

       3ODLQWLIIDSSHDUHGLQ6XSHULRU&RXUWRQWZRPLVGHPHDQRUFDVHVEHIRUHWKHVDPHMXGJHFDVH

QXPEHUV&0'DQG&0'RQ0DUFK7KH6XSHULRU&RXUW¶V

&RXUW9LHZGDWDEDVHUHYHDOVWKDWDQRUGHUWRUHOHDVHSODLQWLIIZDVHQWHUHGLQWRWKHV\VWHPDQG

³VHQW´WRWKH'&MDLOLQFDVHQXPEHU&0'DW30DQGLQFDVHQXPEHU

&0'DW30See &RXUW9LHZ&DVH1R&0'&RXUW9LHZ&DVH1R

&0'3ODLQWLIIZDVRUGHUHGWRUHWXUQWRFRXUWRQ$SULOLQERWKFDVHVSee &RXUW

9LHZ&DVH1R&0'&RXUW9LHZ&DVH1R&0'

       7KHUHFRUGWKDWKDVEHHQSURYLGHGWRWKH&RXUWGRHVQRWLQFOXGHWHVWLPRQ\IURPD86

0DUVKDORURWKHUHYLGHQFHFRQFHUQLQJZKDWZDVGRQHZLWKWKHSDSHUFRSLHVRIWKHUHOHDVHRUGHUV

WKDWZHUHVXSSRVHGWRWUDYHOZLWKSODLQWLIIWRWKHFHOOEORFNDQGWKHQLQWRWKHKDQGVRIDQ/,(DWWKH

'2&¶VRIILFHLQWKHFRXUWKRXVH%XWWKHUHFRUGGRHVLQFOXGHRQHFRS\RIDUHOHDVHRUGHUVLJQHG

E\D'HSXW\860DUVKDORQ0DUFKLQFDVHQXPEHU&0'See ([WR

3O¶V&URVV0RW>'NW@³,QVWLWXWLRQDO)LOH´DW

       ,WLVXQGLVSXWHGWKDW'2&ERWKUHFHLYHGDQGSURFHVVHGWKHUHOHDVHRUGHUIRUFDVHQXPEHU

&0'RQ0DUFK'HIV¶62)3O¶V5HVS62)7KHUHLVQRGLUHFW

HYLGHQFHLQGLFDWLQJZKDWVWHSVLIDQ\ZHUHWDNHQE\WKH/,(ORFDWHGDWWKHFRXUWKRXVH-DFN-RQHV

DQ/,(ZKRZRUNVLQWKH5HFRUGV2IILFHDWWKH'&MDLO'HIV¶62)3O¶V5HVS62)

WHVWLILHGWKDWKHSURFHVVHGWKLVUHOHDVHRUGHU-RQHV'HSDW±+HNQHZWKDWKHGLGVR




                                                     

EHFDXVHKLVKDQGZULWWHQLQLWLDOVDSSHDULQWKHXSSHUOHIWKDQGFRUQHURIWKHGRFXPHQWId.see

also ,QVWLWXWLRQDO)LOHDW

       +RZ -RQHV ZHQW DERXW SURFHVVLQJ WKLV RUGHU LV VRPHZKDW XQFOHDU  +H WHVWLILHG WKDW KH

ZURWH³36´RQWKHGRFXPHQWZLWKKLVLQLWLDOVWRLQGLFDWHWKDWKHKDGERWKSULQWHGDQGVFDQQHGWKH

RUGHU-RQHV'HSDW±see also ,QVWLWXWLRQDO)LOHDWBut see -RQHV'HSDW±

H[SODLQLQJWKDWWKH³3´VWDQGVIRU³SRVWHG´DQG³6´IRU³VFDQQHG´%XWKHGLGQRWVSHFLI\DW

ZKDWSRLQWLQWKHSURFHVVKHSULQWHGLWRXWRUZKDWV\VWHPKHWKHQVFDQQHGLWLQWR)XUWKHUKH

DGPLWWHG WKDW KH IDLOHG WR WLPH VWDPS WKH UHOHDVH RUGHU QRWZLWKVWDQGLQJ WKH '2& SROLF\ WKDW

UHTXLUHGKLPWRWLPHVWDPSHYHU\GRFXPHQWKHSURFHVVHGId. DW±$QGWKHGRFXPHQW

KHZRUNHGZLWKWKDWEHDUVKLVLQLWLDOVGRHVQRWLQFOXGHWKHVLJQDWXUHRID860DUVKDOId.DW±

see also ,QVWLWXWLRQDO)LOHDW7KHUHLVQRHYLGHQFHLQWKHUHFRUGUHJDUGLQJZKHWKHU-RQHV

FKHFNHGWKHYDULRXVH[WHUQDOV\VWHPVVXFKDV0\-867,6DVKHZDVUHTXLUHGWRGR

       7XUQLQJ WR WKH RUGHU LQ FDVH QXPEHU  &0'  WKH SDUWLHV DJUHH WKDW '2&

UHFHLYHG WKH UHOHDVH RUGHU RQ 0DUFK   EHFDXVH LW EHDUV D WLPH VWDPS IRU 0DUFK  DW

30'HIV¶62)3O¶V5HVS62)5HOHDVH2UGHU&DVH1R&0'

see also %URZQ0DU'HSDW±id. DW±WHVWLI\LQJWKDWVKHNQRZV'2&UHFHLYHG

WKHRUGHUEHFDXVHRIWKHWLPHVWDPS%XWRQHFDQQRWGLVFHUQIURPWKHGRFXPHQWZKHWKHULWZDV

WLPHVWDPSHGE\D'HSDUWPHQWRI&RUUHFWLRQV/,(DW6XSHULRU&RXUWRUE\DQ/,(DWWKH5HFRUGV

2IILFHORFDWHGDWWKHMDLOCompare %URZQ0DU'HSDW±id. DW±WHVWLI\LQJ

WKDWWKHILUVWVWHSWRSURFHVVLQJDUHOHDVHRUGHULVWRWLPHVWDPSLWDQGWKHQWRLQSXWWKHGDWDLQWR

706ZKLFKRFFXUVDWWKHFRXUWKRXVHwith -RQHV'HSDW ±WHVWLI\LQJWKDW/,(¶VZHUH

UHTXLUHGWRWLPHVWDPSUHOHDVHRUGHUVZKHQWKH\ZHUHUHFHLYHGDWWKHMDLO




                                                    

       ,WLVDOVRXQFOHDUZKHWKHUWKHUHOHDVHRUGHULQWKHFDVHZDVHYHUXSORDGHGWR706

5RELO\Q%URZQDVXSHUYLVRU\/,(WHVWLILHGWKDWVKHGLGQRWEHOLHYHLWZDVVLQFHWKHLQIRUPDWLRQ

FRQWDLQHGLQWKHUHOHDVHRUGHUQHYHUPDGHLWVZD\LQWR-$&&6%URZQ0DU'HSDW±

WHVWLI\LQJWKDWXSORDGLQJWKHGRFXPHQWLQWR706ZDVQRW³GRQHZLWKUHVSHFWWRWKLVGRFXPHQW´

EHFDXVH VKH ³GLG D -$&&6 DXGLW DQG LW ZDVQ¶W LQ WKHUH WKH LQIRUPDWLRQ ZDVQ¶W XSORDGHG LQWR

-$&&6´id.DW±see also ([&WR3O¶V&URVV0RW>'NW@³0\ULFN0DU

'HS´DW±WHVWLI\LQJWKDW'2&KDVQR³WUDQVDFWLRQ´GDWHGIRU0DUFKDQGWKDWDOO

GRFXPHQWV³UHFHLYHGIURP'&6XSHULRU&RXUWZRXOGEHXSORDGHGZLWKLQ706VRWKDWWKH

VWDIIFRXOGPDLQWDLQSURFHVVLQJRIWKDWGRFXPHQW´

       %XW LW LV XQGLVSXWHG WKDW WKH UHOHDVH RUGHU IURP FDVH QXPEHU  &0'  GLG

XOWLPDWHO\PDNHLWVZD\LQWRSODLQWLII¶VLQVWLWXWLRQDOSDSHUILOHSee 3O¶V62)'HIV¶5HVS

62)see also %URZQ'HF'HSDW±DFNQRZOHGJLQJWKDWWKHUHOHDVHRUGHU

ZDVFRQWDLQHGLQSODLQWLII¶VLQVWLWXWLRQDOILOH0\ULFN0DU'HS±WHVWLI\LQJWKDW

WKH UHOHDVH IRU FDVH QXPEHU  &0'  ZDV IRXQG ZLWKLQ SODLQWLII¶V LQVWLWXWLRQDO ILOH

+RZHYHUWKHUHFRUGGRHVQRWHVWDEOLVKKRZORQJLWKDVEHHQWKHUHSee %URZQ0DU'HSDW

± WHVWLI\LQJ WKDW VKH FRXOG QRW FRQILUP LI WKH UHOHDVH RUGHU KDG EHHQ LQ SODLQWLII¶V

LQVWLWXWLRQDOILOHVLQFH0DUFK([WR'HIV¶5HSO\>'NW@³0\ULFN'HFO

³5HOHDVHRUGHUVDUHSODFHGLQDQLQPDWH¶VLQVWLWXWLRQDOILOHZKHQWKH\DUHUHFHLYHGZKLFKPD\EH

DWWKHWLPHRILVVXDQFHRUVRPHWLPHWKHUHDIWHU´0\ULFN0DU'HSDW±DJUHHLQJWKDW

³DOO GRFXPHQWV UHFHLYHG IURP WKH '& 6XSHULRU &RXUW DUH DOVR LQFOXGHG LQ WKH LQPDWH¶V

LQVWLWXWLRQDOILOH´

       $OWKRXJKSODLQWLIIZDVVFKHGXOHGWRUHWXUQWR6XSHULRU&RXUWRQ$SULOKHIDLOHGWR

DSSHDUEHFDXVH'2&GLGQRWWUDQVSRUWKLPWKHUH([$WR3O¶V&URVV0RW>'NW@³6PLWK



                                                     

'HS´DW±$VDUHVXOWWKH6XSHULRU&RXUWMXGJHLVVXHGDEHQFKZDUUDQWSee &RXUW

9LHZ&DVH1R&0'&RXUW9LHZ&DVH1R&0'3ODLQWLIIZDVEURXJKW

WRWKHFRXUWKRXVHWKHQH[WGD\IRUDVWDWXVKHDULQJDQGWZRPRUHUHOHDVHRUGHUVZHUHLVVXHGSee

([  WR 3O¶V &URVV0RW >'NW  @ ([  WR 3O¶V &URVV0RW >'NW  @ see also

,QVWLWXWLRQDO)LOHDW±UHOHDVHRUGHUVIURPERWKFDVHVWKDWZHUHVLJQHGE\WKHMXGJHDQG

860DUVKDODQGGDWHGRQ$SULOsee id. DWUHOHDVHRUGHUIURPFDVHQXPEHU&0'

WKDWLQFOXGHVWKH860DUVKDOVLJQDWXUHIURP0DUFKEXWLVWLPHVWDPSHGRQ$SULO

       3ODLQWLII ZDV UHOHDVHG IURP FXVWRG\ RQ $SULO    'HIV¶ 62)   3O¶V 5HVS

62)  $IWHU KH ZDV UHOHDVHG QR LQYHVWLJDWLRQ WRRN SODFH QR UHSRUW FRQFHUQLQJ KLV

RYHUGHWHQWLRQ ZDV FUHDWHG 3O¶V 62)± 'HIV¶ 5HVS 62)± see 0\ULFN 1RY

'HSDW±DQGQRHPSOR\HHZDVGLVFLSOLQHGSee 0\ULFN1RY'HSDW±

3ODLQWLIILVQRWFRXQWHGLQWKHRYHUGHWHQWLRQVWDWLVWLFVFRQWDLQHGLQWKHUHSRUWVVXEPLWWHG

DVHYLGHQFHLQWKLVFDVHSee ([WR3O¶V&URVV0RW>'NW@³6HFRQG2YHUGHWHQWLRQ

5HSRUW´([WR3O¶V&URVV0RW>'NW@³7KLUG2YHUGHWHQWLRQ5HSRUW´7KHVH

FLUFXPVWDQFHVGRQRWFRPSRUWZLWKWKHVWDQGDUGVDQQRXQFHGE\WKH'2&¶V&RUUHFWLRQDO3URJUDP

$GPLQLVWUDWRU-HDQHWWH0\ULFN'HIV¶62)3O¶V5HVS62)see also 0\ULFN1RY

'HSDW±id. DW±

       0\ULFNLVUHVSRQVLEOHIRURYHUVHHLQJWKHGDLO\RSHUDWLRQVRIWKH5HFRUGV2IILFHDQGIRU

HQVXULQJWKDWLQPDWHVDUHUHOHDVHGDQGGRFXPHQWVDUHUHFHLYHGDQGSURFHVVHG3O¶V62)

'HIV¶5HVS62)6KHVXSHUYLVHVWKUHHFRUUHFWLRQDOSURJUDPRIILFHUVVL[VXSHUYLVRUVHLJKW

OHDG OHJDO LQVWUXPHQWV H[DPLQHUV DQG DSSUR[LPDWHO\ HLJKWHHQ OHJDO LQVWUXPHQWV

H[DPLQHUV±LQFOXGLQJ-DFN-RQHVSee 0\ULFN1RY'HSDW±0\ULFNWHVWLILHGWKDW

DV SDUW RI KHU UHVSRQVLELOLWLHV LW LV KHU SUDFWLFH WR SUHSDUH DQ RYHUGHWHQWLRQ UHSRUW DIWHU HDFK



                                                      

LQVWDQFH RI RYHUGHWHQWLRQ 3O¶V 62)   'HIV¶ 5HVS 62)   0\ULFN 1RY  'HS DW

± DQG WR WUDQVPLW WKRVH UHSRUWV WR WKH GHSXW\ GLUHFWRU  0\ULFN 1RY  'HS DW

±  6KH DOVR WHVWLILHG WKDW DIWHU VKH OHDUQV RI DQ RYHUGHWHQWLRQ HPSOR\HHV DUH RIWHQ

GLVFLSOLQHGId.DW±

             'XULQJGLVFRYHU\0\ULFNSURGXFHGDQRYHUGHWHQWLRQUHSRUWGHWDLOLQJWKHRYHUGHWHQWLRQV

WKDWKDYHRFFXUUHGDWWKH'2&EHWZHHQ2FWREHUDQG2FWREHUSee 7KLUG2YHUGHWHQWLRQ

5HSRUW3ODLQWLII¶VRYHUGHWHQWLRQZDVQRWLQFOXGHGLQWKHWRWDOEXWWKHUHSRUWUHYHDOHGWKDWWKHUH

ZHUHVHYHQW\WZRRWKHUVLQWKDWWLPHSHULRGWKLUW\WZRRIZKLFKZHUHDWWULEXWHGWR³VWDIIHUURU´

ZKLFKLVJHQHUDOO\QRWVSHFLILHGId.6RPHRIWKHVWDIIHUURUVLGHQWLILHGLQWKH7KLUG2YHUGHWHQWLRQ

5HSRUWDUHGHVFULEHGLQPRUHGHWDLOLQWKH6HFRQG2YHUGHWHQWLRQ5HSRUWZKLFKZDVUHSRUWHGWR

WKH'&&RXQFLOSee 6HFRQG2YHUGHWHQWLRQ5HSRUW

             )RUH[DPSOHERWKUHSRUWVLQFOXGHLQPDWHVZKRZHUHUHOHDVHGDIHZGD\VODWHEHFDXVHWKHLU

³VHQWHQFH>V@>ZHUH@FRPSXWHGLQHUURU´Compare 6HFRQG2YHUGHWHQWLRQ5HSRUWDWwith7KLUG

2YHUGHWHQWLRQ5HSRUWDWcompare 6HFRQG2YHUGHWHQWLRQ5HSRUWDWwith 7KLUG2YHUGHWHQWLRQ

5HSRUWDWcompare 6HFRQG2YHUGHWHQWLRQ5HSRUWDWwith 7KLUG2YHUGHWHQWLRQ5HSRUWDW

%RWKDOVRLGHQWLI\LQPDWHVZKRZHUHUHOHDVHGODWHEHFDXVH³JRRGWLPHFUHGLW>ZDV@QRWDSSOLHGWR

>WKHLU@VHQWHQFH>V@´Compare 6HFRQG2YHUGHWHQWLRQ5HSRUWDWwith 7KLUG2YHUGHWHQWLRQ5HSRUW

DWcompare 6HFRQG2YHUGHWHQWLRQ5HSRUWDWwith7KLUG2YHUGHWHQWLRQ5HSRUWDWcompare

6HFRQG2YHUGHWHQWLRQ5HSRUWDWwith 7KLUG2YHUGHWHQWLRQ5HSRUWDW




     3ODLQWLII VXJJHVWV WKDW WKH RYHUGHWHQWLRQ UHSRUWV PD\ QRW EH UHOLDEOH VLQFH GHIHQGDQW
SURGXFHG³WKUHHGLIIHUHQWLWHUDWLRQVWKDWFRQWDLQYDVWO\GLIIHUHQWGDWDRQ'2&RYHUGHWHQWLRQV´
3O¶V&URVV0HPDW :KLOHWKHUHSRUWVDUHVRPHZKDWGLIIHUHQWWKHUHTXHVWVWKDWOHGWRWKHLU
SURGXFWLRQDVNHGIRUGDWDIURPGLIIHUHQWWLPHSHULRGVDQGVRPHUHTXHVWVDVNHGIRUGHIHQGDQWWR
H[FOXGHFHUWDLQVRUWVRIRYHUGHWHQWLRQVRUFHUWDLQWLPHIUDPHVVRWKHYDULDWLRQVGRQRWQHFHVVDULO\
LQGLFDWHWKDWWKH\DUHXQUHOLDEOH
                                                               

       )XUWKHUWKHUHSRUWVUHYHDODQXPEHURIUHDVRQVRWKHUWKDQ'2&VWDIIHUURUIRUWKHGHWHQWLRQ

RILQPDWHVSDVWWKHLUUHOHDVHGDWHV)RUH[DPSOHERWKUHSRUWVLGHQWLI\LQPDWHVZKRZHUHGHWDLQHG

D IHZ GD\V SDVW WKHLU UHOHDVH GDWHV EHFDXVH WKH:$/(6 SURJUDP LQGLFDWHG WKH H[LVWHQFH RI DQ

RXWVWDQGLQJ ZDUUDQW  Compare 6HFRQG 2YHUGHWHQWLRQ 5HSRUW DW  with 7KLUG 2YHUGHWHQWLRQ

5HSRUWDWcompare 6HFRQG2YHUGHWHQWLRQ5HSRUWDWwith 7KLUG2YHUGHWHQWLRQ5HSRUWDW

2QFH'2&SHUVRQQHOGHWHUPLQHGWKDWWKHGHWDLQHHZDVQRWWKHFRUUHFWZDQWHGSHUVRQWKHLQPDWH

ZDVSURFHVVHGDQGUHOHDVHGSee, e.g.7KLUG2YHUGHWHQWLRQ5HSRUWDW2WKHURYHUGHWHQWLRQV

ZHUH DWWULEXWHG WR HUURUV PDGH E\ FRXUW VWDII DQG QRW '2& SHUVRQQHO  Compare 6HFRQG

2YHUGHWHQWLRQ 5HSRUW DW ± with 7KLUG 2YHUGHWHQWLRQ 5HSRUW DW ± compare 6HFRQG

2YHUGHWHQWLRQ5HSRUWDWwith 7KLUG2YHUGHWHQWLRQ5HSRUWDW±

    35(9,28629(5'(7(17,21&$6(6$*$,1677+(',675,&72)&2/80%,$

       7KLVFDVHDULVHVDJDLQVWDEDFNGURSRISUHYLRXVOLWLJDWLRQDJDLQVWWKH'LVWULFWRI&ROXPELD

LQYROYLQJDOOHJHGRYHUGHWHQWLRQDWWKH'&MDLO

       ,Q  D FODVV RI LQPDWH SODLQWLIIV VXHG WKH 'LVWULFW RI &ROXPELD  7KH\ DOOHJHG WKDW

RIILFLDOVDWWKH'&MDLOXQODZIXOO\VWULSVHDUFKHGDQGRYHUGHWDLQHGLQPDWHVZKRUHWXUQHGWRWKH

MDLODIWHUUHFHLYLQJUHOHDVHRUGHUVIURPWKHFRXUWSee Bynum v. District of Columbia)6XSS

G''&GHQ\LQJGHIHQGDQWV¶PRWLRQWRGLVPLVVWKHFDVH,QWKHFRXUWDSSURYHG

DVHWWOHPHQWEHWZHHQWKHSDUWLHVBynum v. District of Columbia)6XSSG''&

$VSDUWRIWKHVHWWOHPHQW'2&DJUHHGWRLPSOHPHQWPDMRUFKDQJHVVXFKDVWKHFRPSOHWLRQ

RIDQ,QPDWH3URFHVVLQJ&HQWHUZKLFKZRXOGSURYLGHDGHTXDWHSURFHVVLQJIDFLOLWLHVIRULQWDNHDQG

UHOHDVHId.)XQGVDOORFDWHGWRWKHFHQWHUZRXOGEHXVHG³WRLPSURYHRUDVVLVWLQSURFHVVLQJLQPDWHV

IRUUHOHDVHDQGWRUHGXFHLQFLGHQWVRIRYHUGHWHQWLRQ´Id.




                                                     

       $V WKH Bynum FDVH QHDUHG VHWWOHPHQW '2& DGRSWHG D SROLF\ RI GLYHUWLQJ LQFXVWRG\

GHIHQGDQWVZKRKDGEHHQRUGHUHGUHOHDVHGRUZKRZHUHRWKHUZLVHHQWLWOHGWRUHOHDVHWRDKROGLQJ

IDFLOLW\RQWKHJURXQGVRI'&*HQHUDO+RVSLWDOZKHUHWKH\ZRXOGEHSURFHVVHGZKLFKPHDQWWKDW

LQPDWHVZHUHQRWUHWXUQHGWRWKHMDLOSRSXODWLRQDQGZRXOGQRWEHVXEMHFWHGWRVWULSVHDUFKHVSee

Barnes v. District of Columbia  )5'   ''&  GHVFULELQJ WKH Bynum

OLWLJDWLRQ%XWLQPDWHVZKRZHUHHQWLWOHGWRUHOHDVHVWLOOVOLSSHGWKURXJKWKHFUDFNVDQGVRPH

ZHUHUHWXUQHGWRWKH'&MDLODQGVXEMHFWHGWRWKHVDPHVHDUFKDQGGHWHQWLRQSURFHGXUHVWKDWZHUH

DWLVVXHLQ WKHBynum FDVHSee id.

       7KHUHIRUHLQDQHZJURXSRISODLQWLIIVILOHGVXLWFKDOOHQJLQJWKH'2&¶VV\VWHPId.

DW 7KHBarnes FDVHZDVEDVHGRQWKHVDPHOHJDOWKHRULHVDVWKHBynum FDVHDQGWKHSDUWLHV

UHDFKHGDVHWWOHPHQWLQSee Barnes v. District of Columbia)6XSSG''&

PRGLI\LQJFRXUW¶VILQDORUGHUDSSURYLQJVHWWOHPHQW

       7KH MXGJH LQ WKH Barnes OLWLJDWLRQ REVHUYHG WKDW WKH 'LVWULFW KDG PDGH OLWWOH RU QR

LPSURYHPHQWVWRLWV³SDSHUERXQGDQG%\]DQWLQHUHOHDVHSURFHVV´DVLWZDVVXSSRVHGWRGRDIWHU

WKHBynum FDVHVHWWOHGBarnes v. District of Columbia)6XSSG±''&

REVHUYLQJWKDW³DPRYHWRDSDSHUOHVVV\VWHPWRSURFHVVUHOHDVHV´ZDV³HLWKHUUHMHFWHGE\

WKH '2& RU UHPDLQ>HG@ WR WKLV GD\ FDXJKW LQ D ZKLUOSRRO RI GHOD\V´  +RZHYHU WKH FRXUW

UHFRJQL]HG WKDW WKH '2& WRRN D ³VLJQLILFDQW VWHS WRZDUG UHGXFLQJ WKH QXPEHU DQG GXUDWLRQ RI

RYHUGHWHQWLRQV´ E\ LPSOHPHQWLQJ WKH ³FRXUWKRXVH UHOHDVH´ SURJUDP LQ  ZKLFK UHOHDVHG

LQPDWHVFKDUJHGZLWKPLVGHPHDQRUVGLUHFWO\IURP6XSHULRU&RXUWId.DW            

                                     67$1'$5'2)5(9,(:

        6XPPDU\MXGJPHQWLVDSSURSULDWH³LIWKHPRYDQWVKRZVWKDWWKHUHLVQRJHQXLQHGLVSXWHDV

WRDQ\PDWHULDOIDFWDQGWKHPRYDQWLVHQWLWOHGWRMXGJPHQWDVDPDWWHURIODZ´)HG5&LY3



                                                   

D  7KH SDUW\ VHHNLQJ VXPPDU\ MXGJPHQW ³EHDUV WKH LQLWLDO UHVSRQVLELOLW\ RI LQIRUPLQJ WKH

GLVWULFW FRXUW RI WKH EDVLV IRU LWV PRWLRQ DQG LGHQWLI\LQJ WKRVH SRUWLRQV RI WKH SOHDGLQJV

GHSRVLWLRQVDQVZHUVWRLQWHUURJDWRULHVDQGDGPLVVLRQVRQILOHWRJHWKHUZLWKWKHDIILGDYLWVLIDQ\

ZKLFKLWEHOLHYHVGHPRQVWUDWHWKHDEVHQFHRIDJHQXLQHLVVXHRIPDWHULDOIDFW´Celotex Corp. v.

Catrett  86     7R GHIHDW VXPPDU\ MXGJPHQW WKH QRQPRYLQJ SDUW\ PXVW

³GHVLJQDWHVSHFLILFIDFWVVKRZLQJWKDWWKHUHLVDJHQXLQHLVVXHIRUWULDO´Id.DW

        7KH PHUH H[LVWHQFH RI D IDFWXDO GLVSXWH LV LQVXIILFLHQW WR SUHFOXGH VXPPDU\ MXGJPHQW

Anderson v. Liberty Lobby, Inc.86±$GLVSXWHLV³JHQXLQH´RQO\LID

UHDVRQDEOHIDFWILQGHUFRXOGILQGIRUWKHQRQPRYLQJSDUW\DIDFWLV³PDWHULDO´RQO\LILWLVFDSDEOH

RIDIIHFWLQJWKHRXWFRPHRIWKHOLWLJDWLRQId.DW Laningham v. U.S. Navy)G

'&&LU,QDVVHVVLQJDSDUW\¶VPRWLRQWKHFRXUWPXVW³YLHZWKHIDFWVDQGGUDZ

UHDVRQDEOHLQIHUHQFHVµLQWKHOLJKWPRVWIDYRUDEOHWRWKHSDUW\RSSRVLQJWKHVXPPDU\MXGJPHQW

PRWLRQ¶´Scott v. Harris86DOWHUDWLRQVRPLWWHGTXRWLQJUnited States

v. Diebold, Inc.86SHUFXULDP

        ³7KHUXOHJRYHUQLQJFURVVPRWLRQVIRUVXPPDU\MXGJPHQWLVWKDWQHLWKHUSDUW\ZDLYHV

WKHULJKWWRDIXOOWULDORQWKHPHULWVE\ILOLQJLWVRZQPRWLRQHDFKVLGHFRQFHGHVWKDWQRPDWHULDO

IDFWVDUHDWLVVXHRQO\IRUWKHSXUSRVHVRILWVRZQPRWLRQ´Sherwood v. Wash. Post)G

Q'&&LUDOWHUDWLRQLQRULJLQDOTXRWLQJMcKenzie v. Sawyer)G

Q'&&LU,QDVVHVVLQJHDFKSDUW\¶VPRWLRQ³>D@OOXQGHUO\LQJIDFWVDQGLQIHUHQFHV

DUHDQDO\]HGLQWKHOLJKWPRVWIDYRUDEOHWRWKHQRQPRYLQJSDUW\´N.S. ex rel. Stein v. District of

Columbia)6XSSG''&FLWLQJAnderson86DW




                                                   

                                                $1$/<6,6

,     7KH&RXUWZLOOGHQ\LQSDUWDQGJUDQWLQSDUWWKHPRWLRQVIRUVXPPDU\MXGJPHQWRQ
        &RXQW,IRU6HFWLRQOLDELOLW\

       ,Q&RXQW,SODLQWLIIFODLPVWKDWWKH'LVWULFWDQGWZR'2&HPSOR\HHVDUHOLDEOHXQGHU

86&   IRU WKH XQFRQVWLWXWLRQDO GHSULYDWLRQ RI KLV OLEHUW\  See $P &RPSO  ±

'HIHQGDQWVPDLQWDLQWKDWSODLQWLIIKDVQRWVXIIHUHGDFRQVWLWXWLRQDOYLRODWLRQ'HIV¶0HPDW±

  7KH 'LVWULFW DOVR DUJXHV WKDW LW LV HQWLWOHG WR VXPPDU\ MXGJPHQW EHFDXVH SODLQWLII KDV QRW

SURGXFHGVXIILFLHQWHYLGHQFHWRVXSSRUWPXQLFLSDOOLDELOLW\XQGHUVHFWLRQDQGWKHLQGLYLGXDO

GHIHQGDQWVFRQWHQGWKDWWKH\DUHHQWLWOHGWRTXDOLILHGLPPXQLW\Id.DW±3ODLQWLIIKDVDOVR

PRYHGIRUVXPPDU\MXGJPHQWRQWKLVFRXQW3O¶V&URVV0HPDW±

        $      0XQLFLSDO/LDELOLW\8QGHU6HFWLRQ

       6HFWLRQRIWKH&LYLO5LJKWV$FWSURYLGHV

                 (YHU\ SHUVRQ ZKR XQGHU FRORU RI DQ\ VWDWXWH RUGLQDQFH UHJXODWLRQ
                 FXVWRP RU XVDJH RI DQ\ 6WDWH RU 7HUULWRU\ RU WKH 'LVWULFW RI &ROXPELD
                 VXEMHFWVRUFDXVHVWREHVXEMHFWHGDQ\FLWL]HQRIWKH8QLWHG6WDWHVRURWKHU
                 SHUVRQ ZLWKLQ WKH MXULVGLFWLRQ WKHUHRI WR WKH GHSULYDWLRQ RI DQ\ ULJKWV
                 SULYLOHJHV RU LPPXQLWLHV VHFXUHG E\ WKH &RQVWLWXWLRQ DQG ODZV VKDOO EH
                 OLDEOHWRWKHSDUW\LQMXUHGLQDQDFWLRQDWODZVXLWLQHTXLW\RURWKHUSURSHU
                 SURFHHGLQJIRUUHGUHVV

86&

       7RHVWDEOLVKWKDWDPXQLFLSDOLW\LVOLDEOHXQGHUVHFWLRQDSODLQWLIIPXVWSURYHERWK

³DSUHGLFDWHFRQVWLWXWLRQDOYLRODWLRQ´DQG³WKDWDFXVWRPRUSROLF\RIWKHPXQLFLSDOLW\FDXVHG

WKHYLRODWLRQ´Baker v. District of Columbia)G'&&LUFLWLQJCollins

v. City of Harker Heights86

       $ PXQLFLSDOLW\ FDQQRW EH KHOG OLDEOH IRU WKH XQFRQVWLWXWLRQDO FRQGXFW RI LWV HPSOR\HHV

EDVHGRQDWKHRU\RIrespondeat superiorMonell v. Dep’t of Social Servs.86

 see also Pembaur v. City of Cincinnati  86    QRWLQJ WKDW ³ZKLOH


                                                      

&RQJUHVVQHYHUTXHVWLRQHGLWVSRZHUWRLPSRVHFLYLOOLDELOLW\RQPXQLFLSDOLWLHVIRUWKHLUown LOOHJDO

DFWV &RQJUHVV GLG GRXEW LWV FRQVWLWXWLRQDO SRZHU WR LPSRVH VXFK OLDELOLW\ LQ RUGHU WR REOLJH

PXQLFLSDOLWLHV WR FRQWURO WKH FRQGXFW RI others´ HPSKDVLV LQ RULJLQDO FLWDWLRQ RPLWWHG

³,QVWHDGLWLVZKHQH[HFXWLRQRIDJRYHUQPHQW¶VSROLF\RUFXVWRPZKHWKHUPDGHE\LWVODZPDNHUV

RUE\WKRVHZKRVHHGLWVRUDFWVPD\IDLUO\EHVDLGWRUHSUHVHQWRIILFLDOSROLF\LQIOLFWVWKHLQMXU\

WKDWWKHJRYHUQPHQWDVDQHQWLW\LVUHVSRQVLEOHXQGHU´Monell86DW

       $VDUHVXOW³>S@ODLQWLIIVZKRVHHNWRLPSRVHOLDELOLW\RQORFDOJRYHUQPHQWVXQGHU

PXVW SURYHWKDWµDFWLRQSXUVXDQWWRRIILFLDOPXQLFLSDOSROLF\¶FDXVHGWKHLULQMXU\´ Connick v.

Thompson86TXRWLQJMonell86DWsee alsoMonell86DW

QRWLQJWKDWWKHSROLF\PXVWEH³WKHPRYLQJIRUFHRIWKHFRQVWLWXWLRQDOYLRODWLRQ´7KH'&

&LUFXLWKDVH[SODLQHG

                  >7@KHUH DUH D QXPEHU RI ZD\V LQ ZKLFK D ³SROLF\´ FDQ EH VHW E\ D
                  PXQLFLSDOLW\WRFDXVHLWWREHOLDEOHXQGHUWKHH[SOLFLWVHWWLQJRID
                  SROLF\E\WKHJRYHUQPHQWWKDWYLRODWHVWKH&RQVWLWXWLRQWKHDFWLRQRID
                  SROLF\PDNHUZLWKLQWKHJRYHUQPHQWWKHDGRSWLRQWKURXJKDNQRZLQJ
                  IDLOXUHWRDFWE\DSROLF\PDNHURIDFWLRQVE\KLVVXERUGLQDWHVWKDWDUHVR
                  FRQVLVWHQW WKDW WKH\ KDYH EHFRPH ³FXVWRP´    RU WKH IDLOXUH RI WKH
                  JRYHUQPHQWWRUHVSRQGWRDQHHGIRUH[DPSOHWUDLQLQJRIHPSOR\HHVLQ
                  VXFK D PDQQHU DV WR VKRZ ³GHOLEHUDWH LQGLIIHUHQFH´ WR WKH ULVN WKDW QRW
                  DGGUHVVLQJWKHQHHGZLOOUHVXOWLQFRQVWLWXWLRQDOYLRODWLRQV

Baker)GDWLQWHUQDOFLWDWLRQVRPLWWHG(DFKSURQJRIWKHWHVW³LVVHSDUDWHDQGVHUYHV

GLIIHUHQWSXUSRVHV´Id.

                   7KHUH LV D JHQXLQH GLVSXWH RI PDWHULDO IDFW DV WR ZKHWKHU SODLQWLII KDV
                      HVWDEOLVKHGDSUHGLFDWHFRQVWLWXWLRQDOYLRODWLRQ

       ,QWKHLUPRWLRQIRUVXPPDU\MXGJPHQWGHIHQGDQWVDUJXHWKDWSODLQWLIIKDVQRWHVWDEOLVKHG

WKHSUHGLFDWHIRUDVHFWLRQDFWLRQDFRQVWLWXWLRQDOYLRODWLRQSee 'HIV¶0HPDW±7KH

DPHQGHGFRPSODLQWDOOHJHVWKDWSODLQWLIIZDVGHSULYHGRI³KLVFRQVWLWXWLRQDOULJKWWROLEHUW\DQG

GHSULYHGRIWKLVOLEHUW\ZLWKRXWGXHSURFHVVRIODZDVUHTXLUHGE\WKH)LIWK$PHQGPHQW´ZKHQ


                                                      

KHZDVGHWDLQHGIRUWZHQW\WKUHHGD\VDIWHUKHZDVRUGHUHGWREHUHOHDVHG$P&RPSOsee

also 3O¶V &URVV0HP DW ± DUJXLQJ WKDW KLV RYHUGHWHQWLRQ ³HVWDEOLVKHV WKH SUHGLFDWH

FRQVWLWXWLRQDOYLRODWLRQ´*LYHQWKHHYLGHQFHWKDWKDVEHHQDGGXFHGLQWKLVFDVHWKH&RXUWILQGV

WKDWSODLQWLIIKDVFRPHIRUZDUGZLWKVXIILFLHQWHYLGHQFHWRFUHDWHDJHQXLQHLVVXHRIPDWHULDOIDFW

RQZKHWKHUWKHFRQGXFWLQWKLVFDVHZDVVRHJUHJLRXVWKDWLWYLRODWHGKLVGXHSURFHVVULJKWVXQGHU

WKH)LIWK$PHQGPHQW

       7KH)LIWK$PHQGPHQWVWDWHVWKDW³>Q@RSHUVRQVKDOOEHGHSULYHGRIOLIHOLEHUW\RU

SURSHUW\ZLWKRXWGXHSURFHVVRIODZ´86&RQVWDPHQG9³,QRUGHUWRHVWDEOLVK>WKH@

SUHGLFDWHFRQVWLWXWLRQDOYLRODWLRQQHLWKHU'LVWULFWRI&ROXPELDSROLF\PDNHUVQRUHPSOR\HHVQHHG

EHLPSOLFDWHG$OOWKDWLVEHLQJHVWDEOLVKHGLVWKDWWKHUHLVVRPHFRQVWLWXWLRQDOKDUPVXIIHUHG

E\WKHSODLQWLIIQRWZKHWKHUWKHPXQLFLSDOLW\LVOLDEOHIRUWKDWKDUP´Baker)GDW

       ³)UHHGRPIURPERGLO\UHVWUDLQWKDVDOZD\VEHHQDWWKHFRUHRIWKHOLEHUW\SURWHFWHGE\WKH

'XH3URFHVV&ODXVH´Foucha v. Louisiana86  %XWWKHUHLVQREULJKWOLQH

UXOHWKDWGHWDLQLQJDQLQPDWHZKRLVHQWLWOHGWRUHOHDVHIRUDSDUWLFXODUOHQJWKRIWLPHLVper se

XQFRQVWLWXWLRQDOSee Barnes v. District of Columbia)6XSSG±''&

³7HPSRUDULO\ UHWDLQLQJ FXVWRG\ RYHU DQ LQPDWH ZKR LV HQWLWOHG WR UHOHDVH    LV QRW SHU VH

XQFRQVWLWXWLRQDO>EXW@LQPDWHV¶GXHSURFHVVULJKWVPD\EHYLRODWHGLIWKH\DUHQRWUHOHDVHG

ZLWKLQDUHDVRQDEOHWLPHDIWHUWKHUHDVRQVIRUWKHLUGHWHQWLRQVKDYHHQGHG´FLWDWLRQVRPLWWHG

Berry v. Baca)GWK&LU³&RXUWVKDYHQRWVHWWOHGRQDQ\FRQFUHWHQXPEHU

RISHUPLVVLEOHKRXUVRIGHOD\LQWKHFRQWH[WRISRVWUHOHDVHGHWHQWLRQV´Lewis v. O’Grady



           8VXDOO\GXHSURFHVVFODLPVE\JRYHUQPHQWRIILFLDOVDUHDQDO\]HGXQGHUWKH'XH3URFHVV
&ODXVHRIWKH)RXUWHHQWK$PHQGPHQWZKLFKDSSOLHVWRVWDWHVSee Butera v. District of Columbia
)GQ'&&LU³:KLOHWKH'LVWULFWRI&ROXPELDLVQRWDVWDWHLWLVVXEMHFW
WRWKH'XH3URFHVV&ODXVHRIWKH)LIWK$PHQGPHQW´Id.

                                                     

)GWK&LUREVHUYLQJWKDWDGPLQLVWUDWLYHWDVNVLQFLGHQWWRDSULVRQHU¶VUHOHDVH

PD\ UHTXLUH WKH SULVRQHU WR UHPDLQ GHWDLQHG IRU D SHULRG RI WLPH EXW FRQFOXGLQJ WKDW WKH

UHDVRQDEOHQHVVRIWKHHOHYHQKRXURYHUGHWHQWLRQZDVDMXU\TXHVWLRQDavis v. Hall)G

±WK&LUFRQFOXGLQJWKDWWKHMXU\PXVWGHWHUPLQHLIWKHSODLQWLII¶VILIW\VHYHQGD\

RYHUGHWHQWLRQURVHWRWKHOHYHORIDFRQVWLWXWLRQDOGXHSURFHVVYLRODWLRQBut see Douthit v. Jones

)GWK&LUKROGLQJWKDWWKHSODLQWLIIHVWDEOLVKHGDSULPDIDFLHFDVHDWWULDO

WKDW GHIHQGDQW YLRODWHG KLV FRQVWLWXWLRQDO ULJKWV EHFDXVH ³>G@HWHQWLRQ RI D SULVRQHU WKLUW\ GD\V

EH\RQG WKH H[SLUDWLRQ RI KLV VHQWHQFH LQ WKH DEVHQFH RI D IDFLDOO\ YDOLG FRXUW RUGHU RU ZDUUDQW

FRQVWLWXWHVDGHSULYDWLRQRIGXHSURFHVV´

       ,Q WKH FRQWH[W RI GHWHQWLRQ DIWHU DUUHVW SHQGLQJ D SUREDEOH FDXVH GHWHUPLQDWLRQ WKH

6XSUHPH&RXUWKDVKHOGWKDWDGHWHQWLRQJUHDWHUWKDQIRUW\HLJKWKRXUVPD\ULVHWRWKHOHYHORID

FRQVWLWXWLRQDOYLRODWLRQSee County of Riverside v. McLaughlin86:KHQ

FRQVLGHULQJZKHWKHUWRDGRSWWKLVVWDQGDUGLQWKHFRQWH[WRIGHWDLQLQJLQPDWHVRQFHWKHEDVLVIRU

FRQILQHPHQWKDVHQGHGVRPHFRXUWVKDYHREVHUYHGWKDWIRUW\HLJKWKRXUVRUHYHQOHVVPD\EHWKH

DSSURSULDWHEHQFKPDUNIRUILQGLQJDFRQVWLWXWLRQDOYLRODWLRQSee, e.g.Barnes)6XSSGDW

 ³>&@RXUWV DSSHDU WR DJUHH WKDW WKH PD[LPXP SHUPLVVLEOH DGPLQLVWUDWLYH GHOD\ LQ WKH

RYHUGHWHQWLRQFRQWH[WOLNHO\IDOOVZHOOVKRUWRIWKHKRXUKRUL]RQVHWRXWLQMcLaughlin´Brass

v. County of Los Angeles)GWK&LU ³2QHPLJKWFRQFOXGHWKDWZKHQD

FRXUW RUGHUV D SULVRQHU UHOHDVHG ± RU ZKHQ IRU H[DPSOH D SULVRQHU¶V VHQWHQFH KDV EHHQ

FRPSOHWHG±WKH RXWHU ERXQGV IRU UHOHDVLQJ WKH SULVRQHU VKRXOG EH OHVV WKDQ  KRXUV´  7KH

GHWHQWLRQKHUHH[WHQGVZHOOEH\RQGWKDWWKUHVKROGVRWKHUHLVQRVHULRXVGLVSXWHWKDWSODLQWLII¶V

ULJKWWROLEHUW\ZDVDEULGJHG




                                                      

        7KHGHIHQVHSRLQWVWRFDVHODZWKDWKROGVWKRXJKWKDWWKHTXHVWLRQ³LVQRWVLPSO\ZKHWKHU

DOLEHUW\LQWHUHVWKDVEHHQLQIULQJHGEXWZKHWKHUWKHH[WHQWRUQDWXUHRIWKHUHVWUDLQWLVVXFKDV

WRYLRODWHGXHSURFHVV´Youngberg v. Romeo86,QYoungberg, WKH&RXUW

UHFRJQL]HGWKDW³>L@QGHWHUPLQLQJZKHWKHUDVXEVWDQWLYHULJKWSURWHFWHGE\WKH'XH3URFHVV&ODXVH

KDVEHHQYLRODWHGLWLVQHFHVVDU\WREDODQFHWKHOLEHUW\RIWKHLQGLYLGXDODQGWKHGHPDQGVRIDQ

RUJDQL]HG VRFLHW\´ id. LQWHUQDO FLWDWLRQ RPLWWHG ³>D@FFRUGLQJO\ ZKHWKHU UHVSRQGHQW¶V

FRQVWLWXWLRQDO ULJKWV KDYH EHHQ YLRODWHG PXVW EH GHWHUPLQHG E\ EDODQFLQJ KLV OLEHUW\ LQWHUHVWV

DJDLQVWWKHUHOHYDQWVWDWHLQWHUHVWV´Id. DW+HUHRIFRXUVHGHIHQGDQWVKDYHQRWVXJJHVWHG

WKDWWKHUHFRXOGEHDOHJLWLPDWHVWDWHLQWHUHVWLQKROGLQJDQDFFXVHGDIWHUDMXGJHKDVRUGHUHGKLV

UHOHDVH  %XW GHIHQGDQWV DUJXH WKDW VLQFH WKH REYLRXV LQIULQJHPHQW RI SODLQWLII¶V OLEHUW\ LV RQO\

SRWHQWLDOO\DWWULEXWDEOHWRQHJOLJHQFHRQWKHLUSDUWWKHGHSULYDWLRQGRHVQRWULVHWRWKHOHYHORID

FRQVWLWXWLRQDOYLRODWLRQIRUVHFWLRQSXUSRVHVSee 'HIV¶0HPDW

        7KH6XSUHPH&RXUWKDVPDGHLWFOHDUWKDWDSODLQWLIIPXVWVKRZPRUHWKDQPHUHQHJOLJHQFH

WRHVWDEOLVKDYLRODWLRQRIKLVVXEVWDQWLYHGXHSURFHVVULJKWV³:HKDYHHPSKDVL]HGWLPHDQGDJDLQ

WKDW WKH WRXFKVWRQH RI GXH SURFHVV LV SURWHFWLRQ RI WKH LQGLYLGXDO DJDLQVW DUELWUDU\ DFWLRQ RI

JRYHUQPHQW2XUFDVHVGHDOLQJZLWKDEXVLYHH[HFXWLYHDFWLRQKDYHUHSHDWHGO\HPSKDVL]HG

WKDWRQO\WKHPRVWHJUHJLRXVRIILFLDOFRQGXFWFDQEHVDLGWREHDUELWUDU\LQWKHFRQVWLWXWLRQDOVHQVH´

County of Sacramento v. Lewis86±LQWHUQDOFLWDWLRQVRPLWWHGsee also

United States v. Salerno 86³6RFDOOHGµVXEVWDQWLYHGXHSURFHVV¶SUHYHQWV

WKHJRYHUQPHQWIURPHQJDJLQJLQFRQGXFWWKDWµVKRFNVWKHFRQVFLHQFH¶RULQWHUIHUHVZLWKULJKWV

µLPSOLFLWLQWKHFRQFHSWRIRUGHUHGOLEHUW\¶´LQWHUQDOFLWDWLRQVRPLWWHG

        $SSO\LQJWKHVHSULQFLSOHVWKHLewis &RXUWUXOHGWKDWSDUHQWVRIDPRWRUF\FOHSDVVHQJHU

NLOOHGGXULQJDKLJKVSHHGFKDVHE\WKHSROLFHKDGQRWPDGHRXWDVHFWLRQFODLP



                                                      

                :H KDYHUHMHFWHG WKH ORZHVW FRPPRQ GHQRPLQDWRU RI FXVWRPDU\ WRUW
                OLDELOLW\DVDQ\PDUNRIVXIILFLHQWO\VKRFNLQJFRQGXFWDQGKDYHKHOGWKDW
                WKH&RQVWLWXWLRQGRHVQRWJXDUDQWHHGXHFDUHRQWKHSDUWRIVWDWHRIILFLDOV
                OLDELOLW\IRUQHJOLJHQWO\LQIOLFWHGKDUPLVFDWHJRULFDOO\EHQHDWKWKHWKUHVKROG
                RIFRQVWLWXWLRQDOGXHSURFHVV

86DW±see also Daniels v. Williams86³+LVWRULFDOO\WKLV

JXDUDQWHH RI GXH SURFHVV KDV EHHQ DSSOLHG WR deliberate GHFLVLRQV RI JRYHUQPHQWDO RIILFLDOV WR

GHSULYHDSHUVRQRIOLIHOLEHUW\RUSURSHUW\´HPSKDVLVLQRULJLQDO%XWWKH&RXUWDOVRUHFRJQL]HG

WKDWZKLOHWKHSULQFLSOHVPD\EHHDV\WRDSSO\DWHLWKHUHQGRIWKHFXOSDELOLW\VSHFWUXP³>Z@KHWKHU

WKHSRLQWRIWKHFRQVFLHQFHVKRFNLQJLVUHDFKHGZKHQLQMXULHVDUHSURGXFHGZLWKFXOSDELOLW\IDOOLQJ

ZLWKLQWKHPLGGOHUDQJHIROORZLQJIURPVRPHWKLQJPRUHWKDQQHJOLJHQFHEXWOHVVWKDQLQWHQWLRQDO

FRQGXFWVXFKDVUHFNOHVVQHVVRUJURVVQHJOLJHQFHLVDPDWWHUIRUFORVHUFDOOV´Lewis86

DWLQWHUQDOFLWDWLRQVRPLWWHG7KH&RXUWUHDVRQHGWKDWVLQFHGHOLEHUDWHLQGLIIHUHQFHWRWKH

ULJKWV RI GHWDLQHHV PD\ VXIILFH WR HVWDEOLVK OLDELOLW\ XQGHU WKH (LJKWK $PHQGPHQW GHOLEHUDWHO\

LQGLIIHUHQWFRQGXFWPD\DOVRVDWLVI\WKHIDXOWUHTXLUHPHQWIRUFODLPVXQGHUWKH'XH3URFHVV&ODXVH

Id. DW±%XWVLQFH³GHOLEHUDWHLQGLIIHUHQFHWKDWVKRFNVLQRQHHQYLURQPHQWPD\QRWEHVR

SDWHQWO\HJUHJLRXVLQDQRWKHU´id. DWWKHGHWHUPLQDWLRQRIZKHWKHUFRQGXFWLQDSDUWLFXODUFDVH

LVVXIILFLHQWO\HJUHJLRXVWRYLRODWHWKH&RQVWLWXWLRQ³GHPDQGVDQH[DFWDQDO\VLVRIFLUFXPVWDQFHV´

Id.

        7KHLewis &RXUWWKHQFRQWUDVWHG³WKHPDUNHGO\GLIIHUHQWFLUFXPVWDQFHVRIQRUPDOSUHWULDO

FXVWRG\´ZLWKWKHH[LJHQWFLUFXPVWDQFHVWKDWVXUURXQGDKLJKVSHHFKFKDVH

                $VWKHYHU\WHUP³GHOLEHUDWHLQGLIIHUHQFH´LPSOLHVWKHVWDQGDUGLVVHQVLEO\
                HPSOR\HG RQO\ ZKHQ DFWXDO GHOLEHUDWLRQLV SUDFWLFDO DQGLQWKH FXVWRGLDO
                VLWXDWLRQ RI D SULVRQ IRUHWKRXJKW DERXW DQ LQPDWH¶V ZHOIDUH LV QRW RQO\
                IHDVLEOH EXW REOLJDWRU\ XQGHU D UHJLPH WKDW LQFDSDFLWDWHV D SULVRQHU WR
                H[HUFLVHRUGLQDU\UHVSRQVLELOLW\IRUKLVRZQZHOIDUH

86DWLQWHUQDOFLWDWLRQRPLWWHG7KH&RXUWREVHUYHGWKRXJKWKDWHYHQLQWKHSULVRQ

FRQWH[W LQGLIIHUHQFH LQ HPHUJHQF\ FLUFXPVWDQFHV VXFK DV D ULRW PLJKW QRW JLYH ULVH WR D

                                                    

FRQVWLWXWLRQDOYLRODWLRQDQGDPXFKKLJKHUVWDQGDUGZRXOGDSSO\Id. DW±$VWKH&RXUW

H[SODLQHG

                 >/@LDELOLW\IRULQPDWHZHOIDUHUHVWVXSRQWKHOX[XU\HQMR\HGE\SULVRQ
                 RIILFLDOVRIKDYLQJWLPHWRPDNHXQKXUULHGMXGJPHQWVXSRQWKHFKDQFHIRU
                 UHSHDWHG UHIOHFWLRQ ODUJHO\ XQFRPSOLFDWHG E\ WKH SXOOV RI FRPSHWLQJ
                 REOLJDWLRQV:KHQVXFKH[WHQGHGRSSRUWXQLWLHVWRGREHWWHUDUHWHDPHGZLWK
                 SURWUDFWHGIDLOXUHHYHQWRFDUHLQGLIIHUHQFHLVWUXO\VKRFNLQJ

Id.DW)RUWKHVHUHDVRQVWKH&RXUWFRQFOXGHGWKDWVSOLWVHFRQGFKRLFHVPDGHGXULQJDUDFHRQ

FLW\VWUHHWV±HYHQLIWKH\ZHUHIODZHG±IDLOHGWRPHHWWKHVKRFNWKHFRQVFLHQFHWHVWId. DW

       7KHOHVVRQRQHFDQGUDZIURPLewis LVWKDWDVKRZLQJRIGHOLEHUDWHLQGLIIHUHQFHFDQVXSSRUW

DILQGLQJRIDVXEVWDQWLYHGXHSURFHVVYLRODWLRQLQD³QRUPDOFXVWRG\´VLWXDWLRQSee Barnes

) 6XSS G DW  REVHUYLQJ WKDW LQ WKH SULVRQ VHWWLQJ GHOLEHUDWH LQGLIIHUHQFH FDQ ULVH WR D

FRQVWLWXWLRQDOO\VKRFNLQJOHYHODQGIRUPWKHEDVLVRIDGXHSURFHVVYLRODWLRQ,QWKLVFDVHLWLV

XQGLVSXWHGWKDWSODLQWLIIZDVGHWDLQHGIRUWZHQW\WKUHHGD\VDIWHUKHZDVRUGHUHGWREHUHOHDVHG

See 'HIV¶62)3O¶V5HVS62),WLVDOVRQRWGLVSXWHGWKDW'2&LVVXSSRVHGWR

EHLQSRVVHVVLRQRIDFRPPLWPHQWRUGHUDUHWXUQRUGHURUDUHOHDVHRUGHUEHIRUHLWUHFHLYHVDQ

LQGLYLGXDO LQWR FXVWRG\ 3O¶V 62) 'HIV¶ 5HVS 62)   EXW WKHUH ZDV QR FRPPLWPHQW

RUGHULQH[LVWHQFHZKHQSODLQWLIIUHWXUQHG IURP 6XSHULRU &RXUWRQ0DUFKSee &RXUW

9LHZ &DVH 1R  &0'  &RXUW 9LHZ &DVH 1R  &0'  RUGHULQJ KLP

UHOHDVHGLQERWKFDVHVsee generally ,QVWLWXWLRQDO)LOH

        )XUWKHUSODLQWLIIKDVSUHVHQWHGHYLGHQFHWKDWRQFHKHDUULYHGEDFNDWWKH'&MDLOKHWROG

WKHFRUUHFWLRQDORIILFHU³,¶PVXSSRVHGWREHUHOHDVHGZKDW¶VJRLQJRQ"´6PLWK'HSDW±

6PLWKWHVWLILHGWKDWWKHRIILFHUFRQWLQXHGWRSURFHVVKLPDQGDQRWKHU'2&VWDIIPHPEHUWROGKLP

³LI\RX¶UHKHUH\RX¶UHVXSSRVHGWREHKHUH\RX¶UHQRWJRLQJDQ\ZKHUH´Id. DW±

'HIHQGDQWVDUJXHWKDWWKLVHYLGHQFHVKRXOGEHLJQRUHGEHFDXVHLW³DPRXQWVWRQRWKLQJPRUHWKDQ

VHOIVHUYLQJVWDWHPHQWVWKDWFDQQRWGHIHDWWKH>G@HIHQGDQWV¶FODLPIRUVXPPDU\MXGJPHQW´'HIV¶
                                                      

5HSO\DW±+RZHYHUWKDWLVQRORQJHUWKHODZLQWKLV&LUFXLWSee Johnson v. Perez)G

'&&LU³,WLVEH\RQGTXHVWLRQDVDJHQHUDOSURSRVLWLRQWKDWSDUWLHVOLNH

RWKHUIDFWZLWQHVVHVDUHOHJDOO\FRPSHWHQWWRJLYHPDWHULDOWHVWLPRQ\,QGHHGLQPDQ\NLQGVRI

FDVHVSDUWLHVDUHWKHNH\RUHYHQVROHZLWQHVV´$QGGHIHQGDQWVKDYHQRWFRPHIRUZDUGZLWK

DQ\HYLGHQFHWRFUHDWHDJHQXLQHGLVSXWHRQWKLVLVVXH

      0RUHRYHU DFFRUGLQJ WR -HDQHWWH 0\ULFN WKH &RUUHFWLRQDO 3URJUDP $GPLQLVWUDWRU FDVH

PDQDJHUVDQGFRUUHFWLRQDORIILFHUVKDYH³DGXW\WRUHSRUWDOOHJDWLRQVRIRYHUGHWHQWLRQVZKHQWKH\

OHDUQRIWKHP´0\ULFN'HFODQGWKLVLVDSULPDU\PHDQVE\ZKLFKWKHLQVWLWXWLRQEHFRPHV

DZDUHRIVXFKSUREOHPV 0\ULFN1RY'HSDW±WKHUHLVQRHYLGHQFHLQWKHUHFRUG

WKDWDQ\'2&VWDIIPHPEHULQFOXGLQJHLWKHURIWKHFRUUHFWLRQDORIILFHUVSUHVHQWDWWKHWLPHSODLQWLII

UHWXUQHGWRWKHMDLOUHSRUWHGSODLQWLII¶VLQTXLU\RUXQGHUWRRNDQ\IXUWKHULQYHVWLJDWLRQGXULQJWKH




                                                 

WZHQW\WKUHHGD\VLQZKLFKHDFKFRXOGGHOLEHUDWHDQG³PDNHXQKXUULHGMXGJPHQWV´Lewis

86DW

        $QG WKHUH LV QR HYLGHQFH WKDW LW WRRN WZHQW\WKUHH GD\V WR FRPSOHWH DQ\ QHFHVVDU\

DGPLQLVWUDWLYHWDVNVRUWKDWWKHUHZDVDQ\RWKHUUHDVRQDEOHEDVLVIRUWKHGHOD\

       7KHUHIRUHWKH&RXUWFRQFOXGHVWKDWSODLQWLIIKDVFRPHIRUZDUGZLWKVXIILFLHQWHYLGHQFHWR

FUHDWHDJHQXLQHLVVXHRIPDWHULDOIDFWRQZKHWKHUWKHFRQGXFWLQWKLVFDVHZDVVRHJUHJLRXVWKDWLW

YLRODWHGKLVGXHSURFHVVULJKWVXQGHUWKH)LIWK$PHQGPHQW7KHUHIRUHWKH&RXUWZLOOQRWHQWHU

VXPPDU\MXGJPHQWLQIDYRURIGHIHQGDQWVRQWKHEDVLVWKDWSODLQWLIIKDVQRWHVWDEOLVKHGDSUHGLFDWH

FRQVWLWXWLRQDOYLRODWLRQ:KDWUHPDLQVLVWRGHWHUPLQHZKHWKHUSODLQWLIIFDQHVWDEOLVKWKHRWKHU





           7KH&RXUWDFNQRZOHGJHVWKDWLWZRXOGQRWEHIHDVLEOHIRU'2&VWDIIWRLQYHVWLJDWHHYHU\
FRPSODLQWE\DQLQPDWHWKDWKHZDVEHLQJZURQJIXOO\GHWDLQHG7KH6XSUHPH&RXUWUHFRJQL]HG
WKDWVXFKFODLPVPD\EHYRLFHGTXLWHRIWHQLQBaker v. McCollanDFDVHLQYROYLQJDSODLQWLIIZKR
ZDVDUUHVWHGSXUVXDQWWRDYDOLGZDUUDQWDQGWKHQGHWDLQHGGHVSLWHKLVSURWHVWVRIPLVWDNHQLGHQWLW\
86±³>:@HGRQRWWKLQNDVKHULIIH[HFXWLQJDQDUUHVWZDUUDQWLVUHTXLUHG
E\WKH&RQVWLWXWLRQWRLQYHVWLJDWHLQGHSHQGHQWO\HYHU\FODLPRILQQRFHQFHZKHWKHUWKHFODLPLV
EDVHGRQPLVWDNHQLGHQWLW\RUDGHIHQVHVXFKDVODFNRIUHTXLVLWHLQWHQW´7KH&RXUWKHOG³WKDWD
GHWHQWLRQRIWKUHHGD\VRYHUD1HZZHHNHQGGRHVQRWDQGFRXOGQRWDPRXQW´WRGHSULYDWLRQ
RIWKHSODLQWLII¶VFRQVWLWXWLRQDOULJKWVEXWREVHUYHGWKDW³GHWHQWLRQSXUVXDQWWRDYDOLGZDUUDQW
LQWKHIDFHRIUHSHDWHGSURWHVWVRILQQRFHQFHZLOODIWHUWKHODSVHRIDFHUWDLQDPRXQWRIWLPHGHSULYH
WKHDFFXVHGRIµOLEHUW\ZLWKRXWGXHSURFHVVRIODZ¶´Id.DW±
        %XWWKHNH\IDFWRULQWKHBaker &RXUW¶VGHFLVLRQZDVWKDWWKHSODLQWLIIKDGEHHQDUUHVWHG
SXUVXDQWWRDIDFLDOO\YDOLGZDUUDQWDQGKHGLGQRWFKDOOHQJHLWVYDOLGLW\See id. DW±+HUH
GHIHQGDQWKDVQRWSUHVHQWHGDQ\HYLGHQFHWKDWLWDFWHGSXUVXDQWWRDIDFLDOO\YDOLGRUGHURIDQ\
NLQGDQGLWLVXQGLVSXWHGWKDW³'2&ZLOOQRWWDNHDSULVRQHUZLWKRXWDFRPPLWPHQWRUGHUUHWXUQ
RUGHURUUHOHDVH´3O¶V62)'HIV¶5HVS62)see also 0\ULFN1RY'HSDW
±DIILUPLQJWKDW³>L@WLV'2&SROLF\WRSULRUWRDFFHSWLQJFXVWRG\RIDQLQPDWHVWDII
GHWHUPLQHVWKDWWKHLQPDWHLVOHJDOO\FRPPLWWHGWRWKHIDFLOLW\´
        )XUWKHUPRUH LQ GHWHUPLQLQJ ZKHWKHU WR GUDZ WKH LQIHUHQFH WKDW GHIHQGDQWV ZHUH
GHOLEHUDWHO\ LQGLIIHUHQW WR SODLQWLII¶V ULJKW WR OLEHUW\ WKH MXU\ FDQ DOVR FRQVLGHU WKH IDFW WKDW
SODLQWLII¶VQDPHGRHVQRWHYHQDSSHDULQDQ\RIWKHRYHUGHWHQWLRQUHSRUWV
                                                      

HOHPHQWV QHHGHG WR KROG HLWKHU WKH 'LVWULFW RU WKH LQGLYLGXDO GHIHQGDQWV OLDEOH IRU WKH DOOHJHG

FRQVWLWXWLRQDOGHSULYDWLRQ

                  7KHUHLVDTXHVWLRQRIIDFWDVWRZKHWKHUD'LVWULFWRI&ROXPELDFXVWRPRU
                     SROLF\FDXVHGSODLQWLII¶VRYHUGHWHQWLRQ

       7KH 'LVWULFW RI &ROXPELD FDQ RQO\ EH KHOG OLDEOH IRU WKH FRQVWLWXWLRQDO YLRODWLRQ LI LWV

HPSOR\HHVDFWHGDFFRUGLQJWRDFLW\³SROLF\RUFXVWRP´WKDWZDV³WKHPRYLQJIRUFH´EHKLQGWKH

YLRODWLRQMonell86DW7KH'&&LUFXLWKDVLGHQWLILHGIRXUZD\VLQZKLFKDSODLQWLII

FDQ GHPRQVWUDWH WKDW D PXQLFLSDOLW\ LV OLDEOH XQGHU VHFWLRQ  ³WKH H[SOLFLWVHWWLQJ RI D

SROLF\E\WKHJRYHUQPHQWWKDWYLRODWHVWKH&RQVWLWXWLRQ´³WKHDFWLRQRIDSROLF\PDNHUZLWKLQ

WKHJRYHUQPHQW´³WKHDGRSWLRQWKURXJKDNQRZLQJIDLOXUHWRDFWE\DSROLF\PDNHURIDFWLRQV

E\KLVVXERUGLQDWHVWKDWDUHVRFRQVLVWHQWWKDWWKH\KDYHEHFRPHµFXVWRP¶´RU³WKHIDLOXUHRI

WKHJRYHUQPHQWWRUHVSRQGWRDQHHGIRUH[DPSOHWUDLQLQJRIHPSOR\HHVLQVXFKDPDQQHUDVWR

VKRZµGHOLEHUDWHLQGLIIHUHQFH¶WRWKHULVNWKDWQRWDGGUHVVLQJWKHQHHGZLOOUHVXOWLQFRQVWLWXWLRQDO

YLRODWLRQV´Baker)GDWLQWHUQDOFLWDWLRQVRPLWWHG

       'HIHQGDQWDUJXHVWKDWHYHQLISODLQWLIIKDVHVWDEOLVKHGDSUHGLFDWHFRQVWLWXWLRQDOYLRODWLRQ

WKHHOHPHQWVRIMonell KDYHQRWEHHQVDWLVILHG'HIV¶0HPDW±3ODLQWLIIEDVHVKLVFURVV

PRWLRQRQWKUHHWKHRULHVWKDWH[SUHVVPXQLFLSDOSROLFLHVFDXVHGWKHFRQVWLWXWLRQDOYLRODWLRQLQ

WKLVFDVHGHIHQGDQWKDVFXVWRPVRUSUDFWLFHVWKDWKDYHEHFRPHWDQWDPRXQWWRH[SUHVVSROLFLHV

WKDW FDXVHG KLV RYHUGHWHQWLRQ DQG  WKDW '2&¶V IDLOXUH WR WUDLQ RU VXSHUYLVH LWV HPSOR\HHV

VKRZHG³GHOLEHUDWHLQGLIIHUHQFH´WRWKHULVNRIYLRODWLQJKLVFRQVWLWXWLRQDOULJKWVSee 3O¶V&URVV

0HP DW ±  7KH &RXUW ILQGV WKDW WKHUH DUH JHQXLQH LVVXHV RI PDWHULDO IDFW FRQFHUQLQJ WKH

H[LVWHQFH RI D SUDFWLFH LQYROYLQJ WKH LQFRQVLVWHQW KDQGOLQJ RI SDSHUZRUN DQG ZKHWKHU VXFK D

FXVWRPRUSUDFWLFHFDXVHGSODLQWLII¶VRYHUGHWHQWLRQDQGWKHUHIRUHWKLVDVSHFWRIWKHVHFWLRQ

FODLPPXVWEHSUHVHQWHGWRWKHMXU\


                                                     

                             D            ([SUHVV0XQLFLSDO3ROLFLHV

             7KH6XSUHPH&RXUWREVHUYHGLQMonellWKDW³&RQJUHVVGLGQRWLQWHQGPXQLFLSDOLWLHVWREH

KHOG OLDEOH XQOHVV DFWLRQ SXUVXDQW WR RIILFLDO PXQLFLSDO SROLF\ RI VRPH QDWXUH FDXVHG D

FRQVWLWXWLRQDOWRUW´Monell86DW3ODLQWLIISRVLWVWKDW'2&KDV³SROLFLHVWRFRQFHDO

WKHRYHUGHWHQWLRQSUREOHP´EXWKHKDVIDLOHGWRSXWIRUZDUGDQ\HYLGHQFHRIWKHH[LVWHQFHRIWKHVH

SROLFLHV7KHUHIRUHVXPPDU\MXGJPHQWIRUSODLQWLIILVLQDSSURSULDWHRQWKLVWKHRU\RIOLDELOLW\

             )LUVW SODLQWLII DVVHUWV WKDW ³'2&¶V SROLF\ WKDW WKH 5HFRUGV 2IILFH VKRXOG QRW UHSRUW

LQVWDQFHV RI RYHUGHWHQWLRQ >ZD@V WKH FDXVH RI 0U 6PLWK¶V SURORQJHG XQFRQVWLWXWLRQDO

RYHUGHWHQWLRQ´3O¶V&URVV5HSO\DW7KHHYLGHQFHUHYHDOVWKDWWKHUHLVQRZULWWHQSROLF\LQ

SODFHWKDWUHTXLUHV'2&VWDIIWRUHSRUWVXVSHFWHGRYHUGHWHQWLRQsee 0\ULFN1RY'HSDW

±0\ULFN'HFOEXWSODLQWLIIKDVQRWSURGXFHGDQ\HYLGHQFHRIWKHH[LVWHQFHRIDSROLF\

WKDWGLUHFWV'2&VWDIInot WRUHSRUWLQVWDQFHVRIRYHUGHWHQWLRQ

             3ODLQWLII¶VWKHRU\LVWKDWWKHDEVHQFHRIDSROLF\WRUHSRUWRYHUGHWHQWLRQVDPRXQWVWRDSROLF\

QRWWRUHSRUWWKHP%XWHYHQWKDWWKHRU\LVQRWVXSSRUWHGE\WKHHYLGHQFH$WOHDVWRQH/HJDO

,QVWUXPHQW([DPLQHUWHVWLILHGWKDWKHZRXOGUHSRUWRYHUGHWHQWLRQVWRKLVVXSHUYLVRUXSRQOHDUQLQJ

RIWKHP([WR'HIV¶0RW>'NW@DW±$QGWKHUHLVHYLGHQFHLQWKHUHFRUG

WKDWDOOHPSOR\HHVLQWKH5HFRUGV2IILFHDUHWUDLQHGWRUHSRUWSRVVLEOHRYHUGHWHQWLRQZKHQWKH\

EHFRPHDZDUHRILW0\ULFN'HFODQGWKDWFDVHPDQDJHUVDQGFRUUHFWLRQDORIILFHUVKDYHDGXW\

WRPDNHVXFKUHSRUWV0\ULFN1RY'HSDW±0\ULFN'HFO±





    7KHSDUWLHVFLWHWRYDULRXVSRUWLRQVRI)UHG7KRPSVRQ¶VGHSRVLWLRQSee([WR'HIV¶
0RW>'NW@([)WR3O¶V&URVV0RW>'NW@WRJHWKHU³7KRPSVRQ'HS´7KH
&RXUW¶VFLWDWLRQWR7KRPSVRQ¶VWHVWLPRQ\HQFRPSDVVHVDOORIWKHSRUWLRQVRIWKHWUDQVFULSWFLWHG
E\WKHSDUWLHV

                                                                   

             6HFRQGSODLQWLIIFRQWHQGVWKDW³'2&¶VSROLF\ZKLFKKDVQRRYHUVLJKWPHFKDQLVPLQSODFH

WR HQVXUHWKHFRPSOH[UHOHDVHV\VWHPLVIROORZHGUHVXOWHGLQWKH RYHUGHWHQWLRQ RI0U 6PLWK´

3O¶V&URVV0HPDW3ODLQWLIISRLQWVWRWKHIDFWWKDW'2&GRHVQRWKDYHDFKHFNRXWVKHHWORJ

RU D FRPSXWHU V\VWHP WR GHWHUPLQH ZKHQ DQ HPSOR\HH DFFHVVHV D SULVRQHU¶V LQVWLWXWLRQDO ILOH

%URZQ 0DU  'HS DW ± see 3O¶V &URVV5HSO\ DW   %XW WKH DEVHQFH RI WKRVH

SDUWLFXODUPHFKDQLVPVGRHVQRWHVWDEOLVKDODFNRIDQ\RYHUVLJKWRUWKHH[LVWHQFHRIDQH[SUHVV

SROLF\WKDWDYRLGVRYHUVLJKWDQGIRVWHUVRYHUGHWHQWLRQDQGWKHUHLVFRQVLGHUDEOHHYLGHQFHDERXW

OD\HUVRIUHYLHZLQYROYHGLQWKHSURFHVVLQJRIUHOHDVHRUGHUV

             %HFDXVHWKHUHLVQRHYLGHQFHLQWKHUHFRUGWKDWHLWKHUFODLPHGH[SUHVVSROLF\H[LVWHGRU

WKDWHLWKHUSROLF\FDXVHGSODLQWLII¶VRYHUGHWHQWLRQWKH&RXUWZLOOGHQ\VXPPDU\MXGJPHQWLQIDYRU

RISODLQWLIIRQWKLVWKHRU\RIOLDELOLW\

                             E            &XVWRPRU3UDFWLFH

             ³>$@Q DFW SHUIRUPHG SXUVXDQW WR D µFXVWRP¶ WKDW KDV QRW EHHQ IRUPDOO\ DSSURYHG E\ DQ

DSSURSULDWH GHFLVLRQPDNHU PD\ IDLUO\ VXEMHFW D PXQLFLSDOLW\ WR OLDELOLW\ RQ WKH WKHRU\ WKDW WKH

UHOHYDQWSUDFWLFHLVVRZLGHVSUHDGDVWRKDYHWKHIRUFHRIODZ´Bd. of Cnty. Comm’rs of Bryan

Cnty. v. Brown86FLWLQJMonell86DW±see also Warren v.

District of Columbia)G'&&LU³2UDSROLF\PDNHUFRXOGNQRZLQJO\LJQRUH




     3ODLQWLIIFLWHVWR/RFDO5XOHEDQGDUJXHVWKDWWKH'LVWULFWFRQFHGHGWKLVDUJXPHQWE\QRW
RSSRVLQJLWLQLWVUHSO\3O¶V&URVV5HSO\DW7KH&RXUWREVHUYHVWKDWWKH'LVWULFWGLGLQGHHG
IDLOWRDGGUHVVSODLQWLII¶VDUJXPHQWWKDWLWKDGDSROLF\QRWWRPRQLWRUVWDIIFRPSOLDQFHZLWKWKH
UHOHDVHRUGHUSURFHVV+RZHYHUWKH'&&LUFXLWUHFHQWO\KHOGWKDW³>X@QGHUWKH)HGHUDO5XOHVRI
&LYLO3URFHGXUHDPRWLRQIRUVXPPDU\MXGJPHQWFDQQRWEHµFRQFHGHG¶IRUZDQWRIRSSRVLWLRQ´
Winston & Strawn, LLP v. McLean)G'&&LU7KHFRXUWXQGHUVFRUHG
WKDW³>W@KH'LVWULFW&RXUWµPXVWDOZD\VGHWHUPLQHIRULWVHOIZKHWKHUWKHUHFRUGDQGDQ\XQGLVSXWHG
PDWHULDOIDFWVMXVWLI\JUDQWLQJVXPPDU\MXGJPHQW¶´Id.TXRWLQJGrimes v. District of Columbia
 )G   '& &LU   2Q WKH UHFRUG EHIRUH WKH &RXUW HYHQ ZLWKRXW GHIHQGDQW¶V
RSSRVLWLRQWKH&RXUWFRQFOXGHVWKDWSODLQWLIILVQRWHQWLWOHGWRVXPPDU\MXGJPHQWRQWKLVWKHRU\
                                                                   

DSUDFWLFHWKDWZDVFRQVLVWHQWHQRXJKWRFRQVWLWXWHFXVWRP´FLWLQJCity of St. Louis v. Praprotnik

863ODLQWLIILGHQWLILHVWKUHHSUDFWLFHVWKDWKHPDLQWDLQVKDYHWDNHQRQWKH

IRUFHRIDQRIILFLDOSROLF\WKDWFDXVHGKLVRYHUGHWHQWLRQSee 3O¶V&URVV0HPDW±7KH&RXUW

FRQFOXGHVWKDWWKHUHLVDTXHVWLRQRIIDFWDVWRWKHH[LVWHQFHRIRQHRIWKH'LVWULFW¶VDOOHJHGSUDFWLFHV

DQGZKHWKHULWFDXVHGWKHGHSULYDWLRQRISODLQWLII¶VOLEHUW\

                     7KH'LVWULFW¶V$OOHJHG3UDFWLFHRI)DLOLQJWR5HYLHZ&RXUW9LHZ

       3ODLQWLIIFRQWHQGVWKDW'2&¶VSUDFWLFHRIIDLOLQJWRFRQVXOWWKH&RXUW9LHZGDWDEDVHZKHQ

SURFHVVLQJUHOHDVHRUGHUVFDXVHGKLVRYHUGHWHQWLRQ3O¶V&URVV0HPDW±

       $FFRUGLQJWRDZULWWHQ'2&SROLF\FLWHGE\SODLQWLII³5HFRUGV2IILFH/HJDO,QVWUXPHQWV

([DPLQHUVVKDOOREWDLQDQGUHYLHZSULQWRXWVIURP&28579,(:WRGHWHUPLQHLIWKHUHDUH

DQ\RXWVWDQGLQJFKDUJHVSUHYHQWLQJUHOHDVHSULRUWRDQLQPDWH¶VUHOHDVHIURPWKHFXVWRG\RI

WKH'2&´See ([WR3O¶V&URVV0RW>'NW@DW$OVRZKHQFRPSOHWLQJWKHUHOHDVH

DXWKRUL]DWLRQ IRUP WKH /,( PXVW FHUWLI\ WKDW ³&RXUW9LHZ UHYLHZ >ZDV@ FRPSOHWHG´  See

,QVWLWXWLRQDO)LOHDW$QGHDFK/,(PXVWDOVRFRPSOHWHDQ³,QPDWH5HOHDVH&KHFN/LVW´RQ

ZKLFKWKH/,(PXVWFKHFNDQGLQLWLDOQH[WWRWKHVWHS³5HYLHZ&RXUW9LHZ2SHQ&DVHV´Id.DW

       3ODLQWLIIKLJKOLJKWVHYLGHQFHWKDW'2&VWDIIPHPEHUVKDYHQRWKDGDFFHVVWR&RXUW9LHZ

VLQFHHDUO\See 0\ULFN1RY'HSDW±WHVWLI\LQJWKDWWKHSROLF\WKDWVWDWHVWKDW

DQ /,( PXVW UHYLHZ D SULQW RXW RI &RXUW 9LHZ ³LV QRW DFFXUDWH´ -RQHV 'HS DW ±

FRQILUPLQJWKDWVWDII³QRORQJHUKDYHDFFHVVWR&28579,(:´+HDUJXHVWKDWWKLVGHSDUWPHQW

ZLGHRPLVVLRQUHVXOWHGLQKLVRYHUGHWHQWLRQ3O¶V&URVV0HPDW

       +RZHYHUGHIHQGDQWKDVSURGXFHGHYLGHQFHWKDW/,(¶VKDGDFFHVVWRDOORIWKHLQIRUPDWLRQ

FRQWDLQHGLQ&RXUW9LHZWKH\VLPSO\DFFHVVHGLWWKURXJKDGLIIHUHQWV\VWHPFDOOHG0\-867,6

See%URZQ'HF'HSDW±QRWLQJWKDWWKHQDPHVRIWKHVSHFLILFSURJUDPVLQWKHSROLF\

DUHQRWFRUUHFWDQGWKDW³&28579,(:LVQRZ0\-867,6´-RQHVH[SODLQHGWKDW0\-867,6
                                                   

³UHIOHFWV WKH GDWD WKDW¶V LQ WKH &2857 9,(: 6\VWHP´  ³&2857 9,(: LV WKH &RXUW¶V PDLQ

V\VWHP  %HFDXVH ZH QR ORQJHU KDYH DFFHVV WR &2857 9,(: -867,6 LV DEOH WR ± WKH\

VKDUH±&28579,(:VKDUHVLQIRUPDWLRQZLWK-867,6IRUXVWRORRNLQWRHDFKFDVHZLWKHDFK

LQGLYLGXDOLQPDWH´-RQHV'HSDW±$QGSODLQWLIIGRHVQRWGLVSXWHWKDW³0\-867,6LV

DFRXUWEDVHGV\VWHPWKDWUHIOHFWVLQIRUPDWLRQWKDWZDVLQSXWWHGE\WKH&RXUW´'HIV¶62)

3O¶V5HVS62)

       -RQHVGHVFULEHGWKHRSHUDWLRQRI0\-867,6LQKLVGHSRVLWLRQ

                4      6RDIWHU\RXYHULI\WKHGRFXPHQW\RXVWDWHG\RXJRLQWRWKHV\VWHP
                        DQG\RXUXQall FKHFNV:KDWV\VWHPDUH\RXUHIHUULQJWR"
                $      ,¶P UHIHUULQJ WR -867,6 -$&&6 PDWUL[ V\VWHP DQG ZH KDYH
                        H$JHQWZKLFKUXQVRXU1&,&FKHFNV
                4     :KDW¶V-867,6"
                $      -867,6WUDFNVHDFKFRXUWDSSHDUDQFHRIHDFKLQPDWHDQGZKDWZDV
                        GLVFXVVHGGXULQJWKDWFRXUWDSSHDUDQFH
                4      6RZKDWGR\RXFKHFNIRUZKHQ\RXFKHFNWKH-867,6V\VWHP"
                $      ,Q -867,6 ZH DUH FKHFNLQJ WR PDNH VXUH WKDW WKHUH LV D UHOHDVH
                        RUGHUWKDWWKHUHLVQRWDQRWKHUFDVHWKDWKDVEHHQ±WKHLQPDWHKDV
                        EHHQFKDUJHGZLWK
                4      6RLI\RXUHFHLYHDUHOHDVHRUGHUWKH-867,6V\VWHPVKRXOGUHIOHFW
                        WKDWWKHUHZDVDUHOHDVHRUGHULVVXHGWKDWGD\LQFRXUWLVWKDWFRUUHFW"
                $      7KDW¶VFRUUHFW
                4      $QG\RXVWDWHG\RXFKHFNWRVHHLIWKHUH¶VDQ\RWKHUFDVHVIRUWKH
                        LQPDWH:KDWGR\RXGRZKHQ\RXSHUIRUPWKDWFKHFN"
                $      ,RSHQHDFKLQGLYLGXDOFDVHWRPDNHVXUHWKHLQPDWHKDVQRWEHHQ
                        FRPPLWWHGRQWKDWFKDUJH
-RQHV'HSDW±

       3ODLQWLIIDVVHUWVWKDWHYHQLI0\-867,6FRQWDLQVWKHVDPHLQIRUPDWLRQDV&RXUW9LHZ³WKH

PHUHIDFWWKDW'2&ZULWWHQSROLFLHVDUHLQFRQWUDGLFWLRQZLWKLWVHVWDEOLVKHGSUDFWLFHVGHPRQVWUDWHV

WKH G\VIXQFWLRQDO QDWXUH RI WKH 5HFRUGV 2IILFH´  3O¶V &URVV5HSO\ DW   :KHWKHU WKDW LV DQ

                                                     

DFFXUDWHDVVHVVPHQWRUQRWLWLVDIDUFU\IURPLGHQWLI\LQJDFXVWRPRUSUDFWLFHWKDWOHGWRSODLQWLII¶V

GHWHQWLRQ  '2&¶V IDLOXUH WR XSGDWH LWV ZULWWHQ SROLF\ WR VXEVWLWXWH WKH QDPH RI WKH FXUUHQWO\

DYDLODEOHWHFKQRORJ\LVQRWDEDVLVIRUVHFWLRQOLDELOLW\3ODLQWLIIKDVIDLOHGWRFRPHIRUZDUG

ZLWKHYLGHQFHWKDWZRXOGHQDEOHDUHDVRQDEOHMXURUWRFRQFOXGHWKDWWKH'LVWULFWKDGDFXVWRPRU

SUDFWLFHRILJQRULQJWKHLPSRUWDQWLQIRUPDWLRQFRQWDLQHGLQWKHFRXUW¶VGDWDEDVHDQGWKHUHIRUH

VXPPDU\MXGJPHQWIRUSODLQWLIILVLQDSSURSULDWHRQWKLVWKHRU\

                      7KH 'LVWULFW¶V $OOHJHG 3UDFWLFH RI 5HFHLYLQJ &RXUW 2UGHUV 7KURXJK
                         0XOWLSOH1RQ(OHFWURQLF0HDQV

       3ODLQWLIIFRQWHQGVWKDW'2&KDVPDLQWDLQHGDSUDFWLFHRIUHFHLYLQJDQGSURFHVVLQJUHOHDVH

RUGHUVWKDWKDYHEHHQID[HGHPDLOHGDQGRUKDQGGHOLYHUHGWRWKHMDLOHYHQWKRXJKLWLVVXSSRVHG

WREHRSHUDWLQJXQGHUDSDSHUOHVVV\VWHPDQGWKDWWKLVSUDFWLFHKDVWDNHQRQWKHIRUFHRIDQRIILFLDO

SROLF\WKDWUHVXOWHGLQKLVRYHUGHWHQWLRQ3O¶V&URVV0HPDW:KLOHSODLQWLIIKDVQRWFRPH

IRUZDUGZLWKHQRXJKXQGLVSXWHGHYLGHQFHWRVXSSRUWWKHHQWU\RIMXGJPHQWLQKLVIDYRURQWKLV

WKHRU\DVDPDWWHURIODZKHKDVSRLQWHGWRHQRXJKWRZLWKVWDQGDPRWLRQIRUVXPPDU\MXGJPHQW

DJDLQVW KLP 7KHUH LV D JHQXLQH GLVSXWH RI PDWHULDO IDFW DV WR ZKHWKHU '2& KDV D SUDFWLFH RI

UHFHLYLQJUHOHDVHRUGHUVE\PXOWLSOHPHDQVDQGLIVRZKHWKHUWKLVDOOHJHGO\KDSKD]DUGV\VWHPOHG

WRSODLQWLII¶VRYHUGHWHQWLRQ

       7KH '2&¶V SURFHGXUH IRU SURFHVVLQJ UHOHDVH RUGHUV LV VXSSRVHG WR EH DOPRVW HQWLUHO\

HOHFWURQLFDIWHUWKH0DUVKDOGHOLYHUVDFRS\RIWKHFRXUW¶VVLJQHGSDSHURUGHUWRWKH/,(DWWKH

FRXUWKRXVHSee 'HIV¶62)±3O¶V5HVS62)±see also 3O¶V62)

'HIV¶5HVS62)³$VDUHVXOWRIWKH%\QXPODZVXLW'2&DJUHHGWRµPRYHWRDSDSHUOHVV

V\VWHPWRSURFHVVUHOHDVHV¶´'HIV¶5HSO\DW±³>0@LVGHPHDQDQWVDUHSURFHVVHGE\DV\VWHP

WKDWGRHVQRWUHO\XSRQWKHWUDQVSRUWRIDSDSHURUGHUWRWKHMDLOIRUSURFHVVLQJ´2QFHWKH/,(

UHFHLYHVWKHUHOHDVHRUGHUKHRUVKHXSORDGVWKHGRFXPHQWLQWR706'HIV¶62)3O¶V5HVS


                                                     

62)$IWHUWKHUHOHDVHRUGHULVXSORDGHGLQ706DQ/,(ORFDWHGLQWKH5HFRUGV2IILFHDWWKH

'& MDLO ZLOO DFFHVV WKH GRFXPHQW IURP 706 DQG EHJLQ SURFHVVLQJ WKH LQPDWH¶V UHOHDVH E\

SHUIRUPLQJDFWLRQVLQDFFRUGDQFHZLWKWKHV\VWHP¶VGLUHFWLRQVSee 'HIV¶62)3O¶V5HVS

62)see also %URZQ'HF'HS±id. DW±7KLVLVVXSSRVHGWRLQFOXGH

FKHFNLQJ H[WHUQDO GLJLWDO V\VWHPV VXFK DV 0\-867,6 WR HQVXUH WKDW DOO RI WKH LQIRUPDWLRQ LV

DFFXUDWHDQGWKDWWKHUHOHDVHRUGHUPDWFKHVZLWKWKHFRPPLWPHQWRUGHU'HIV¶62)

3O¶V5HVS62)

        3ODLQWLIIDUJXHVWKDWQRWZLWKVWDQGLQJWKHHYLGHQFHUHODWHGWRWKHH[LVWHQFHRIWKLVSURWRFRO

'2&LQIDFWUHFHLYHVFRXUWRUGHUHGUHOHDVHVWKURXJKIRXUGLIIHUHQWFKDQQHOVDQGWKDWWKLV³FKDRWLF

SROLF\´KDVUHVXOWHGLQ'2&¶VUHFHLSWRIUHOHDVHRUGHUVWKDWDUHQRWSURFHVVHGLQFOXGLQJKLVRZQ

3O¶V&URVV0HPDW3ODLQWLIISRLQWVWRHYLGHQFHWKDWUHYHDOVWKDW'2&PD\LQGHHGUHFHLYH

PXOWLSOHFRSLHVRIWKHVDPHRUGHUWKURXJKYDULRXVPHWKRGVLQFOXGLQJYLDID[HPDLOKDQGGHOLYHU\

IURPWKH0DUVKDOVDWWKHFRXUWKRXVHRULQFRQQHFWLRQZLWKWUDQVSRUWIURPWKH6XSHULRU&RXUWSee,

e.g.0\ULFN1RY'HSDW±WHVWLI\LQJWKDWWKH5HFRUGV2IILFHFDQUHFHLYHRUGHUVYLD

³ID[HPDLO>DQG@VWDII´%URZQ'HF'HSDW±WHVWLI\LQJWKDWWKH5HFRUGV2IILFH

FDQUHFHLYHRUGHUVYLDHPDLOID[RUKDQGGHOLYHU\IURPDPDUVKDOWRWKH/,(LQWKHFRXUWKRXVH

id. DW±WHVWLI\LQJWKDWWKH5HFRUGV2IILFHFDQUHFHLYHGRFXPHQWVIURP³WUDQVSRUW´id. DW

± DFNQRZOHGJLQJ WKDW WKH 5HFRUGV 2IILFH FDQ UHFHLYH IRXU FRSLHV RI WKH VDPH

GRFXPHQW$QGVXSHUYLVRU\/,(5RELO\Q%URZQWHVWLILHGWKDWWKHSURFHVVLQJRIDUHOHDVHRUGHU

FDQEH³WULJJHUHG´ZKHQWKH/,(UHFHLYHV³LWIURPDQ\RQHRIWKRVHIRXU´PHWKRGV%URZQ'HF

'HSDW±

       +RZHYHU%URZQDOVRWHVWLILHGWKDWKDQGGHOLYHU\IURPD0DUVKDOWRWKH/,(DWWKH6XSHULRU

&RXUWDQGWKHQWKHXSORDGLQJRIWKHRUGHUE\WKH/,(LQWR706LVWKH³PRVWFRPPRQZD\´WKDW



                                                   

DQ/,(DWWKH5HFRUGV2IILFHDWWKHMDLOZRXOGUHFHLYHWKHRUGHU %URZQ'HF'HS DW±

  $QG WKHUH LV DOVR VRPH HYLGHQFH WKDW DQ\ DGGLWLRQDO FRSLHV ZHUH RQO\ SURYLGHG WR WKH

5HFRUGV2IILFHIRUTXDOLW\DVVXUDQFHSXUSRVHVSee id. DW±id. DW±WHVWLI\LQJ

WKDWID[HGDQGHPDLOHGFRSLHVRIUHOHDVHRUGHUVDUHUHFHLYHGE\³>T@XDOLW\DVVXUDQFHDWWKH'&

6XSHULRU&RXUW´DQGWKDWKDQGGHOLYHUHGFRSLHVDUULYHIURPWUDQVSRUWDWWKHHQGRIWKHGD\DVD

³GRXEOHFKHFNWRPDNHVXUHDOOWKHGRFXPHQWVZHUHWUDQVSRUWHG´

       %DVHGRQWKHHYLGHQFHDGGXFHGE\ERWKSDUWLHVWKH&RXUWFRQFOXGHVWKDWDTXHVWLRQRIIDFW

H[LVWVDVWRZKHWKHU'2&KDVDSUDFWLFHRIUHFHLYLQJUHOHDVHRUGHUVLQPXOWLSOHZD\VLQFOXGLQJLQ

SDSHUIRUP

       %XWHYHQLISODLQWLIIFDQHVWDEOLVKWKDWVXFKDSUDFWLFHH[LVWVKHPXVWDOVR³GHPRQVWUDWHD

GLUHFWFDXVDOOLQNEHWZHHQWKHPXQLFLSDODFWLRQDQGWKHGHSULYDWLRQRIIHGHUDOULJKWV´Brown

86 DW   7KDW LV WKH 'LVWULFW¶V SUDFWLFH PXVW EH WKH ³PRYLQJ IRUFH´ EHKLQG WKH DOOHJHG

FRQVWLWXWLRQDOYLRODWLRQSee Monell86DW

       $SROLF\LVGHHPHGWREHWKH³PRYLQJIRUFH´EHKLQGDFRQVWLWXWLRQDOLQMXU\LIWKH

                FRQGXFWLVDVXEVWDQWLDOIDFWRULQEULQJLQJDERXWKDUP7KHGHIHQGDQW
                PD\EHKHOGOLDEOHIRUKDUPWKDWLV³IRUHVHHDEO\DWWULEXWDEOH´WRKLVFRQGXFW
                DV ZHOO DV IRU XQIRUHVHHDEOH KDUP DWWULEXWDEOH WR KLV FRQGXFW XQOHVV LW
                DSSHDUVWKDWWKHFKDLQRIHYHQWVLV³KLJKO\H[WUDRUGLQDU\LQUHWURVSHFW´

Parker v. District of Columbia)G'&&LUTXRWLQJMorgan v. District of

Columbia)G±'&&LU

       3ODLQWLIIKDVSXWIRUZDUGOLWWOHHYLGHQFHRQWKHLVVXHRIFDXVDWLRQ,QKLVPHPRUDQGXPKH

VLPSO\RIIHUVWKHFRQFOXVRU\DUJXPHQWWKDW³'2&¶VIDLOXUHWRKDYHDXQLIRUPVWDQGDUGSROLF\RI

UHFHLYLQJDQGSURFHVVLQJUHOHDVHRUGHUVUHVXOWHGLQ0U6PLWK¶VRYHUGHWHQWLRQ´3O¶V&URVV0HP

DWsee also 3O¶V&URVV5HSO\DW³7KH'LVWULFW¶VEURNHQV\VWHPRIUHFHLYLQJUHOHDVHRUGHUV

IURPWKH6XSHULRU&RXUWLVWKHGLUHFWDQGSUR[LPDWHFDXVHRIWKH'LVWULFW¶VRYHUGHWHQWLRQRI0U


                                                    

6PLWKIRUGD\VDIWHULWUHFHLYHGWKHUHOHDVHRUGHU´:KHQSODLQWLII¶VH[SHUW&DPHURQ/LQGVD\

ZDVTXHVWLRQHGDERXW'2&¶VSURFHVVLQJSURFHGXUHVKHFRXOGQRWGHVFULEHWKHV\VWHPLQSODFH

([WR'HIV¶5HSO\>'NW@DW±7KHH[SHUWFRXOGH[SODLQWKDW³DQ\WLPH\RX¶UH

XWLOL]LQJ SDSHU WKDW¶V D YHU\ FXPEHUVRPH SURFHVV>@    HPDLOV FDQ EH PLVVHG ID[HV FDQ EH

LQDGYHUWHQWO\GLVFDUGHGRUQRWSULQWHGHWFHWHUD´Id.DW±%XWKHQHYHUVSHFLILFDOO\OLQNHG

WKHUHFHLSWRIDSDSHUUHOHDVHRUGHULQSODLQWLII¶VFDVHWRKLVRYHUGHWHQWLRQ7KHUHIRUHWKH&RXUW

FDQQRWILQGWKDWSODLQWLIIKDVHVWDEOLVKHGFDXVDWLRQDVDPDWWHURIODZDQGLWZLOOGHQ\KLVPRWLRQ

IRUVXPPDU\MXGJPHQWRQ&RXQW,RQWKLVWKHRU\

             :KHWKHUGHIHQGDQWLVHQWLWOHGWRMXGJPHQWLVDFORVHUTXHVWLRQ7KHUHLVHYLGHQFHLQWKH

UHFRUG WR VXJJHVW WKDW ZKLOH WKH UHOHDVH RUGHU IRU FDVH QXPEHU  &0'  ZDV QHYHU

XSORDGHG LQWR 706 DV LW VKRXOG KDYH EHHQ %URZQ 0DU  'HS DW ± id. DW ±

0\ULFN0DU'HSDW±LWZDVWLPHVWDPSHGDVUHFHLYHGE\'2&DW30RQ

0DUFK    'HIV¶ 62)   3O¶V 5HVS 62)   $QG LW ZDV SODFHG LQ SODLQWLII¶V

LQVWLWXWLRQDOILOH3O¶V62)'HIV¶5HVS62)

              %XWWKHUHLVQRLQGLFDWLRQWKDWDQ\RQHSDLGDQ\DWWHQWLRQWRLW,QGHHGWKHILUVWWLPHWKH

GHIHQVHPRYHGIRUVXPPDU\MXGJPHQWWKH&RXUWZDVWROGWKDWWKH'HSDUWPHQWRI&RUUHFWLRQVKDG

QRW³UHFHLYHG´LWHYHQWKRXJKLWZDVLQSODLQWLII¶VILOHSee'HIV¶0HPRI3	$LQ6XSSRI

'HIV¶0RWIRU6XPP->'NW@DW±%URZQ'HF'HSDW±DFNQRZOHGJLQJ

WKDW WKH UHOHDVH RUGHU IRU FDVH QXPEHU  &0'  ZDV FRQWDLQHG ZLWKLQ SODLQWLII¶V

LQVWLWXWLRQDOILOH0\ULFNLQVLVWHGWKDWLWKDGQRWEHHQ³UHFHLYHG´VLQFHLWZDVQRWWLPHVWDPSHG

see 0\ULFN1RY'HSDW±DQGVKHDGYDQFHGWKHIDXOW\DQGFLUFXODUSURSRVLWLRQWKDW



    7KHSDUWLHVFLWH WR YDULRXV SRUWLRQVRI/LQGVD\¶VGHSRVLWLRQ See ([  WR 'HIV¶0RW
>'NW  @ ([  WR 'HIV¶ 5HSO\ >'NW  @ WRJHWKHU ³/LQGVD\ 'HS´  7KH &RXUW¶V
FLWDWLRQWR/LQGVD\¶VWHVWLPRQ\HQFRPSDVVHVDOORIWKHSRUWLRQVRIWKHWUDQVFULSWFLWHGE\WKHSDUWLHV
                                                               

VLQFHWKHUHOHDVHZDVQRWSURFHVVHGRQ0DUFKLWPXVWQRWKDYHEHHQUHFHLYHGWKHQId.

DW±'2&GLGQRWDGPLWWKDWLWKDG³UHFHLYHG´DFRS\RIWKHUHOHDVHRUGHULQFDVHQXPEHU

&0'XQWLODIWHUWKHPRWLRQKDGEHHQIXOO\EULHIHGSee 1RWLFHRI)LOLQJ>'NW@

:K\QRW"

              ,WLVLPSRVVLEOHWRLJQRUHWKHIDFWWKDWHYHQDIWHUDOORIWKLVWLPHWKHGHIHQVHKDVQRW\HW

EHHQ DEOH WR SXW WRJHWKHU D VLPSOH FKURQRORJ\ RI ZKDW WRRN SODFH LQ WKLV FDVH DQG ZKDW ZHQW

ZURQJ'LGWKH0DUVKDOZDONSODLQWLIIWRWKHFHOOEORFNZLWKRQHSLHFHRISDSHURUWZR":K\

ZDVRQHRUGHULQSXWLQWR706EXWQRWWKHRWKHU"+RZGLGWKHVHFRQGRUGHUHQGXSLQSODLQWLII¶V

ILOHLI706RQO\LQFOXGHGDQG-RQHVRQO\SURFHVVHGRQH":K\ZDVSODLQWLIIWUDQVSRUWHGEDFNWR

WKHMDLODWDOO":K\GRHVWKHUHFRUGLQFOXGHERWKWLPHVWDPSHGDQGQRWWLPHVWDPSHGYHUVLRQVRI

WKHVDPHGRFXPHQWVRUYHUVLRQVWKDWDUHERWKVLJQHGDQGQRWVLJQHGE\D'HSXW\0DUVKDO"7KH

XQV\VWHPDWLFDQGLQFRQVLVWHQWKDQGOLQJRIUHOHDVHRUGHUVLQWKLVFDVHKDVFHUWDLQO\LPSHGHGWKH

SDUWLHVIURPDVFHUWDLQLQJWKHIDFWVDQGWKH&RXUWLVUHOXFWDQWWRILQGRQWKLVZRHIXOO\GHILFLHQW

UHFRUGWKDWQRMXURUFRXOGFRQFOXGHWKDWDKDSKD]DUGSURFHVVRIUHFHLYLQJRUGHUVWKURXJKDYDULHW\

RIPHDQVDQGLQDYDULHW\RIIRUPDWVDQGDWGLIIHUHQWVWDJHVLQWKHSURFHHGLQJVGLGQRWFRQWULEXWH

WR WKH IDFW WKDW VRPH RI WKHP ZHUH LJQRUHG DQG WKDW WKH EDOO ZDV GURSSHG DW DW OHDVW RQH DQG

SRVVLEO\PRUHVWHSVDORQJWKHZD\6RWKH'LVWULFW¶VPRWLRQIRUVXPPDU\MXGJPHQWZLOOEHGHQLHG

DVWRWKLVDVSHFWRI&RXQW,DVZHOO





    See, e.g. %URZQ'HF'HSDW±³46RGR\RXNQRZZKLFKFDVH0U6PLWK
ZDV EHLQJ GHWDLQHG RQ ZKHQ \RX FRPSOHWHG WKH UHOHDVH DXWKRUL]DWLRQ IRUP"  $  ,¶P VWLOO QRW
VXUH´
                                                               

                                     7KH'LVWULFW¶V$OOHJHG3UDFWLFHRIQRW5HOHDVLQJ0LVGHPHDQDQWV)URP
                                        &RXUW

             3ODLQWLII DOVR DUJXHV WKDW '2& KDV D SUDFWLFH RI QRW IROORZLQJ LWV SROLF\ WR UHOHDVH

PLVGHPHDQDQWVGLUHFWO\IURPWKHFRXUWKRXVHDQGWKDWDIDLOXUHWRIROORZWKLVSROLF\UHVXOWHGLQKLV

RYHUGHWHQWLRQ3O¶V&URVV0HPDW7KLVRYHUODSVVRPHZKDWZLWKWKHSDSHUZRUNWKHRU\

             ,Q LWV VWDWHPHQW RI IDFWV WKH 'LVWULFW DVVHUWHG WKDW ³PLVGHPHDQRU LQPDWHV DUH UHOHDVHG

GLUHFWO\IURP'&6XSHULRU&RXUW´DQGLWVXSSRUWHGWKLVVWDWHPHQWZLWKGHSRVLWLRQWHVWLPRQ\IURP

GHIHQGDQW0\ULFNSee 'HIV¶62),QUHVSRQVHSODLQWLIIVWDWHGWKDWWKHIDFWZDVGLVSXWHG

EHFDXVH KH³ZDV QRW UHOHDVHG GLUHFWO\IURPWKH &RXUW´3O¶V5HVS62) 7KDWLVFOHDUO\

FRUUHFW%XWSODLQWLIIKDVQRWSRLQWHGWRDQ\HYLGHQFHLQWKHUHFRUGWKDWZRXOGVXSSRUWKLVWKHRU\

WKDWWKLVRPLVVLRQZDVSDUWRIDODUJHUSUREOHPDQGWKDW'2&KDVVRFRQVLVWHQWO\IDLOHGWRIROORZ

LWVRZQSROLF\WKDWLWLVLWVFXVWRPRUSUDFWLFHWRGRVRDQGWKHSUDFWLFHOHGWRWKHHUURULQKLVFDVH

             7KHUHIRUHWKH&RXUWZLOOGHQ\VXPPDU\MXGJPHQWIRUSODLQWLIIRQWKLVWKHRU\

                             F            'HOLEHUDWH,QGLIIHUHQFHRQWKH3DUWRIWKH'LVWULFW

                                                1R UHDVRQDEOH MXURU FRXOG FRQFOXGH WKDW WKH 'LVWULFW ZDV
                                                   GHOLEHUDWHO\LQGLIIHUHQWWRWKHQHHGRIWUDLQLQJLWVWDIIVRDVWRFDXVH
                                                   SODLQWLII¶VRYHUGHWHQWLRQ

             3ODLQWLII FRQWHQGV WKDW WKH 'LVWULFW IDLOHG WR WUDLQ LWV VWDII DGHTXDWHO\ RQ KRZ WR SURFHVV

UHOHDVHRUGHUVDQGWKDWWKLVODFNRIWUDLQLQJFDXVHGKLVRYHUGHWHQWLRQ3O¶V&URVV0HPDW±

'HIHQGDQW PDLQWDLQV WKDW EHFDXVH LW SURYLGHG VWDII ZLWK WUDLQLQJ UHODWLQJ WR SURFHVVLQJ UHOHDVH





   7KHHYLGHQFHLQWKHUHFRUGVXSSRUWVDQLQIHUHQFHWKDWSODLQWLIIZDVQRWUHOHDVHGGLUHFWO\
IURPFRXUWEHFDXVHRQHRIKLVUHOHDVHRUGHUVZDVQRWSURFHVVHG
                                                                        

RUGHUV QR UHDVRQDEOH MXURU FRXOG FRQFOXGH WKDW LWV LQGLIIHUHQFH WR WKH QHHG IRU WUDLQLQJ FDXVHG

SODLQWLII¶VRYHUGHWHQWLRQ'HIV¶0HPDW±7KH&RXUWDJUHHV

       ³>$@JRYHUQPHQW¶VGHFLVLRQQRWWRWUDLQFHUWDLQHPSOR\HHVDERXWWKHLUOHJDOGXW\WRDYRLG

YLRODWLQJ FLWL]HQV¶ ULJKWV PD\ ULVH WR WKH OHYHO RI DQ RIILFLDO JRYHUQPHQW SROLF\ IRU SXUSRVHV

RI´EXWWKHPXQLFLSDOLW\ZLOORQO\EHKHOGOLDEOHLQ³OLPLWHGFLUFXPVWDQFHV´EHFDXVHLWV

³FXOSDELOLW\IRUDGHSULYDWLRQRIULJKWVLVDWLWVPRVWWHQXRXVZKHUHDFODLPWXUQVRQDIDLOXUHWR

WUDLQ´Connick v. Thompson867KHUHIRUHDPXQLFLSDOLW\¶VIDLOXUHWRWUDLQ

LWV HPSOR\HHV PXVW DPRXQW WR ³GHOLEHUDWH LQGLIIHUHQFH WR WKH ULJKWV RI SHUVRQV ZLWK ZKRP WKH

XQWUDLQHGHPSOR\HHVFRPHLQWRFRQWDFW´Id.TXRWLQJCity of Canton v. Harris86

 LQWHUQDO HGLWV RPLWWHG  ,W LV DW WKDW SRLQW WKDW WKH VKRUWFRPLQJ RI SURSHUO\ WUDLQLQJ

HPSOR\HHVFDQEHWKRXJKWRIDVDFLW\¶V³SROLF\RUFXVWRP´WKDWLVDFWLRQDEOHXQGHUWKHVWDWXWHSee

id.

       7R ULVH WR WKH OHYHO RI GHOLEHUDWH LQGLIIHUHQFH WKH SODLQWLII PXVW SURYLGH SURRI WKDW WKH

³PXQLFLSDODFWRUGLVUHJDUGHGDNQRZQRUREYLRXVFRQVHTXHQFHRIKLVDFWLRQ´Connick86

DWTXRWLQJBrown86DW³>:@KHQDFLW\¶VSROLF\PDNHUVDUHRQDFWXDORUFRQVWUXFWLYH

QRWLFHWKDWDSDUWLFXODURPLVVLRQLQWKHLUWUDLQLQJSURJUDPFDXVHVFLW\HPSOR\HHVWRYLRODWHFLWL]HQV¶

FRQVWLWXWLRQDOULJKWVWKHFLW\PD\EHGHHPHGGHOLEHUDWHO\LQGLIIHUHQWLIWKHSROLF\PDNHUVFKRRVH

WRUHWDLQWKDWSURJUDP´Id. DWFLWLQJBrown86DW8VXDOO\³>D@SDWWHUQRIVLPLODU

FRQVWLWXWLRQDO YLRODWLRQV E\ XQWUDLQHG HPSOR\HHV LV    µQHFHVVDU\¶ WR GHPRQVWUDWH GHOLEHUDWH

LQGLIIHUHQFHIRUSXUSRVHVRIIDLOXUHWRWUDLQ´Id.TXRWLQJBrown86DW+RZHYHUWKHUH

DUHUDUHFLUFXPVWDQFHVLQZKLFK³WKHXQFRQVWLWXWLRQDOFRQVHTXHQFHVRIIDLOLQJWRWUDLQFRXOGEHVR

SDWHQWO\REYLRXVWKDWDFLW\FRXOGEHOLDEOHXQGHUZLWKRXWSURRIRIDSUHH[LVWLQJSDWWHUQRI




                                                      

YLRODWLRQV´Id.DW)LQDOO\SODLQWLIIEHDUVWKHEXUGHQRISURYLQJWKDWWKHODFNRIWUDLQLQJDFWXDOO\

FDXVHGWKHYLRODWLRQLQTXHVWLRQSee Harris86DW

       +HUHWKHHYLGHQFHSURYLGHGE\ERWKSDUWLHVLQGLFDWHVWKDWWKHUHLVQRTXHVWLRQWKDW'2&

VWDIIUHFHLYHGsome WUDLQLQJRQKRZWRSURFHVVUHOHDVHRUGHUVDQGSODLQWLIIKDVQRWFRPHIRUZDUG

ZLWKHYLGHQFHFRQQHFWLQJDQ\JDSVLQWKDWWUDLQLQJWRDVHULHVRIVLPLODUFRQVWLWXWLRQDOGHSULYDWLRQV

WKDWVKRXOGKDYHQRWLILHG'2&RIDSUREOHP

       ,WLVXQGLVSXWHGWKDWZKHQDQ/,(LVILUVWKLUHGHDFKRQHSDUWLFLSDWHVLQDIRUW\KRXUWUDLQLQJ

VHVVLRQ ZKLFK LQFOXGHV WUDLQLQJ RQ ³WRSLFV GLUHFWO\ UHODWHG WR WKH ZRUN SHUIRUPHG E\ OHJDO

LQVWUXPHQW H[DPLQHUV VXFK DV LQWDNHV FRXUW UHWXUQV KRZ WR SURFHVV UHOHDVHV >DQG@ VHQWHQFH

FRPSXWDWLRQV´'HIV¶62)±3O¶V5HVS62)±see also 0\ULFN1RY'HS

DW ± GHVFULELQJ WKH IRUW\ KRXUV RI ³VSHFLDOL]HG WUDLQLQJ´ DV LQFOXGLQJ WUDLQLQJ RQ

³SURFHGXUHV RQ SURFHVVLQJ WKH >VHQWHQFLQJ@ FRPSXWDWLRQV WKH UHOHDVHV SUHWULDO GRFXPHQWV DQG

DQ\RWKHUGRFXPHQWWKDWZLOOKROGDQLQPDWHZLWKLQFXVWRG\´7KRPSVRQ'HSDW±VWDWLQJ

WKDWZKHQKHILUVWEHFDPHD/,(³LWZDVOLNHWKHRWKHUSHRSOHWKDWZDVDOUHDG\WKHUHWUDLQLQJXV

VKRZLQJXVGLIIHUHQWWKLQJVDQGZHKDGPDQXDOVWKDWZHKDGWRORRNDWRXUVHOYHVWRUHDOO\OHDUQ

RXUVHOYHV´-RQHV'HSDW±DFNQRZOHGJLQJWKDW/,(¶V³DUHWDXJKWWKHEDVLFVRIHDFKSDUWRI

>WKHLU@MRE´DQGWKHQWKH\³SUHWW\PXFKGRWKHZRUNDQG>WKH\@OHDUQIXUWKHULQWRLWE\GRLQJWKH

ZRUN´/,(¶VDOVRUHFHLYHWUDLQLQJPDQXDOVWKDWRXWOLQHWKRVHSURFHGXUHV0\ULFN1RY

'HSDW±7KRPSVRQ'HSDW±%XWWKHUHLVQRDGGLWLRQDOUHJXODUWUDLQLQJLQUHOHDVH

SURFHGXUHVHYHQIRUVXSHUYLVRUVSee0\ULFN1RY'HSDW±FODULI\LQJWKDW³WKH

VWDIILQ>WKHWUDLQLQJ@WKDWDUHVXSHUYLVRUVZHUH/,(VVRWKH\¶YHDOUHDG\EHHQWKURXJKWKHEDVLF

WUDLQLQJ´id.DW±GHVFULELQJDQQXDOWUDLQLQJRQWRSLFVUHODWHGWRILUVWDLGDQGKXPDQ

UHVRXUFHV7KRPSVRQ'HSDW±VDPH-RQHV'HSDW±VDPH



                                                    

      )XUWKHUPRUHWKHUHLVQRHYLGHQFHWKDW/,(¶VZHUHXQDZDUHRIWKHDSSURSULDWHSURFHGXUHV

IRUSURFHVVLQJLQPDWHV5DWKHUHDFK/,(DQGVXSHUYLVRUZKRWHVWLILHGDERXWWKHSURFHVVLQFOXGLQJ

-RQHVUHYHDOHGDQDFFXUDWHXQGHUVWDQGLQJRIWKHSURFHGXUHSee, e.g.-RQHV'HSDW±

id. DW±id. DW±id. DW±id. DW±%URZQ'HF'HSDW±

id. DW±%URZQ0DU'HSDW±

      3ODLQWLII DUJXHV WKRXJK WKDW WKH 'LVWULFW ZDV RQ QRWLFH RI D VLJQLILFDQW RYHUGHWHQWLRQ

SUREOHPDQGWKDWLWVIDLOXUHWRLPSOHPHQWDGGLWLRQDOWUDLQLQJDPRXQWVWRGHOLEHUDWHLQGLIIHUHQFH

WKDWFDXVHGWKHHUURULQSODLQWLII¶VFDVHSee 3O¶V&URVV0HPDW±3O¶V&URVV5HSO\DW

%XWWKDWLVQRWWKHSURSHULQTXLU\3ODLQWLIILVUHTXLUHGWRFRPHIRUZDUGZLWKHYLGHQFHRINQRZQ

FRQVWLWXWLRQDOYLRODWLRQVWKDWUHYHDOHGDIODZLQWKHSHUSHWUDWRUV¶WUDLQLQJDQGSXW'2&RQQRWLFH

RIDQHHGWRUHYLVHRUVXSSOHPHQWLWVLQVWUXFWLRQVWRLWVSHUVRQQHO

      3ODLQWLII KDV HQGHDYRUHG WR SURYH WKDW WKH 'LVWULFW ZDV ³RQ QRWLFH RI WKH VLJQLILFDQW

RYHUGHWHQWLRQSUREOHP´UDWKHUWKDQWKDWWKH'LVWULFWZDVRQQRWLFHWKDWits failure to train'2&

VWDIIZDVFDXVLQJLWVHPSOR\HHVWRRYHUGHWDLQLQPDWHVLQYLRODWLRQRIWKHLUFRQVWLWXWLRQDOULJKWVDV

UHTXLUHGE\Connick86DW+HSRLQWVWRWZRSULRUODZVXLWVWKHBynam FDVHILOHGLQ

DQGWKHBarnes FDVHILOHGLQ%RWKFRQFHUQHGLQPDWHVEHLQJKHOGWRRORQJDIWHUWKH\

ZHUHRUGHUHGUHOHDVHGE\DFRXUWRUWKHLUVHQWHQFHVH[SLUHGDQGVRPHLQPDWHVEHLQJUHWXUQHGWR

MDLO DQG VWULS VHDUFKHG ZKLOH WKHLU UHOHDVHV ZHUH EHLQJ SURFHVVHG  See Barnes v. District of

Columbia)6XSSG''&³7KHUHIRUHWKHRYHUGHWHQWLRQSUREOHP

DQGWKHVWULSVHDUFKSUREOHPDUHLQWHUUHODWHGWKHRQHOHDGLQJWRWKHRWKHU´Bynam v. District of

Columbia)6XSSG''&3ODLQWLIIDUJXHVWKDWWKRVHODZVXLWVSXWWKH'LVWULFW

RQQRWLFHRIXQFRQVWLWXWLRQDOGHWHQWLRQVDQGWKDWEHFDXVHWKH³'2&KDVQRWSURYLGHGDQ\WUDLQLQJ

WRLWVVWDIIRQSURFHVVLQJUHOHDVHRUGHUV´LWKDVDFWHGGHOLEHUDWHO\ZLWKLQGLIIHUHQFHWRFLWL]HQV¶



                                                   

ULJKWV  3O¶V &URVV0HP DW   %XW WKRVH FDVHV GHDOW ZLWK ODUJH FODVVHV RI SODLQWLIIV DOOHJLQJ

XQFRQVWLWXWLRQDORYHUGHWHQWLRQWLHGWRDVWULSVHDUFKSROLF\DQGWKH\GLGQRWVSHFLILFDOO\GHDOZLWK

WKHPLVKDQGOLQJRIUHOHDVHRUGHUVRUWKHWUDLQLQJ'2&UHFRUGVH[DPLQHUVUHFHLYHGLQ6R

NQRZOHGJHRIWKRVHFDVHVGRHVQRWQHFHVVDULO\SURYHWKDWWKH'LVWULFWZDVDZDUHLQRID

WUDLQLQJSUREOHP

       3ODLQWLIIDOVRSRLQWVWRWKHRYHUGHWHQWLRQUHSRUWVZKLFKFRQWDLQEULHIH[SODQDWLRQVIRUWKH

FDXVHV RI LQFLGHQWV RI RYHUGHWHQWLRQ EHWZHHQ WKH \HDUV RI  DQG   See 6HFRQG

2YHUGHWHQWLRQ5HSRUW7KLUG2YHUGHWHQWLRQ5HSRUW%XWWKH\DOVRGRQRWSURYLGHDEDVLVIRUD

UHDVRQDEOH MXU\ WR FRQFOXGH WKDW WKH 'LVWULFW KDG QRWLFH RI D SDWWHUQ RI OLNHO\ XQFRQVWLWXWLRQDO

FRQGXFWDWWULEXWDEOHWRWUDLQLQJ7KHFDXVHVRIWKHRYHUGHWHQWLRQVYDULHGIURP³,7V\VWHPLVVXHV´

WR ³ZDUUDQWLQ :$/(6´ WR ³PLVWDNH LQ VHQWHQFLQJ FRPSXWDWLRQ´WR ³VWDII HUURU´ DQG WKHUH LV

HYLGHQFHWKDW'2&VWDIIUHFHLYHGWUDLQLQJRQKRZWRSURFHVVUHOHDVHRUGHUVLQRUGHUWRSUHYHQW

HUURUV  See 6HFRQG 2YHUGHWHQWLRQ 5HSRUW 7KLUG 2YHUGHWHQWLRQ 5HSRUW see also Robinson v.

Pezzat)G'&&LUFRQFOXGLQJWKDWUHSRUWVRIGRJVKRRWLQJVGLGQRWSURYLGH

DEDVLVIRUDMXU\WRFRQFOXGHWKDWWKH'LVWULFWKDGQRWLFHRIDSDWWHUQRIOLNHO\XQFRQVWLWXWLRQDO

FRQGXFWDGHTXDWHWRSURYHGHOLEHUDWHLQGLIIHUHQFHZKHUHPDQ\RIWKHUHSRUWVLQGLFDWHGWKDWRIILFHUV

VKRWGRJVIRUUHDVRQVWKDWZHUHQRWXQFRQVWLWXWLRQDOVXFKDVZKHQWKH\ZHUHEHLQJDWWDFNHGDQG

EHFDXVHWKHSROLFHGHSDUWPHQWJDYHRIILFHUVWUDLQLQJDERXWKRZWRLGHQWLI\DQGFRQWUROGDQJHURXV

GRJV

       0RUHRYHU QR UHDVRQDEOH MXURUFRXOGFRQFOXGHWKDWLWZDVDODFN RI WUDLQLQJ WKDWFDXVHG

SODLQWLII¶VRYHUGHWHQWLRQ³>)@RUOLDELOLW\WRDWWDFKWKHLGHQWLILHGGHILFLHQF\LQDFLW\¶VWUDLQLQJ

SURJUDPPXVWEHFORVHO\UHODWHGWRWKHXOWLPDWHLQMXU\´See Harris86DW7KDWPHDQV

WKDWWKHDOOHJHGO\LQDGHTXDWHWUDLQLQJPXVWEHWKH³PRYLQJIRUFH´EHKLQGWKHDOOHJHGFRQVWLWXWLRQDO



                                                       

YLRODWLRQSee Monell86DW7KXVLQWKHFDVHDWKDQGSODLQWLIIPXVWSURYHWKDWWKH

GHILFLHQF\LQWUDLQLQJFDXVHG-RQHVWRLPSURSHUO\SURFHVVSODLQWLII¶VUHOHDVHRUGHUZKLFKUHVXOWHG

LQWKHRYHUGHWHQWLRQSee Harris86DW

       3ODLQWLII¶VH[SHUWWHVWLILHGWKDWKH³ZRXOGOLNHWRVHH´WKH'2&LPSOHPHQWWUDLQLQJVLPLODU

WR WKDW RIIHUHG E\ WKH )HGHUDO %XUHDX RI 3ULVRQV ³%23´  /LQGVD\ 'HS DW ±  +H

GHVFULEHG WKH %23¶V QLQHPRQWK WUDLQLQJ SURJUDP ZKLFK LQFOXGHV FRPSOHWLQJ PRGXOHV

GHPRQVWUDWLQJSURILFLHQF\LQSDUWLFXODUDUHDVId. +RZHYHU/LQGVD\GLGQRWLGHQWLI\GHILFLHQFLHV

LQ '2&¶V WUDLQLQJ ZLWK UHVSHFW WR UHOHDVH RUGHUV LQ SDUWLFXODU DQG KH GLG QRW FRQQHFW DQ\

GLIIHUHQFHVEHWZHHQKLVSUHIHUUHGWUDLQLQJSURJUDPDQG'2&¶VWRZKDWWRRNSODFHLQWKLVFDVH

³:LWKRXW PRUHD UHDVRQDEOH MXU\ FRXOG RQO\ VSHFXODWH WKDW WKH ODFN RI VRPH XQVSHFLILHG

WUDLQLQJFRQWULEXWHGWR´SODLQWLII¶VRYHUGHWHQWLRQLane v. District of Columbia)6XSSG

''&FRQFOXGLQJWKDWWKHSODLQWLIIKDGQRWSURYHQWKDWDODFNRIWUDLQLQJFDXVHG

DQRIILFHUWRXVHGHDGO\IRUFH0RUHRYHUWKHUHLVQRHYLGHQFHWKDW-RQHVGLGQRWNQRZWKHSURSHU

SURFHGXUHIRUKRZWRSURFHVVUHOHDVHRUGHUV

       ³,QYLUWXDOO\HYHU\LQVWDQFHZKHUHDSHUVRQKDVKDGKLVRUKHUFRQVWLWXWLRQDOULJKWVYLRODWHG

E\DFLW\HPSOR\HHDSODLQWLIIZLOOEHDEOHWRSRLQWWRVRPHWKLQJWKHFLW\µFRXOGKDYHGRQH¶

WRSUHYHQWWKHXQIRUWXQDWHLQFLGHQW´ Harris86DW%XWPRUHLVQHFHVVDU\WRHVWDEOLVK

PXQLFLSDOOLDELOLW\³$QGSODLQO\DGHTXDWHO\WUDLQHGRIILFHUVRFFDVLRQDOO\PDNHPLVWDNHVWKHIDFW

WKDWWKH\GRVD\VOLWWOHDERXWWKHWUDLQLQJSURJUDPRUWKHOHJDOEDVLVIRUKROGLQJWKHFLW\OLDEOH´Id.

DW  %HFDXVH SODLQWLII KDV QRW SUHVHQWHG VXIILFLHQW HYLGHQFH WR HVWDEOLVK WKDW WKH 'LVWULFW¶V

VWDQGDUGWUDLQLQJRQSURFHVVLQJUHOHDVHRUGHUVLVGHILFLHQWRUKRZWKHODFNRIDGGLWLRQDOWUDLQLQJ

ZDVFRQQHFWHGWRSODLQWLII¶VGHWHQWLRQWKH&RXUWZLOOJUDQWVXPPDU\MXGJPHQWIRUWKH'LVWULFWRQ

WKLVWKHRU\RIOLDELOLW\



                                                    

                          1R UHDVRQDEOH MXURU FRXOG FRQFOXGH WKDW WKH 'LVWULFW ZDV
                             GHOLEHUDWHO\ LQGLIIHUHQW WR WKH QHHG RI VXSHUYLVLQJLW VWDII VR DV WR
                             FDXVHSODLQWLII¶VRYHUGHWHQWLRQ

       $PXQLFLSDOLW\FDQEHKHOGOLDEOH³XSRQDVKRZLQJRIGHOLEHUDWHLQGLIIHUHQFHH[KLELWHGE\

D SDWWHUQ RI LQDGHTXDWHVXSHUYLVLRQ DQG GLVFLSOLQH RI >RIILFLDOV@ SURYLGHG WKHUH LV D FDXVDO

FRQQHFWLRQEHWZHHQVXFKLQDGHTXDFLHVDQGWKHULVNRIKDUPWRRWKHUV´Parker)GDW

3ODLQWLII DUJXHV WKDW WKH 'LVWULFW¶V IDLOXUH WR VXSHUYLVH LWV HPSOR\HHV RU WR LPSOHPHQW DGHTXDWH

PRQLWRULQJ FRQWUROV WR SUHYHQW RYHUGHWHQWLRQ DPRXQWV WR GHOLEHUDWH LQGLIIHUHQFH WR WKH

FRQVWLWXWLRQDOULJKWVRILQPDWHV3O¶V&URVV0HPDW±6SHFLILFDOO\KHPDLQWDLQVWKDWWKH

ODFNRIDQ\³RYHUVLJKWFRQWUROVWRYHULI\LIDQHPSOR\HHFRPSOHWHVDVWHSLQLWVOHQJWK\UHOHDVH

RUGHU SURFHVV´ FRPELQHG ZLWK WKH QRQH[LVWHQFH RI D ³V\VWHP WR LGHQWLI\ VWDII PHPEHUV WKDW

FRPPLWHUURUV´UHVXOWHGLQKLVXQFRQVWLWXWLRQDORYHUGHWHQWLRQId. DW

       ,WLVXQGLVSXWHGWKDWDVXSHUYLVRU\//,(GRXEOHFKHFNVDOOZRUNFRPSOHWHGE\D/,('HIV¶

62)3O¶V5HVS62)6XSHUYLVRUVDOVRXVHWKH706DQG-$&&6V\VWHPVWRPRQLWRU

HPSOR\HH SHUIRUPDQFH  0\ULFN WKH &RUUHFWLRQDO 3URJUDP $GPLQLVWUDWRU WHVWLILHG WKDW

VXSHUYLVRUVXVH706WRPRQLWRUVWDIISURGXFWLYLW\DQGWRKROGWKHPDFFRXQWDEOHIRUDFFRPSOLVKLQJ

FHUWDLQWDVNVWKURXJKRXWWKHGD\0\ULFN0DU'HSDW±$QG%URZQDVXSHUYLVRU\

//,(WHVWLILHGWKDWVKHFDQSHUIRUPDQDXGLWLQWKH-$&&6V\VWHPWRLGHQWLI\WKHLQGLYLGXDOZKR

VWDPSHGDVSHFLILFUHOHDVHRUGHUDQGZKRWKHQHQWHUHGWKHLQIRUPDWLRQLQWR-$&&6See %URZQ

0DU'HSDW±id. DW±

       $QG ZLWK UHJDUG WR DFWLRQV VXSHUYLVRUV WDNH RQFH WKH\ OHDUQ RI RYHUGHWHQWLRQV 0\ULFN

WHVWLILHG WKDW RQFH DQ RYHUGHWHQWLRQ LV UHSRUWHG VKH SUHSDUHV D UHSRUW DQG WKHQ GLVFLSOLQHV WKH

HPSOR\HHVZKRPDGHWKHHUURU0\ULFN1RY'HSDW±id. DW±




                                                     

       3ODLQWLII DUJXHV WKDW EHFDXVH ³'2& KDG DFWXDO QRWLFH WKDW VWDII HUURU KDV UHVXOWHG LQ

XQFRQVWLWXWLRQDORYHUGHWHQWLRQV´LWVIDLOXUHWRGRPRUHWRVXSHUYLVHLWVHPSOR\HHVDPRXQWHGWR

GHOLEHUDWHLQGLIIHUHQFHDQGFDXVHGSODLQWLII¶VRYHUGHWHQWLRQ3O¶V&URVV0HPDW

      7RSURYHWKDWWKH'LVWULFWZDVRQQRWLFHWKDWVWDIIHUURUZDVUHVXOWLQJLQXQFRQVWLWXWLRQDO

RYHUGHWHQWLRQVSODLQWLIISRLQWVWRWKHRYHUGHWHQWLRQUHSRUWVLQWKHUHFRUG3O¶V&URVV0HPDW

+RZHYHUWKHUHSRUWVUHIOHFWWKDWRYHUGHWHQWLRQVUHVXOWHGIURPDQXPEHURILVVXHVVXFKDV³VWDII

HUURU´ ³RWKHU FRXUW GLVFUHSDQF\´ ³LQDGHTXDWH KDQGOLQJ RI GRFXPHQWV´ ³,7 V\VWHP LVVXHV´

³VHQWHQFHFRPSXWDWLRQHUURU´³:DUUDQWLQ:$/(6´DQG³JRRGWLPHFUHGLWZDVQRWDSSOLHG´See

6HFRQG2YHUGHWHQWLRQ5HSRUW7KLUG2YHUGHWHQWLRQ5HSRUW%DVHGRQDOORIWKHUHDVRQVOHDGLQJWR

WKHRYHUGHWHQWLRQVLQDGGLWLRQWRWKHHYLGHQFHWKDWVXSHUYLVRUVGLGKDYHDQDFWLYHUROHDWWKH'2&

QRUHDVRQDEOHMXURUFRXOGFRQFOXGHWKDWWKHUHSRUWVSXWWKH'LVWULFWRQQRWLFHRIDSDWWHUQRIOLNHO\

XQFRQVWLWXWLRQDOFRQGXFWDGHTXDWHWRSURYHGHOLEHUDWHLQGLIIHUHQFHSee Robinson)GDW

       3ODLQWLII DOVR IRFXVHV KHDYLO\ RQ 0\ULFN¶V IDLOXUH WR IROORZ ZKDW VKH WHVWLILHG ZDV KHU

VWDQGDUGSUDFWLFHVKHGLGQRWFUHDWHDQRYHUGHWHQWLRQUHSRUWLQWKLVFDVHDQGVKHGLGQRWGLVFLSOLQH

DQ\ HPSOR\HH LQ FRQQHFWLRQ ZLWK SODLQWLII¶V RYHUGHWHQWLRQ  7KLV VKRZV VD\V SODLQWLII WKDW WKH

'LVWULFW³WXUQHGDEOLQGH\H´WRZDUGVWDIIHUURUVDQGIDLOHGWRSURYLGHDGHTXDWHVXSHUYLVLRQ3O¶V

&URVV0HPDW:KLOHWKHVHIDFWVDUHWURXEOLQJDQGXQH[SODLQHGWKH'LVWULFWFDQQRWEHKHOG

OLDEOHIRU0\ULFN¶VIDLOXUHVXQGHUDrespondeat superiorWKHRU\Monell86DW$QG

WKLVRQHH[DPSOHLVQRWHQRXJKWRGHPRQVWUDWHGHOLEHUDWHLQGLIIHUHQFHRQWKHSDUWRIWKH'LVWULFW

SDUWLFXODUO\LQOLJKWRIHYLGHQFHLQWKHUHFRUGWKDWRWKHU'2&VWDIIPHPEHUVZKRPDGHVLPLODU

HUURUV UHVXOWLQJ LQ RYHUGHWHQWLRQV ZHUH GLVFLSOLQHG See 6HFRQG 2YHUGHWHQWLRQ 5HSRUW 0\ULFN

1RY  'HS DW ±  0RUH RIWHQ WKDQ QRW WKH HPSOR\HH UHFHLYHG VRPH VRUW RI

GLVFLSOLQDU\ DFWLRQ VXFK DV FRXQVHOLQJ VXVSHQVLRQ RU UHSULPDQG  See 6HFRQG 2YHUGHWHQWLRQ



                                                     

5HSRUW0\ULFN1RY'HSDW±7KHUHIRUHSODLQWLIIKDVQRWGHPRQVWUDWHGWKDWWKH

'LVWULFWZDVGHOLEHUDWHO\LQGLIIHUHQWWRDSDWWHUQRILQDGHTXDWHVXSHUYLVLRQWKDWFDXVHGSODLQWLII¶V

RYHUGHWHQWLRQ7KH'LVWULFWLVWKHUHIRUHHQWLWOHGWRVXPPDU\MXGJPHQWRQWKLVWKHRU\RIOLDELOLW\DV

ZHOO

           %    ,QGLYLGXDO/LDELOLW\8QGHU6HFWLRQ

          %RWKLQGLYLGXDOGHIHQGDQWVDUJXHWKDWVXPPDU\MXGJPHQWLQWKHLUIDYRULVDSSURSULDWHRQ

SODLQWLII¶VVHFWLRQFODLPEHFDXVHWKH\DUHHQWLWOHGWRTXDOLILHGLPPXQLW\See 'HIV¶0HPDW

±

          4XDOLILHGLPPXQLW\SURWHFWVJRYHUQPHQWRIILFLDOV³IURPOLDELOLW\IRUFLYLOGDPDJHVLQVRIDU

DVWKHLUFRQGXFWGRHVQRWYLRODWHFOHDUO\HVWDEOLVKHGVWDWXWRU\RUFRQVWLWXWLRQDOULJKWVRIZKLFKD

UHDVRQDEOHSHUVRQZRXOGKDYHNQRZQ´Harlow v. Fitzgerald86³7KH

UHOHYDQWGLVSRVLWLYHLQTXLU\LVZKHWKHULWZRXOGEHFOHDUWRDUHDVRQDEOHRIILFHUWKDWKLVFRQGXFW

ZDVXQODZIXOLQWKHVLWXDWLRQKHFRQIURQWHG´Saucier v. Katz867KXV

WKH GRFWULQH ³JLYHV JRYHUQPHQW RIILFLDOV EUHDWKLQJ URRP WR PDNH UHDVRQDEOH EXW PLVWDNHQ



           (YHQ LI WKH 'LVWULFW¶V DOOHJHGO\ GHILFLHQW VXSHUYLVLRQ URVH WR WKH OHYHO RI GHOLEHUDWH
LQGLIIHUHQFHQRUHDVRQDEOHMXURUFRXOGILQGWKDWWKHGHILFLHQF\ZDV³WKHPRYLQJIRUFH´EHKLQG
SODLQWLII¶VRYHUGHWHQWLRQHLWKHUSee Westfahl v. District of Columbia)6XSSG
''&  REVHUYLQJ WKDW ZKLOH WKH VXJJHVWLRQ RI EHWWHU LQYHVWLJDWLRQV DQG PRUH VWULQJHQW
GLVFLSOLQHZRXOGGLVFRXUDJHRIILFHUVIURPXVLQJH[FHVVLYHIRUFHD³PRUHOD[GLVFLSOLQHV\VWHP
GRHVQRWGHPRQVWUDWHWKDW03'¶VSUDFWLFHVZHUHµthePRYLQJIRUFH¶EHKLQGWKLVVSHFLILFLQFLGHQW´
FLWDWLRQ RPLWWHG  $W PRVW WKH VXSHUYLVLRQ SROLFLHV DQG PRQLWRULQJ FRQWUROV LQ SODFH PDGH LW
GLIILFXOWWRLGHQWLI\WKHSHUVRQRUSHUVRQVUHVSRQVLEOHIRUSODLQWLII¶VRYHUGHWHQWLRQVLQFHWKHUHZDV
QRSURJUDPLQH[LVWHQFHWR³LGHQWLI\HUURUVE\VWDII´See 0\ULFN0DU'HSDW±
3ODLQWLIIFRQFHGHVDVPXFKLQKLVFURVVPRWLRQE\DGPLWWLQJWKDWWKH³UHVXOWRI'2&¶VIDLOXUHWR
VXSHUYLVHLWVVWDII>ZDVWKDW@'2&>ZD@VXQDEOHWRGHWHUPLQHKRZLWUHFHLYHGWKH0DUFK
UHOHDVHRUGHUVFRQWDLQHGLQLWVLQVWLWXWLRQDOILOHIRU0U6PLWK´3O¶V&URVV0HPDW0RUHRYHU
SODLQWLIIKDVQRWFRPHIRUZDUGZLWKFRQFUHWHH[DPSOHVRIZKDWDGGLWLRQDOVXSHUYLVLRQFRXOGKDYH
SUHYHQWHGWKHRYHUGHWHQWLRQ3ODLQWLIIVHHPVWRVXJJHVWDQHHGIRUDV\VWHPWKDWZRXOGLGHQWLI\
HUURUVE\WKHVWDIIZKLFK0\ULFNDGPLWVGRHVQRWH[LVWSee 0\ULFN0DU'HSDW±
%XWKHGRHVQRWH[SODLQZKDWVRUWRIV\VWHPFRXOGDVFHUWDLQZKDWWRRNSODFHZKHQDQRUGHU
ZDVQRWHQWHUHGLQWRWKHV\VWHP
                                                       

MXGJPHQWV´Ashcroft v. al-Kidd86see also Pearson v. Callahan

86    ³7KH SULQFLSOHV RI TXDOLILHG LPPXQLW\ VKLHOG DQ RIILFHU IURP SHUVRQDO

OLDELOLW\ ZKHQ DQ RIILFHU UHDVRQDEO\ EHOLHYHV WKDW KLV RU KHU FRQGXFW FRPSOLHV ZLWK WKH ODZ´

³4XDOLILHG LPPXQLW\ EDODQFHV WZR LPSRUWDQW LQWHUHVWV ± WKH QHHG WR KROG SXEOLF RIILFLDOV

DFFRXQWDEOH ZKHQ WKH\ H[HUFLVH SRZHU LUUHVSRQVLEO\ DQG WKH QHHG WR VKLHOG RIILFLDOV IURP

KDUDVVPHQWGLVWUDFWLRQDQGOLDELOLW\ZKHQWKH\SHUIRUPWKHLUGXWLHVUHDVRQDEO\´Pearson

86 DW  $ GHIHQGDQW¶V HQWLWOHPHQWWRTXDOLILHGLPPXQLW\LVDTXHVWLRQRIODZEXWIDFWXDO

GLVSXWHVFDQSUHFOXGHDILQGLQJRIVXPPDU\MXGJPHQWPitt v. District of Columbia)G

'&&LU

       7KH IDFW WKDW WKH &RXUW DOUHDG\ FRQFOXGHG WKDW WKHUH LV D EDVLV IRU WKH MXU\ WR ILQG WKDW

SODLQWLII¶V)LIWK$PHQGPHQWULJKWVZHUHYLRODWHGGRHVQRWPHDQWKDWGHIHQGDQWV0\ULFNDQG-RQHV

FOHDUO\VKRXOGKDYHNQRZQWKH\ZHUHYLRODWLQJWKHPZKHQWKH\DFWHGRUIDLOHGWRDFWSee Elkins

v. District of Columbia)G'&&LUFRQFOXGLQJWKDWWKHSODLQWLII¶V)RXUWK

$PHQGPHQWULJKWVZHUHYLRODWHGZKHQRIILFHUVVHL]HGEHORQJLQJVQRWLQFOXGHGLQWKHZDUUDQWEXW

WKDWWKHGHIHQGDQWZKRZDVDMXQLRUPHPEHURIWKHVHDUFKWHDPDQGZDVXQDZDUHRIWKHWHUPVRI

WKHZDUUDQWZDVHQWLWOHGWRTXDOLILHGLPPXQLW\EHFDXVHKHU³DFWLRQVWKRXJKPLVWDNHQZHUHQRW

XQUHDVRQDEOH´see also Anderson v. Creighton86³7KHFRQWRXUVRIWKH

ULJKWPXVWEHVXIILFLHQWO\FOHDUWKDWDUHDVRQDEOHRIILFLDOZRXOGXQGHUVWDQGWKDWZKDWKHLVGRLQJ

YLRODWHVWKDWULJKW´

       $QLQGLYLGXDO¶VFRQGXFWZLOOULVHWRWKHOHYHORIDVXEVWDQWLYHGXHSURFHVVYLRODWLRQLIKLV

RUKHUFRQGXFWLVVRHJUHJLRXVWKDWitVKRFNVWKHFRQVFLHQFHSee Lewis86DW±7KH

6XSUHPH &RXUW KDV GHVFULEHG WKLV FRQGXFW DV IDOOLQJ VRPHZKHUH EHWZHHQ QHJOLJHQFH DQG

LQWHQWLRQDO FRQGXFW DQG LW LQFOXGHV UHFNOHVVQHVV RU DFWLQJ ZLWK GHOLEHUDWH LQGLIIHUHQFH WRZDUG



                                                       

LQPDWHVSee id.DW±³:HKDYHDFFRUGLQJO\UHMHFWHGWKHORZHVWFRPPRQGHQRPLQDWRURI

FXVWRPDU\ WRUW OLDELOLW\ DV DQ\ PDUN RI VXIILFLHQWO\ VKRFNLQJ FRQGXFW DQG KDYH KHOG WKDW WKH

&RQVWLWXWLRQ GRHV QRW JXDUDQWHH GXH FDUH RQ WKH SDUW RI VWDWH RIILFLDOV OLDELOLW\ IRU QHJOLJHQWO\

LQIOLFWHGKDUPLVFDWHJRULFDOO\EHQHDWKWKHWKUHVKROGRIFRQVWLWXWLRQDOGXHSURFHVV´7KHUHIRUH

WKHTXHVWLRQEHIRUHWKH&RXUWLVZKHWKHUWKHLQGLYLGXDOGHIHQGDQWV¶DFWLRQVFDQEHVDLGWRVKRFN

WKHFRQVFLHQFH

                                 -DFN-RQHVLVHQWLWOHGWRTXDOLILHGLPPXQLW\

             'HIHQGDQW -RQHV SURFHVVHG SODLQWLII¶V UHOHDVH RUGHU RQ 0DUFK   LQ FDVH QXPEHU

&0'-RQHV'HSDW±$OWKRXJKKHDGPLWWHGWKDWKHIDLOHGWRWLPHVWDPS

WKHRUGHUDVKHZDVUHTXLUHGWRGRid. DW±KHFRUUHFWO\GHVFULEHGWKHSURFHGXUHIRU

KRZWRSURFHVVUHOHDVHRUGHUVLQFOXGLQJWKHIDFWWKDWKHZDVUHTXLUHGWRUHYLHZ0\-867,6IRU

UHOHDVHRUGHUVDQGRUDGGLWLRQDOFDVHVFRPPLWWLQJWKHLQPDWHId.DW±id. DW±

             3ODLQWLII SRVLWV WKDW VLQFH KH ZDV LQGHHG GHWDLQHG ³HLWKHU -RQHV GLG FKHFN -867,6 DQG

LQWHQWLRQDOO\ UHIXVHG WRSURFHVVWKHUHOHDVH RUGHU LQ FDVH QR &0'  RU 0U -RQHV



     'HIHQGDQWVDUJXHWKDWWKH&RXUWVKRXOGJUDQWWKHLUPRWLRQIRUVXPPDU\MXGJPHQWRQWKHLU
TXDOLILHGLPPXQLW\GHIHQVHDVFRQFHGHGSXUVXDQWWR/RFDO&LYLO5XOHEEHFDXVHSODLQWLII³IDLOHG
WRDGGUHVVWKLVOHJDODUJXPHQW´DQGRQO\PDGHFRQFOXVRU\VWDWHPHQWV'HIV¶5HSO\DW7KH
&RXUWILQGVWKDWGHIHQGDQWV¶DWWHPSWWRKDYHWKLVDUJXPHQWEHWUHDWHGDVFRQFHGHGLVFRPSOHWHO\
GLVLQJHQXRXV  3ODLQWLII DGGUHVVHV GHIHQGDQWV¶ TXDOLILHG LPPXQLW\ GHIHQVH RYHU WKH VSDQ RI
PXOWLSOHSDJHVsee 3O¶V&URVV0HPDW±DQGMXVWEHFDXVHSODLQWLIIPD\QRWKDYHUHVSRQGHG
WR RQH SDUWLFXODU VHQWHQFH LQ GHIHQGDQWV¶ EULHI QR DXWKRULW\ VXSSRUWV D ILQGLQJ RI VXPPDU\
MXGJPHQWRQWKDWEDVLV0RUHLPSRUWDQWO\WKHODZLQWKLV&LUFXLWSUHFOXGHVD&RXUWIURPJUDQWLQJ
PRWLRQVIRUVXPPDU\MXGJPHQWDVFRQFHGHGSee Winston & Strawn, LLP)GDW±
³>5XOH@GRHVQRWLQDQ\ZD\HQGRUVHDQDSSURDFKSXUVXDQWWRZKLFKWKH'LVWULFW&RXUWPD\
JUDQWMXGJPHQWµDVFRQFHGHG¶VLPSO\EHFDXVHDQRQPRYLQJSDUW\IDLOVWRUHVSRQG´7KH&RXUW
QRWHVWKDWSODLQWLIILVDOVRDWIDXOWDWWHPSWLQJWRPDNHWKHVDPHDUJXPHQWLQKLVFURVVUHSO\WKDW
EHFDXVHGHIHQGDQWV³IDLOHGWRSXWIRUWKDQ\DUJXPHQWLQUHVSRQVHWR>S@ODLQWLII¶VPRWLRQSHUWDLQLQJ
WR >G@HIHQGDQW 0\ULFN >G@HIHQGDQWV WKHUHIRUH FRQFHGH WKDW >S@ODLQWLII¶V 0RWLRQ IRU 6XPPDU\
-XGJPHQWDVWR>G@HIHQGDQW0\ULFNPXVWEHJUDQWHG´3O¶V&URVV5HSO\DW%RWKSDUWLHVEULHIHG
WKHLVVXHRITXDOLILHGLPPXQLW\DQGPDGHWKHLUUHVSHFWLYHDUJXPHQWVDQGWKDWLVZKDWWKH&RXUW
ZLOOFRQVLGHU
                                                               

IDLOHGWRFKHFN-867,6DVKHZDVUHTXLUHGWRGR´3O¶V&URVV0HPDW+HWKHQFRQFOXGHVWKDW

EHFDXVH-RQHVIDLOHGWRSURFHVVWKHUHOHDVHRUGHUSURSHUO\KHDFWHGZLWKGHOLEHUDWHLQGLIIHUHQFH

DQG WKHUHIRUH YLRODWHG KLV FRQVWLWXWLRQDO ULJKWV  Id. ³$V VXFK -RQHV DFWHG ZLWK GHOLEHUDWH

LQGLIIHUHQFHWRWKHULJKWVRI0U6PLWKE\IDLOLQJWRSURFHVVWKHUHOHDVHRUGHU´%XWSODLQWLIIGRHV

QRWSRLQWWRDQ\HYLGHQFHWKDWZRXOGVKRZWKDW-RQHV¶VRPLVVLRQZDVDQ\WKLQJRWKHUWKDQDPLVWDNH

WKHUHLVQRHYLGHQFHWKDWKHKDGDKLVWRU\RIFRPPLWWLQJWKHVHW\SHVRIHUURUVRUWKDWKHDFWHGZLWK

DQDWWLWXGHRILQGLIIHUHQFHWRZDUGKLVMREGXWLHV                 

             7KHUHLVHYLGHQFHWRVXSSRUWDQLQIHUHQFHWKDW-RQHV¶VDFWLRQVRURPLVVLRQVFRQWULEXWHGLQ

VRPHZD\WRSODLQWLII¶VRYHUGHWHQWLRQ%XWWKHUHOHYDQWTXHVWLRQKHUHLVZKHWKHU-RQHV¶VDOOHJHG

PLVWDNHV ZHUH VR HJUHJLRXV DQG VKRFNLQJ WKDW WKH\ FDQ EH IRXQG WR EH D YLRODWLRQ RI WKH )LIWK

$PHQGPHQW%DVHGRQWKHIDFWVSUHVHQWHGQRUHDVRQDEOHMXURUFRXOGILQGWKDW-RQHV¶VIDLOXUHWR

SURFHVVWKHRUGHUSURSHUO\LQWKHFRXUVHRIKLVGXWLHVZDVDQ\WKLQJPRUHWKDQDPLVWDNHWKDWOHGWR

DQ XQIRUWXQDWHUHVXOW%HFDXVHWKLV LV WKH VRUW RI EHKDYLRU WKDW TXDOLILHG LPPXQLW\ LV PHDQW WR

SURWHFWWKH&RXUWFRQFOXGHVWKDW-RQHVLVHQWLWOHGWRTXDOLILHGLPPXQLW\

                                 -HDQHWWH0\ULFNLVHQWLWOHGWRTXDOLILHGLPPXQLW\

             $ JRYHUQPHQW RIILFHU PD\ EH KHOG OLDEOH ³IRU FRQVWLWXWLRQDO ZURQJV HQJHQGHUHG E\ KLV

IDLOXUHWRVXSHUYLVHRUWUDLQVXERUGLQDWHVDGHTXDWHO\´Haynesworth v. Miller)G

'&&LUabrogated on other grounds by Hartman v. Moore867KLV

WKHRU\RIOLDELOLW\LVEDVHG³RQWKHSULQFLSOHWKDWLQVRPHFRQWH[WVIDLOXUHRIDQRIILFLDOWRVDIHJXDUG

DJDLQVWFRQVWLWXWLRQDOWUDQVJUHVVLRQVE\WKRVHXQGHUKLVFRQWUROFRQVWLWXWHVDQDFWLRQDEOHZURQJ

XQGHU6HFWLRQ´Id. DW±'HIHQGDQW0\ULFNDUJXHVWKDWVKHFDQQRWEHKHOGOLDEOH



  %XWWKHUHLVDOVRHYLGHQFHWRVXJJHVWWKDWWKHVHFRQGUHOHDVHRUGHUQHYHUPDGHLWVZD\LQWR
706WRFRPHWR-RQHV¶VDWWHQWLRQWKHZD\WKHILUVWRUGHUGLGDQGWKDWHUURUFDQQRWEHDWWULEXWHGWR
KLP
                                                               

XQGHU D WKHRU\ RI VXSHUYLVRU\ OLDELOLW\ EHFDXVH VKH DFWHG UHDVRQDEO\ DQG QRW ZLWK GHOLEHUDWH

LQGLIIHUHQFHDQGLVWKHUHIRUHHQWLWOHGWRTXDOLILHGLPPXQLW\See 'HIV¶0HPDW

       0\ULFN ZRUNV IRU WKH '& 'HSDUWPHQW RI &RUUHFWLRQV DV WKH &RUUHFWLRQDO 3URJUDP

$GPLQLVWUDWRU'HIV¶62)3O¶V5HVS62)6KHLVWKHKLJKHVWUDQNLQJSHUVRQLQWKH

,QPDWH 5HFRUGV 2IILFH see 3O¶V 62)   'HIV¶ 5HVS 62)   DQG VKH VXSHUYLVHV WKUHH

FRUUHFWLRQDO SURJUDP RIILFHUV VL[ VXSHUYLVRUV HLJKW OHDG OHJDO LQVWUXPHQWV H[DPLQHUV DQG

DSSUR[LPDWHO\ HLJKWHHQ OHJDO LQVWUXPHQWV H[DPLQHUV ± LQFOXGLQJ-DFN -RQHV  See 0\ULFN 1RY

'HSDW±0\ULFNLVUHVSRQVLEOHIRURYHUVHHLQJWKHGDLO\RSHUDWLRQVRIWKH,QPDWH

5HFRUGV 2IILFH DQG IRU HQVXULQJ WKDW LQPDWHV DUH UHOHDVHG DQG GRFXPHQWV DUH UHFHLYHG DQG

SURFHVVHG  3O¶V 62)   'HIV¶ 5HVS 62)    6KH LV DOVR UHVSRQVLEOH IRU SUHSDULQJ DQ

RYHUGHWHQWLRQUHSRUWDIWHUHDFKLQVWDQFHRIRYHUGHWHQWLRQ3O¶V62)'HIV¶5HVS62)

0\ULFN1RY'HSDW±DQGWKHQWUDQVPLWWLQJWKRVHUHSRUWVWRWKHGHSXW\GLUHFWRU

0\ULFN1RY'HSDW±

       3ODLQWLIIDUJXHVWKDWEHFDXVHRI0\ULFN¶VSRVLWLRQVKHZDV³DZDUHRIWKHVLJQLILFDQWKLVWRU\

RI XQFRQVWLWXWLRQDO RYHUGHWHQWLRQV DW WKH '& -DLO´ DQG WKDW VKH ³KDV IDLOHG WR LPSOHPHQW DQ\

SROLFLHVRUWUDLQLQJWRSUHYHQWRYHUGHWHQWLRQV´HVVHQWLDOO\³WXUQLQJDEOLQGH\HWRWKHRYHUGHWHQWLRQ

SUREOHP´3O¶V&URVV0HPDW%XWKHKDVQRWSURYLGHGWKH&RXUWZLWKDQ\HYLGHQFHWRSURYH

WKDW 0\ULFN¶V DFWLRQV ZHUH VXIILFLHQWO\ HJUHJLRXV WR VKRFN WKH FRQVFLHQFH RU WKDW KHU FRQGXFW

FDXVHGWKHLQIULQJHPHQWRISODLQWLII¶VULJKWWROLEHUW\LQWKLVFDVH

       7KHUH LV QR HYLGHQFH LQ WKH UHFRUG WKDW 0\ULFN ZDV SHUVRQDOO\ LQYROYHG LQ SURFHVVLQJ

SODLQWLII¶VSDSHUZRUNRUWKDWVKHZDVDZDUHRUVKRXOGKDYHEHHQDZDUHRI-RQHV¶VDOOHJHGIDLOXUH

WRFKHFNWKH0\-867,6GDWDEDVHRURWKHUZLVHSURFHVVSODLQWLII¶VUHOHDVHRUGHUSURSHUO\:KDW

SODLQWLII SRLQWV WR LV 0\ULFN¶V FRQGXFW DIWHU SODLQWLII ZDV UHOHDVHG  KHU IDLOXUH WR FUHDWH DQ



                                                     

RYHUGHWHQWLRQUHSRUW3O¶V62)±'HIV¶5HVS62)±DQGKHUIDLOXUHWRGLVFLSOLQH

DQ\HPSOR\HHVIRUSODLQWLII¶VRYHUGHWHQWLRQSee 0\ULFN1RY'HSDW±%XWWKHVH

RPLVVLRQV REYLRXVO\ GLG QRW FDXVH SODLQWLII¶V GHWHQWLRQ DQGFDQQRW VXSSO\ WKH EDVLV IRU VHFWLRQ

OLDELOLW\

             $FFRUGLQJO\0\ULFNLVHQWLWOHGWRTXDOLILHGLPPXQLW\DQGWKH&RXUWZLOOJUDQWVXPPDU\

MXGJPHQWRQSODLQWLII¶VVHFWLRQFODLPLQIDYRURIWKHLQGLYLGXDOGHIHQGDQWV

,,          7KH &RXUW ZLOO JUDQW VXPPDU\ MXGJPHQW LQ IDYRU RI SODLQWLII RQ KLV IDOVH
              LPSULVRQPHQWFODLPLQ&RXQW,,DJDLQVWWKH'LVWULFW

             %RWKSDUWLHVKDYHPRYHGIRUVXPPDU\MXGJPHQWRQSODLQWLII¶VIDOVHLPSULVRQPHQWFODLP

)DOVH LPSULVRQPHQW LV ³WKH UHVWUDLQW E\ RQH SHUVRQ RI WKH SK\VLFDO OLEHUW\ RI DQRWKHU ZLWKRXW

FRQVHQWRUOHJDOMXVWLILFDWLRQ´Faniel v. Chesapeake and Potomac Tel. Co. of Md.$G

'&7RSURYHDFODLPRIIDOVHLPSULVRQPHQWDSODLQWLIIPXVWGHPRQVWUDWHWKDW

WKHGHWHQWLRQRUUHVWUDLQWLVDJDLQVWRQH¶VZLOOZLWKLQERXQGDULHVIL[HGE\WKHGHIHQGDQWDQG

WKHUHVWUDLQWLVXQODZIXOId.

             ³7R FRQVWLWXWH LPSULVRQPHQW WKH UHVWUDLQW RI >SODLQWLII¶V@ IUHHGRP RI PRYHPHQW E\

>GHIHQGDQW@PXVWKDYHEHHQWRWDO´Id.DW³7KHHYLGHQFHPXVWHVWDEOLVKDUHVWUDLQWDJDLQVWWKH

SODLQWLII¶VZLOODVZKHUHVKH\LHOGVWRIRUFHWRWKHWKUHDWRIIRUFHRUWRWKHDVVHUWLRQRIDXWKRULW\´

Id.DW±


     $OWKRXJKSODLQWLIIEURXJKWKLVFODLPIRUIDOVHLPSULVRQPHQWDJDLQVWDOOWKUHHGHIHQGDQWV
KHDSSHDUVWRRQO\VHHNWRKROGWKH'LVWULFWOLDEOHIRUWKLVFODLPSee 3O¶V&URVV0HPDW±
WLWOLQJWKHVHFWLRQLQKLVEULHI³7KH8QGLVSXWHG)DFWV6KRZ7KDWWKH'LVWULFWRI&ROXPELDLV/LDEOH
IRU)DOVHO\,PSULVRQLQJ0U6PLWK´see also 3O¶V&URVV5HSO\DWVWDWLQJWKDWWKH³'LVWULFW
>I@DOVHO\>L@PSULVRQHG0U6PLWK´DQGDVNLQJWKH&RXUWWRJUDQWKLV³PRWLRQIRUVXPPDU\MXGJPHQW
RQWKHOLDELOLW\SRUWLRQRIKLVIDOVHLPSULVRQPHQWFODLP´'HIHQGDQWVPDLQWDLQWKDWSODLQWLIIKDV
QRWSURYLGHGHYLGHQFHWRSURYHKRZWKHDFWLRQVRI0\ULFNRU-RQHV³FRQWULEXWHGWR>SODLQWLII¶V@
FODLPIRUIDOVHLPSULVRQPHQW´'HIV¶5HSO\DW7KH\DUJXHWKDW³DWWKHYHU\OHDVWWKH
&RXUWVKRXOGJUDQWVXPPDU\MXGJPHQWWR-DFN-RQHVDQG-HDQHWWH0\ULFNRQ&RXQW,,´Id. 6LQFH
SODLQWLIIKDVSURYLGHGQRHYLGHQFHWKDWGHIHQGDQWV-RQHVRU0\ULFNZHUHSHUVRQDOO\LQYROYHGLQ
KLVGHWHQWLRQWKH&RXUWZLOOJUDQWVXPPDU\MXGJPHQWRQWKLVFRXQWLQWKHLUIDYRU
                                                               

       )XUWKHU D GHWHQWLRQ LV SUHVXPHG WR EH XQODZIXO RQFH D SODLQWLII DOOHJHV WKDW KH ZDV

LPSULVRQHGZLWKRXWSURFHVVClarke v. District of Columbia$G'&7KH

EXUGHQWKHQVKLIWVWRWKHGHIHQGDQWWRMXVWLI\WKHUHVWUDLQWDVODZIXOId. 7KDWLVEHFDXVHWKHODFN

RI MXVWLILFDWLRQ IRU WKH LPSULVRQPHQW LV QRW SDUW RI D SODLQWLII¶V DIILUPDWLYH FDVH EXW UDWKHU DQ

HOHPHQW RI D GHIHQVH WR EH UDLVHG DQG SURYHG E\ WKH GHIHQGDQW  See Marshall v. District of

Columbia$G'&FLWLQJClarke$GDW

       7KHXQGLVSXWHGIDFWVGHPRQVWUDWHWKDWSODLQWLIIZDVUHVWUDLQHGDJDLQVWKLVZLOOZLWKLQWKH

ZDOOVRIWKH'&MDLOIRUWZHQW\WKUHHGD\V$QGEHFDXVHSODLQWLIIKDVQRWRQO\FRPHIRUZDUG

ZLWKDOOHJDWLRQVEXWZLWKDFWXDOHYLGHQFHWKDWKHZDVKHOGEHFDXVHDFRXUWRUGHUUHOHDVLQJKLP

ZDVQRWSURFHVVHGsee 'HIV¶62)±3O¶V5HVS62)±WKHEXUGHQVKLIWVWRWKH

'LVWULFW WR FRPH IRUZDUG ZLWK HYLGHQFH WR SURYH WKH OHJDOLW\ RI WKH UHVWUDLQW  %XW RI FRXUVH

GHIHQGDQWKDVQRWGRQHVRLWGRHVQRWGLVSXWHWKDWSODLQWLIIZDVGHWDLQHGLQHUURUGHVSLWHWKHIDFW

WKDWDMXGJHKDGRUGHUHGKLVUHOHDVHSee 'HIV¶62)±3O¶V5HVS62)±

       ,QVWHDG WKH 'LVWULFW FRQWHQGV WKDW ³EHFDXVH QR >G@HIHQGDQW LQWHQGHG >S@ODLQWLII WR EH

XQODZIXOO\GHWDLQHGDJDLQVWKLVZLOO>S@ODLQWLII¶VFODLPIDLOVDVDPDWWHURIODZ´'HIV¶5HSO\DW

%XWGHIHQGDQW¶VIRFXVRQLQWHQWLVPLVSODFHGDQGXQSHUVXDVLYH$OWKRXJKIDOVHLPSULVRQPHQW

LVFODVVLILHGDVDQLQWHQWLRQDOWRUWWKHFDVHODZFOHDUO\VWDWHVWKDW³QHLWKHUPDOLFHQRUZURQJIXO

LQWHQWDUHFRQWUROOLQJFRQVLGHUDWLRQVLQDQDFWLRQIRUIDOVHDUUHVWRUIDOVHLPSULVRQPHQW´Clarke

$GDW,QRWKHUZRUGVWKHUHLVQRUHTXLUHPHQWWKDWDQ\SHUVRQPXVWKDYHFDUULHGRXWD

GHOLEHUDWHSODQWRXQODZIXOO\GHWDLQVRPHRQH

       7R IRUHVWDOO D ILQGLQJ RI VXPPDU\ MXGJPHQW DJDLQVW LW GHIHQGDQW PXVW VKRZ WKDW WKH

WZHQW\WKUHHGD\GHWHQWLRQRISODLQWLIIZDVLQVRPHZD\ODZIXO7KH'LVWULFWKDVQRWDQGFDQQRW




                                                       

PDNHVXFKDVKRZLQJ7KHUHIRUHWKH&RXUWILQGVLWDSSURSULDWHWRDZDUGVXPPDU\MXGJPHQWLQ

IDYRURISODLQWLIIRQ&RXQW,,DJDLQVWWKH'LVWULFWRI&ROXPELD

,,,   7KH&RXUWZLOOGHQ\SODLQWLII¶VPRWLRQIRUVXPPDU\MXGJPHQWRQKLVQHJOLJHQFHFODLP
        LQ&RXQW,,,ZLWKRXWSUHMXGLFH

       ,Q KLV FURVVPRWLRQ SODLQWLII FRQWHQGV WKDW ³WKH 'LVWULFW KDV FRQFHGHG LWV OLDELOLW\ RQ

QHJOLJHQFHHQWLWOLQJ>S@ODLQWLIIWRVXPPDU\MXGJPHQWRQKLVQHJOLJHQFHFODLPV´3O¶V&URVV0HP

DW   3ODLQWLII QRWHV WKDW DOWKRXJK GHIHQGDQWV LQLWLDOO\ PRYHG IRU VXPPDU\ MXGJPHQW RQ WKH

QHJOLJHQFHFODLPLQ'HFHPEHURIWKH\KDYHQRWVRXJKWVXPPDU\MXGJPHQWRQWKLVFODLPLQ

WKHLUUHYLVHGPRWLRQId. DW	Q

       %XWPDNLQJDVWUDWHJLFGHFLVLRQQRWWRPRYHIRUVXPPDU\MXGJPHQWRQDSDUWLFXODUFRXQW

LVQRWWKHVDPHWKLQJDVFRQFHGLQJOLDELOLW\$QGEHFDXVHSODLQWLIIKDVSUHGLFDWHGKLVPRWLRQRQ

WKLVFRXQWVROHO\RQWKHEDVLVWKDWLWKDVEHHQFRQFHGHGDQGKHGLGQRWPDUVKDOWKHXQGLVSXWHGIDFWV

WKDWPDNHRXWWKHHOHPHQWVRIWKHFODLPDVUHTXLUHGE\)HGHUDO5XOHRI&LYLO3URFHGXUHDQG

/RFDO&LYLO5XOHKWKH&RXUWZLOOGHQ\SODLQWLII¶VPRWLRQRQWKHQHJOLJHQFHFRXQWZLWKRXW

SUHMXGLFH





           7KH &RXUWQRWHVWKDWGHIHQGDQWVKDYHPDGHVWDWHPHQWVHQGRUVLQJDQHJOLJHQFHWKHRU\LQ
WKHLUSOHDGLQJVSee, e.g.'HIV¶0HPDW³$WZRUVWWKHFRQGXFWRI>G@HIHQGDQW-RQHVLQIDLOLQJ
WRXQGHUWDNHIXUWKHULQYHVWLJDWLRQDIWHUSURFHVVLQJWKHUHOHDVHLQRQHFDVHDPRXQWVWRQHJOLJHQFH´
id. DW  ³>7@KHUH LV QR HYLGHQFH LQ WKH UHFRUG WR GHPRQVWUDWH WKDW >S@ODLQWLII¶V RYHUGHWHQWLRQ
UHVXOWHGIURPDQ\WKLQJPRUHWKDQLQDGYHUWHQFHRUFOHULFDOHUURU´'HIV¶5HSO\DW³'HIHQGDQW
-RQHVDUJXHGLQKLVPRWLRQIRUVXPPDU\MXGJPHQWWKDWKHFRXOGQRWEHIRXQGFXOSDEOHIRUD)LIWK
$PHQGPHQWYLRODWLRQEHFDXVHDWZRUVWHYHQLIDOOIDFWVUHOHYDQWWRWKLVLVVXHDUHFRQVWUXHGLQWKH
OLJKWPRVWIDYRUDEOHWRWKH>S@ODLQWLIIKLVDOOHJHGPLVFRQGXFWDPRXQWHGWRQHJOLJHQFH´

     3ODLQWLIIDVNHG³WKHFRXUWWRLQVWUXFWWKHMXU\WRSUHVXPH>G@HIHQGDQWV¶QHJOLJHQFHXQGHUWKH
GRFWULQHRIres ipsa loquitor´LILWGHQLHGWKHPRWLRQIRUVXPPDU\MXGJPHQW3O¶V&URVV0HPDW
+RZHYHUWKHUHTXHVWIRUDMXU\LQVWUXFWLRQLVSUHPDWXUHDWWKLVVWDJHRIWKHSURFHHGLQJV

                                                     

,9          7KH &RXUW ZLOO JUDQW VXPPDU\ MXGJPHQW LQ IDYRU RI WKH 'LVWULFW RQ SODLQWLII¶V
              QHJOLJHQWVXSHUYLVLRQDQGWUDLQLQJFODLPLQ&RXQW,9

             ,Q&RXQW,9SODLQWLIIDOOHJHVWKDWWKH'LVWULFWZDVQHJOLJHQWLQIDLOLQJWRWUDLQ/,(¶VKRZWR

SURFHVVUHOHDVHRUGHUVDQGLQIDLOLQJWRVXSHUYLVH-RQHVLQKLVSHUIRUPDQFHRISURFHVVLQJSODLQWLII¶V

UHOHDVHRUGHU$P&RPSO7KHSDUWLHVKDYHERWKPRYHGIRUVXPPDU\MXGJPHQWRQWKLV

FRXQW

             /LDELOLW\IRUQHJOLJHQWVXSHUYLVLRQDQGWUDLQLQJDULVHVZKHQDQ³HPSOR\HUNQHZRUVKRXOG

KDYHNQRZQLWVHPSOR\HHEHKDYHGLQDGDQJHURXVRURWKHUZLVHLQFRPSHWHQWPDQQHUDQGWKDWWKH

HPSOR\HUDUPHGZLWKWKDWDFWXDORUFRQVWUXFWLYHNQRZOHGJHIDLOHGWRDGHTXDWHO\VXSHUYLVH>RU

WUDLQ@WKHHPSOR\HH´Brown v. Argenbright Sec., Inc.$G'&TXRWLQJ

Giles v. Shell Oil Corp.$G'&

             $VLQDQ\QHJOLJHQFHDFWLRQWRSUHYDLORQDFODLPRIQHJOLJHQWVXSHUYLVLRQDQGWUDLQLQJD

SODLQWLII³PXVWHVWDEOLVKE\FRPSHWHQWHYLGHQFHDVWDQGDUGRIFDUHWKDWWKHGHIHQGDQWYLRODWHGWKDW

VWDQGDUGDQGWKDWVXFKYLRODWLRQSUR[LPDWHO\FDXVHGLQMXU\WRWKHSODLQWLII´District of Columbia

v. Carmichael$G'&see also Phelan v. City of Mount Rainier$G

'&³>$@QDFWLRQIRUQHJOLJHQWVXSHUYLVLRQUHTXLUHVSURRIWKDWWKHHPSOR\HU

EUHDFKHGDGXW\WRSODLQWLIIWRXVHUHDVRQDEOHFDUHLQWKHVXSHUYLVLRQRIDQHPSOR\HHZKLFK


     'HIHQGDQW DUJXHV WKDW SODLQWLII¶V QHJOLJHQW VXSHUYLVLRQ DQG WUDLQLQJ FODLP DJDLQVW WKH
'LVWULFWLVEDUUHGEHFDXVHSODLQWLIIIDLOHGWRFRPSO\ZLWK'&&RGHSee 'HIV¶0HPDW
±+RZHYHUDVSODLQWLIIFRUUHFWO\QRWHVLQKLVRSSRVLWLRQsee 3O¶V&URVV0HPDWWKH
&RXUWDOUHDG\UXOHGLQSODLQWLII¶VIDYRURQWKLVDIILUPDWLYHGHIHQVH,QJUDQWLQJSODLQWLII¶VPRWLRQ
IRUOHDYHWRILOHDQDPHQGHGFRPSODLQWWKH&RXUWKHOGWKDW³SODLQWLII¶V0D\OHWWHUZDV
VXIILFLHQW WR DOHUW WKH 'LVWULFW µRI WKH DSSUR[LPDWH WLPH SODFH FDXVH DQG FLUFXPVWDQFHV RI WKH
LQMXU\ RU GDPDJH¶ XQGHUO\LQJ KLV FODLPV´ LQ FRPSOLDQFH ZLWK 6HFWLRQ   See 2UGHU
>'NW@DW'HIHQGDQWKDVH[SODLQHGWKDWLWUDLVHGWKHLVVXHDJDLQWRSUHVHUYHLWRQDSSHDOsee
'HIV¶5HSO\DWQDQGLQDQ\HYHQWWKH&RXUWVHHVQRUHDVRQWRFKDQJHLWVUXOLQJ3ODLQWLII¶V
OHWWHUWRWKH0D\RUsee ([WR'HIV¶0RW>'NW@SURYLGHGVXIILFLHQWQRWLFHE\JLYLQJ
WKH 'LVWULFW ³IDFWV WKDW ZRXOG DOORZ LW WR FRPSUHKHQG WKURXJK D UHDVRQDEOH LQYHVWLJDWLRQ WKH
FLUFXPVWDQFHV XQGHUO\LQJ WKH FODLP´ Enders v. District of Columbia  $G   '&

                                                               

SUR[LPDWHO\FDXVHGKDUPWRSODLQWLII´2UGLQDULO\WKHDSSOLFDEOHVWDQGDUGRIFDUHLVEDVHGRQWKH

WUDGLWLRQDO UHDVRQDEOH SHUVRQ VWDQGDUG ZKLFK WKH MXU\ FDQ DVFHUWDLQ ZLWKRXW WKH DLG RI H[SHUW

WHVWLPRQ\Godfrey v. Iverson)G'&&LU([SHUWWHVWLPRQ\WRHVWDEOLVK

WKHVWDQGDUGRIFDUHLVRQO\QHFHVVDU\³LIWKHVXEMHFWLQTXHVWLRQLVVRGLVWLQFWO\UHODWHGWRVRPH

VFLHQFHSURIHVVLRQRURFFXSDWLRQDVWREHEH\RQGWKHNHQRIWKHDYHUDJHOD\SHUVRQ´District of

Columbia v. Arnold & Porter  $G   '&  TXRWLQJ Messina v. District of

Columbia$G'&

       7KH 'LVWULFW PDLQWDLQV WKDW SODLQWLII¶V FODLP IDLOV DV D PDWWHU RI ODZ EHFDXVH KH KDV QRW

SURYHQWKHQHFHVVDU\VWDQGDUGRIFDUHE\ZD\RIWKHH[SHUWWHVWLPRQ\SURYLGHG'HIV¶0HPDW

±3ODLQWLIIDUJXHVWKDWH[SHUWWHVWLPRQ\LVQRWQHFHVVDU\VLQFHWKHVWDQGDUGRIFDUHIRUWKH

W\SHRIWUDLQLQJDQGVXSHUYLVLRQQHFHVVDU\LV³ZHOOZLWKLQWKHNHQRIDOD\SHUVRQ´3O¶V&URVV

0HPDW$QGSODLQWLIIDVVHUWVWKDWKLV³VHFXULW\H[SHUWDUWLFXODWHGWKHUHOHYDQWVWDQGDUGVRI

FDUHWRDVVLVWWKHXQGHUVWDQGLQJRIWKHWULHURIIDFW´Id.

        7KHILUVWTXHVWLRQWKH&RXUWPXVWUHVROYHWKHQLVZKHWKHUH[SHUWWHVWLPRQ\LVUHTXLUHGLQ

WKLVFDVH7KH&RXUWKDVGHWHUPLQHGWKDWLWLV

       7\SLFDOO\H[SHUWWHVWLPRQ\LVUHTXLUHG³LQQHJOLJHQFHFDVHVZKLFKLQYROYHLVVXHVRI

VDIHW\VHFXULW\DQGFULPHSUHYHQWLRQ´Varner v. District of Columbia$G'&

  '& FRXUWV ³KDYH UHSHDWHGO\ KHOG WKDW WKH VWDQGDUG RI FDUH RZHG E\ WKH 'LVWULFW RI

&ROXPELDWRSHUVRQVLQLWVFXVWRG\LVDPDWWHUEH\RQGWKHNHQRIWKHDYHUDJHMXURUWKDWUHTXLUHV

H[SHUWWHVWLPRQ\´Clark v. District of Columbia$G±'&UHTXLULQJ

H[SHUW WHVWLPRQ\ WR HVWDEOLVK VWDQGDUG RI FDUHDSSOLFDEOH WR 'LVWULFW RIILFLDOV RSHUDWLQJMXYHQLOH

GHWHQWLRQ FHQWHU see also Carmichael  $G DW  ILQGLQJ WKDW ³H[SHUW WHVWLPRQ\ ZDV

HVVHQWLDO´WRHVWDEOLVKZKHWKHUSULVRQRIILFLDOVDFWHGUHDVRQDEO\WRVHFXUHWKHVDIHW\RIDQLQPDWH



                                                      

Toy v. District of Columbia$G '& FRQFOXGLQJWKDW H[SHUWWHVWLPRQ\ZDV

QHHGHG WR HVWDEOLVK WKH VWDQGDUG RI FDUH IRU KRZ RIILFHUV ZHUHVXSSRVHG WR UHVSRQG ZKHQ WKH\

IRXQGDQLQPDWHKDQJLQJLQKLVFHOO

       6LQFHWKHSXUSRVHRIH[SHUWWHVWLPRQ\LVWRDYRLGMXU\ILQGLQJVEDVHGRQVSHFXODWLRQsee

Travers v. District of Columbia$G'&DQGEHFDXVHWKHGHFLVLRQZKHWKHU

WRUHTXLUHH[SHUWWHVWLPRQ\³LVFRQILGHGWRWKHVRXQGGLVFUHWLRQRIWKHWULDOFRXUW´Varner

$GDWWKH&RXUWFRQFOXGHVWKDWH[SHUWWHVWLPRQ\LVUHTXLUHGWRHVWDEOLVKWKHVWDQGDUGRIFDUH

LQWKLVFDVHZKLFKLQYROYHVWKHLQWULFDFLHVRIUXQQLQJDFRUUHFWLRQDOIDFLOLW\WKDWKRXVHVLQPDWHV

DZDLWLQJWULDODQGPDQDJHVGDLO\LQWHUDFWLRQVZLWKDEXV\FRXUW

       7R SUHYDLO DW WULDO RQ KLV FODLP SODLQWLII PXVW SURYH WKDW GHIHQGDQW GHYLDWHG IURP WKH

VWDQGDUG RI FDUH JRYHUQLQJ WKH VXSHUYLVLRQ DQG WUDLQLQJ RI WKH SHUVRQQHO ZKR SURFHVV UHOHDVH

RUGHUV

                7KHH[SHUWPXVWFOHDUO\DUWLFXODWHDQGUHIHUWRDVWDQGDUGRIFDUHE\ZKLFK
                WKHGHIHQGDQW¶VDFWLRQVFDQEHPHDVXUHG7KXVWKHH[SHUWPXVWFOHDUO\UHODWH
                WKH VWDQGDUG RI FDUH WR WKH SUDFWLFHV LQ IDFW JHQHUDOO\ IROORZHG E\ RWKHU
                FRPSDUDEOH JRYHUQPHQWDO IDFLOLWLHV RU WR VRPH VWDQGDUG QDWLRQDOO\
                UHFRJQL]HGE\VXFKXQLWV

Arnold & Porter$GDWTXRWLQJPhillips v. District of Columbia$G

'&LQWHUQDOHGLWVRPLWWHG

       7KXV WR PHHW KLV EXUGHQ WR SURYH D QDWLRQDO VWDQGDUG RI FDUH LQ WKLV FDVH SODLQWLII LV

UHTXLUHGWRVKRZHLWKHUWKDWRWKHUSULVRQVDGKHUHWRDVSHFLILFVWDQGDUGRIFDUHZKLFKLVQDWLRQDOO\

UHFRJQL]HGRUWKDWWKHDFWXDOSUDFWLFHVIROORZHGE\FRPSDUDEOHSULVRQVUHJDUGLQJVXSHUYLVLRQDQG

WUDLQLQJFRQVWLWXWHDQDWLRQDOVWDQGDUGRIFDUHSee Arnold & Porter$GDW±

       7R HVWDEOLVK WKH VWDQGDUG RI FDUH SODLQWLII VXSSOLHG WKH H[SHUW UHSRUW DQG GHSRVLWLRQ

WHVWLPRQ\RI&DPHURQ/LQGVD\ZKRKDVVHUYHGLQYDULRXVSRVLWLRQVDWIHGHUDODQGVWDWHSULVRQ

IDFLOLWLHVDFURVVWKHFRXQWU\See ([  WR3O¶V &URVV0RW>'NW  @ ³([SHUW5HSRUW´
                                                      

/LQGVD\H[SOLFLWO\UHIHUVWRKLVWLPHDV:DUGHQDWWKH%URRNO\Q'HWHQWLRQ&HQWHUEHFDXVHLWZDVD

³SUHWULDOSUHVHQWHQFLQJIDFLOLW\WKDWSURFHVVHGUHOHDVHVWZHQW\IRXUKRXUVSHUGD\´Id. DW

       :LWKUHJDUGWRWKHVWDQGDUGRIFDUHIRUWUDLQLQJSHUVRQVVXFKDVOHJDOLQVWUXPHQWVH[DPLQHUV

LQ SULVRQ IDFLOLWLHV /LQGVD\ UHIHUUHG WR WKH )HGHUDO %XUHDX RI 3ULVRQV ³%23´ (PSOR\HH

'HYHORSPHQWDO0DQXDO([SHUW5HSRUWDW

                )RU H[DPSOH WKH %23 KDV WKH (PSOR\HH 'HYHORSPHQW 0DQXDO ZKLFK
                HVWDEOLVKHVDFRPSUHKHQVLYHHPSOR\HHWUDLQLQJSURJUDPWKHUHTXLUHPHQWRI
                DQ DQQXDO WUDLQLQJ SODQ DQG VWULQJHQW UHFRUG NHHSLQJ UHTXLUHPHQWV RQ
                HPSOR\HHWUDLQLQJ,QDGGLWLRQWKH%23UHTXLUHVWKDWDOOVWDIIFRPSOHWHD
                ILYHGD\ RULHQWDWLRQ DQG WUDLQLQJ SURJUDP  %23 IXUWKHU UHTXLUHV WKDW
                HPSOR\HHV LQ WKH &RUUHFWLRQDO 6\VWHPV 'HSDUWPHQW IRUPDOO\ NQRZQ DV
                ³5HFHLYLQJ DQG 'LVFKDUJH´ DQG %23 HTXLYDOHQW RI WKH '2&¶V 5HFRUGV
                2IILFHPXVWVXFFHVVIXOO\FRPSOHWHWUDLQLQJPRGXOHVZLWKLQQLQHPRQWKV
                RIDSSRLQWPHQW$PLQLPXPVFRUHRIPXVWEHDFKLHYHGWRSDVVHDFK
                PRGXOH

Id./LQGVD\DOVRWHVWLILHGWKDW/,(¶VLQWKH)HGHUDO%XUHDXRI3ULVRQV³XQGHUJRDULJLGUHJLPHQRI

WUDLQLQJ´/LQGVD\'HSDW±GHVFULELQJKRZ/,(¶V³XQGHUJRQLQHPRQWKVRILQWHQVH

WUDLQLQJ>DQG@WKH\KDYHWRFRPSOHWHDFHUWDLQQXPEHURIPRGXOHVGHPRQVWUDWLQJSURILFLHQF\LQ

WKDWGLVFLSOLQH´

       %XWWKHH[SHUWIDLOHGWRFRQQHFWWKLVHYLGHQFHRIZKDWWKHIHGHUDOJRYHUQPHQWUHTXLUHVWR

ZKDWLVGRQHDWWKHVWDWHDQGORFDOSUHWULDOIDFLOLWLHVDFURVVWKH8QLWHG6WDWHVDQGKHSURYLGHGQR

HYLGHQFHIURPZKLFKRQHFDQFRQFOXGHWKDWWKH%23SURWRFROLVLQIDFWWKHQDWLRQDOVWDQGDUGRI

FDUHIRUMDLOV/LQGVD\DGPLWWHGWKDWKHZDVRQO\IDPLOLDUZLWKWKHWUDLQLQJLQGLYLGXDOVUHFHLYHGDW

³WKHLQVWLWXWLRQZKHUH>KH@VHUYHG´±PHDQLQJWKH%URRNO\Q'HWHQWLRQ&HQWHUSee /LQGVD\'HS

DW±$QGKHDFNQRZOHGJHGWKDWKHGLGQRWNQRZKRZWKDWIDFLOLW\FRPSDUHGWRWKH'&

MDLOLQWHUPVRIWKHQXPEHURIGHWDLQHHVSURFHVVHGId.DW±id.DW±+HGLGQRWHYHQ

UHYLHZWKHWUDLQLQJPDQXDOV'2&SURYLGHGWRLWV/,(¶VId. DW±




                                                  

             7KHUHIRUH WKH HYLGHQFH SODLQWLII KDV SUHVHQWHG LV LQVXIILFLHQW WR HVWDEOLVK D QDWLRQDO

VWDQGDUG RI FDUH  See, e.g. District of Columbia v. Moreno  $G   '& 

ILQGLQJ WKDW UHIHUHQFHV WR WKH ³$PHULFDQ &RUUHFWLRQDO $VVRFLDWLRQ 6WDQGDUGV´ ZLWKRXW DQ\

LQIRUPDWLRQDERXWVSHFLILFFRPSDUDEOHIDFLOLWLHVZDVLQVXIILFLHQWWRHVWDEOLVKWKHVWDQGDUGRIFDUH

Messina  $G DW  ILQGLQJ LQVXIILFLHQW H[SHUW WHVWLPRQ\ ZKHUH H[SHUW SUHVHQWHG ³QR

HYLGHQFHRIWKHH[WHQWWRZKLFKPXQLFLSDOLWLHVRURWKHUVFKRROV\VWHPVDFWXDOO\FRPSOLHGRUHYHQ

DWWHPSWHGWRFRPSO\ZLWKWKH>SXUSRUWHG@JXLGHOLQHV´Toy$GDWFRQFOXGLQJWKDWH[SHUW

WHVWLPRQ\ GLG QRW HVWDEOLVK QDWLRQDO VWDQGDUG RI FDUH ZKHUH H[SHUW ³JDYH QR LQGLFDWLRQ RI KRZ

PDQ\ SROLFH GHSDUWPHQWV WKURXJKRXW WKH FRXQWU\ >KDG@ WKLV W\SH RI HPHUJHQF\ HTXLSPHQW

DYDLODEOH´H[FHSWIRUQDPLQJRQHSROLFHGHSDUWPHQWZKHUHKHKDGEHHQWKHSROLFHFRPPLVVLRQHU

see also Briggs v. WMATA)G'&&LUREVHUYLQJWKDWDQH[SHUWPXVW

HLWKHUVKRZWKDWWKHVWDQGDUGKDVEHHQ³SURPXOJDWHGRULVJHQHUDOO\NQRZQ´RUPXVWVKRZ³WKDW

LW KDV EHHQ DFFHSWHG DV FRQWUROOLQJ LQ IDFLOLWLHV DQG HQWHUSULVHV WKDW DUH VLPLODU WR GHIHQGDQWV¶

IDFLOLWLHVRUHQWHUSULVHV´LQWHUQDOHGLWVRPLWWHGFLWDWLRQRPLWWHG

             6LQFH WKH ³IDLOXUH WR SURYH D VWDQGDUG RI FDUH LV IDWDO´ WR D QHJOLJHQFH FDXVH RI DFWLRQ

Carmichael$GDWWKH&RXUWZLOOJUDQWVXPPDU\MXGJPHQWLQIDYRURIWKH'LVWULFWRQ

&RXQW,9




    7KH &RXUW UHDFKHV WKH VDPH FRQFOXVLRQ ZLWK UHJDUG WR WKH VWDQGDUG RI FDUH QHHGHG IRU
SODLQWLIIWRPDLQWDLQDQHJOLJHQWVXSHUYLVLRQFODLPVLQFHSODLQWLII¶VH[SHUWRQO\PDNHVUHIHUHQFHV
WRWKHVRUWRIFRQWUROVWKDWDUHLQSODFHZLWKLQWKH%23ZLWKRXWJLYLQJDQ\VSHFLILFH[DPSOHVRU
FRPSDULQJ VSHFLILF %23 IDFLOLWLHV ZLWK WKH '& MDLO  See ([SHUW 5HSRUW DW  ³%23 KDV YHU\
VWUXFWXUHGFRQWUROVLQSODFHWRHQVXUHODWHUHOHDVHVGRQRWRFFXU´id. DW³7KH%23FRQGXFWVRQ
DFRQWLQXDOEDVLVVFKHGXOHGLQIRUPDOEXWZHOOGRFXPHQWHGLQWHUQDOLQWUDIDFLOLW\DXGLWVNQRZQ
DV2SHUDWLRQDO5HYLHZVWKURXJKRXWWKH\HDU7KLVLVGRQHLQDGGLWLRQWR3URJUDP5HYLHZVZKLFK
DUHHVVHQWLDOO\DZHHNORQJIRUPDODXGLW>@FRQGXFWHGE\WKH&HQWUDO2IILFHLQWKH%23´/LQGVD\
'HSDW±H[SODLQLQJWKDW/,(¶VDUH³FRQWLQXDOO\LQYROYHGLQZKDWWKH\FDOOSHUSHWXDO
DXGLWV´DQG³RSHUDWLRQDOUHYLHZV´WKDWDUH³FRQGXFWHGE\WKHFHQWUDORIILFHVWDII´
                                                               

                                         &21&/86,21
                                                  
       )RUWKHIRUHJRLQJUHDVRQVERWKSDUWLHV¶PRWLRQVIRUVXPPDU\MXGJPHQWDUHGHQLHGLQSDUW

DQGJUDQWHGLQSDUW

       7KHFODLPVDJDLQVWWKHLQGLYLGXDOGHIHQGDQWVLQ&RXQW,VHFWLRQDQGLQ&RXQW,,IDOVH

LPSULVRQPHQWZLOOEHGLVPLVVHG7KHRQO\FRXQWUHPDLQLQJDJDLQVWWKHLQGLYLGXDOGHIHQGDQWVLV

SODLQWLII¶VQHJOLJHQFHFODLPLQ&RXQW,,,

       -XGJPHQWZLOOEHHQWHUHGLQIDYRURISODLQWLIIRQ&RXQW,,IDOVHLPSULVRQPHQWDJDLQVWWKH

'LVWULFWRI&ROXPELD

       7ZRFRXQWVZLOOJRIRUZDUGDJDLQVWWKH'LVWULFWWKHSRUWLRQRI&RXQW,WKDWSUHGLFDWHVD

VHFWLRQDFWLRQRQ'2&¶VDOOHJHGSUDFWLFHRIUHFHLYLQJFRXUWRUGHUVWKURXJKPXOWLSOHPHDQV

DQG&RXQW,,,DOOHJLQJWKHFRPPRQODZFODLPRIQHJOLJHQFH

       -XGJPHQWZLOOEHHQWHUHGLQIDYRURIWKH'LVWULFWRQDOORWKHUDVSHFWVRI&RXQW,DQGRQ

&RXQW,9QHJOLJHQWVXSHUYLVLRQDQGWUDLQLQJ

       $VHSDUDWHRUGHUZLOOLVVXH






                                              $0%(50$1-$&.621
                                              8QLWHG6WDWHV'LVWULFW-XGJH
'$7(0DUFK